Exhibit 10.1 Private & Confidential CONFIDENTIAL TREATMENT Dyax Corp. has requested that portions of this document be accorded confidential treatment pursuant to Rule 24b-2 promulgated under the Securities Exchange Act of 1934, as amended. DATED JULY 26, 2012 ­­­­­ MEDIMMUNE LIMITED(1) and DYAX CORP.(2) ­­­­­ AMENDED AND RESTATED LICENSE AGREEMENT ­­­­­ Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. THIS AGREEMENT is made as of July 26, 2012 (“Effective Date”) BETWEEN: MEDIMMUNE LIMITED (Registered in England No. 2451177) whose registered office is at Milstein Building, Granta Park, Cambridge, CB21 6GH, UK ("MedImmune"). DYAX CORP. a corporation organised and existing under the laws of the State of Delaware having its principal place of business at 55 Network Drive, Burlington, Massachusetts01803 USA ("Dyax"). BACKGROUND: (a) The Parties entered into the Original Agreements; an Amendment Agreement, a Second Amendment Agreement which agreements were consolidated in the 2006 Amended and Restated Agreement (as defined below) and then into the 2007 Amended and Restated Agreement (as defined below); all regarding the use of their respective rights in (b) and (c) below. (b) MedImmune is the owner or exclusive licensee (pursuant to an agreement dated 7 January 1997 between MedImmune and the Medical Research Council ("MRC")) of the MedImmune Antibody Phage Display Patents (as defined below). (c) Dyax has the right to grant licenses to certain technology described and claimed in US Patent No. 5,223,409 entitled "Directed Evolution of Novel Binding Proteins", US Patent No. 5,403,484 entitled "Viruses Expressing Chimeric Binding Proteins", US Patent No. 5,571,698 entitled "Directed Evolution of Novel Binding Proteins", and other Dyax Base Phage Display Patent Rights (as defined below). (d) Dyax also has the right to grant licenses to use the Dyax Antibody Library (as defined below) and related technology described in the Dyax Library-Related Patent Rights. In consideration of the mutual covenants and undertakings set out below, THE PARTIES AGREE as follows: 1. Definitions In this Agreement, the terms defined in this Clause shall have the meanings specified below: "2006 Amended and Restated Agreement" means the agreement made between MedImmune and Dyax, dated 21 June 2006. "2007 Amended and Restated Agreement" means the agreement made between MedImmune and Dyax, dated 30 July 2007. "Abbott Agreement" means the Agreement dated 20 January 1994 between MedImmune and Knoll AG (now known as Abbott Laboratories Inc) and relating to D2E7. "Acceptance Fee" means the payment to MedImmune by Dyax or a Dyax Sublicensee, as appropriate, under Clauses 8.1.1, 8.2.1, and 8.3.1 hereof. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 1 "Additional Diagnostic Licences" means the Dyax Product Licences detailed in Clause 3.7. "Affiliate" means any company, partnership or other entity which directly or indirectly Controls, is Controlled by or is under common Control with any other entity. "Affimed License" means that certain Patent Cross-License Agreement dated August 4, 2003 by and between Affimed Therapeutics AG ("Affimed") and Dyax, a redacted copy of which has been provided to MedImmune. "Affimed Patent Rights" has the meaning set forth in Schedule 9-A. "Agreement"means this agreement and any and all Schedules, appendices and other addenda to it as may be amended from time to time in accordance with the provisions of this agreement. "Amendment Agreement" means the agreement made between MedImmune and Dyax, dated 3 January 2003, to amend the Original Agreements. "Antibody"means a molecule or a gene encoding such a molecule comprising or containing one or more immunoglobulin variable domains or parts of such domains or any existing or future fragments, variants, modifications or derivatives thereof. "Antibody Diagnostic License Agreement"means the License Agreement between Dyax and MedImmune dated 31 December 1997 relating to antibody diagnostic products. "Antibody Library" means any Antibody library constructed using processes which are covered by a claim of an issued and unexpired patent included within the MedImmune Antibody Phage Display Patents which has not been held permanently revoked, unenforceable or invalid by a decision of a court or other governmental agency of competent jurisdiction unappealed within the time allowed for appeal, and which has not been admitted to be invalid or unenforceable through reissue or disclaimer or otherwise. "Antibody Services" means the provision of research and/or development services for the identification, generation, derivation or development of one or more Antibody Libraries or Antibodies derived therefrom. "Biosite License" means the license agreement effective March 28, 2002 between Biosite Incorporated ("Biosite") and Dyax, a redacted copy of which has been provided to MedImmune. "Biosite Patent Rights"has the meaning set forth in Schedule 9-B. "Bi-Specific Antibody" means an Antibody directed to two Nominated Targets as described in Clause 4.6. "Business Day" means a day (other than a Saturday or Sunday) on which the banks are ordinarily open for business in the City of London and the Commonwealth of Massachusetts. "Catalytic Antibodies"means solely those Antibodies which bind to and catalyze the chemical transformation of a substrate and in which an Antibody binding region is involved in said catalysis. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 2 "Commencement Date" means 3 January 2003. "Commercial Party" shall mean any party, other than an Affiliate of MedImmune, which has been authorized by MedImmune to make, have made, use, sell or have sold Licensed Products and (i) to which MedImmune (or any of its Affiliates), sells, transfers, or otherwise makes available any Licensed Intermediate or (ii) for which MedImmune (or any of its Affiliates) performs services or provides proprietary information, with respect to any Licensed Intermediate. "Competent Authority" means any national or local agency, authority, department, inspectorate, minister, ministry official, parliament or public or statutory person (whether autonomous or not) of any government of any country having jurisdiction over either any of the activities contemplated by this Agreement or the Parties including the European Commission, the Court of First Instance and the European Court of Justice. "Controls" means the ownership, directly or indirectly, of more than fifty percent (50%) of the outstanding equity securities of a corporation which are entitled to vote in the election of directors or a more than fifty percent (50%) interest in the net assets or profits of an entity which is not a corporation. "Development and Licence Agreement" means the agreement referred to in Clause 8.7 of this Agreement. "Development Licence" means a licence as described in Clause 10.1. "Development Licence Option" means the option for MedImmune to enter into a Development Licence with Dyax for any Dyax Therapeutic Antibody Product as described in Clause 10.1; "Development Licence Option Notice" means the notice described in Clause 10.2; "Diagnostic Antibody Product" means any preparation in the form of a device, compound, kit or service with utility in the diagnosis, prognosis, prediction or disease management of a disorder for any indication which contains, comprises or the process of development or manufacture of which utilises a MedImmune Licensable Antibody.The term "Diagnostic Antibody Product" shall not include any Research Product. "Diagnostic Collaboration Licences" means the Dyax Product Licences detailed in Clause 3.6. "Disclosing Party" means a Party which discloses Confidential Information to the other Party. "Domantis License" means that certain Cross License Agreement dated April 6, 2006 by and between Domantis Limited ("Domantis") and Dyax, a redacted copy of which has been provided to MedImmune. "Domantis Patent Rights" has the meaning set forth in Schedule 9-C. "Dyax Antibody Library" means Dyax's proprietary phagemid-based Fab libraries and phage-based Fab libraries of human antibody sequences as identified in Schedule 6. "Dyax Antibody Library Improvements" means the improvements described in Clause 11.7(f). Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 3 "Dyax Know-How" means the Confidential Information of Dyax which constitutes unpatented know how, technical and other information related to the subject matter of the Dyax Patent Rights and Dyax Antibody Libraries, as identified in Schedule 6 as updated from time to time in accordance with Clause 11.5. "Dyax Licensable Antibody" means any Antibody (including a Bi–Specific or Poly- Specific Antibody) to a Target which Antibody has been selected by MedImmune from the Dyax Antibody Library. "Dyax Materials"means the materials which comprise or relate to the Dyax Antibody Library as described in Schedule 6 together with any materials which comprise or relate to any improved version of the Dyax Antibody Library and made available to MedImmune by Dyax in accordance with Clause 11.4. "Dyax Partner" means (a) any person or entity with whom Dyax has entered into a written agreement for the performance of Antibody Services or other services related to the commercialization of any Product, or (b) any other Third Party to which Dyax is selling or licensing in good faith in accordance with its normal business practice MedImmune Antibody Libraries or Antibodies derived therefrom; provided, that in no event shall the term "Dyax Partner" include any Third Party which is a bare licensee under the Dyax Patent Rights. "Dyax Patent Rights" means all Valid Claims of the patents and patent applications listed in Schedule 5, as well as any and all, reissues, reexaminations, renewals and extensions thereof, and any and all continuations, continuations-in-part and divisionals of the applications for such patents in the United States and all counterparts thereto in countries outside the United States but shall not include (i) Valid Claims in US Patent No. 5,233,409 to the extent they cover single chain antibodies, nor (ii) Valid Claims of any continuation, continuation-in-part or divisional applications of the US Patents or any counterparts of the US Patents in countries outside of the United States, that cover particular protein or peptide sequences, or nucleic acids thereof, that bind to a specific biological or molecular target.Dyax Patent Rights include the Dyax Base Phage Display Patent Rights (the patents and patent applications listed in Schedule 5A) and the Dyax Library-Related Patent Rights (the patents and patent applications listed in Schedule 5B). "Dyax Product Licence" means each license granted to Dyax pursuant to Clause 5.1. "Dyax Therapeutic Antibody Product" means any Therapeutic Antibody Product identified, generated or derived by Dyax for itself or its Affiliates but not a Therapeutic Antibody Product identified, generated or derived by Dyax for, or on behalf of, a Third Party. "Dyax Sublicensee" means any (a) Dyax Partner to which Dyax grants a sublicense in accordance with the terms of this Agreement, and/or (b) any sublicensee of Dyax under a Dyax Product Licence. "Dyax Target Option Notice" means the notice described in Clause 4.1. "D2E7" means any Antibody directed against the Target TNF alpha. "End User" shall mean a person or entity whose use of a product results in its destruction, loss of activity and/or loss of value. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 4 "Exploit" means to make, have made, use, sell or import. "Extension Fee" means the fee described in Clause 4.2. "FDA" means the United States Food and Drug Administration, the equivalent Competent Authority in any country of the Territory or any successor bodies thereto. "Field of Use" means research and development of human or non-human therapeutics and human or non-human in vitro diagnostic or research reagent uses only and not any in vivo diagnostics, purifications or separations, or other industrial purposes. "First Additional Licence Allocation" means the Dyax Product Licences referenced in Clause 3.5(a). "First Commercial Sale" means the first commercial sale of (a) any Product, or Other Product by Dyax or a Dyax Sublicensee (or its sublicensee) or (b) any MedImmune Product by MedImmune or a MedImmune Sublicensee(or its Sublicensee) in each case in any country after grant of a Marketing Authorisation. "Force Majeure" means any event outside the reasonable control of either Party affecting its ability to perform any of its obligations (other than payment) under this Agreement, including Act of God, fire, flood, lightning, war, revolution, act of terrorism, riot or civil commotion, but excluding strikes, lock-outs or other industrial action, whether of the affected Party's own employees or others, failure of supplies of power, fuel, transport, equipment, raw materials or other goods or services. "GAAP" means United States generally accepted accounting principles, consistently applied. "Genentech License" means the license agreement effective September 19, 2002 between Dyax and Genentech, Inc. ("Genentech"), a redacted copy of which has been provided to MedImmune. "Genentech Patent Rights"have the meaning set forth in Schedule 9-D. "IDE"means an Investigational Device Exemption application, as defined in Title 21 of the United States Code of Federal Regulations, filed with the FDA or an equivalent foreign filing. "IND"means an Investigational New Drug Application, as defined in Title 21 of the United States Code of Federal Regulations, that is required to be filed with the FDA before beginning Phase I Clinical Trials of any Therapeutic Antibody Product in human subjects, or an equivalent foreign filing. "Initial Licence Allocation"means the [*****] Dyax Product Licences in Clause 3.2, the [*****] additional Dyax Product Licences in Clause 3.3, and the [*****] additional Dyax Product Licences in Clause 3.4. "Licensed Intermediate" means any fusion protein (including without limitation any chimeric binding protein), genetic package (including without limitation any virus, spore or cell) or other intermediate compound, or any compound derived form any of the foregoing, that is (i) discovered, made or developed by MedImmune using a method covered in whole or in part by Dyax Base Phage Display Patent Rights or (ii) is otherwise covered by Dyax Base Phage Display Patent Rights. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 5 "Licensed Product" means any product intended for sale to an End User as a human or non-human therapeutic or in vitro diagnostic or research reagent (and in the case of a diagnostic or research reagent contains one or more antibodies as a binding moiety) that prior to or after December 31, 1997 (the effective date of the Original Agreements) is discovered, made or developed, whether by MedImmune, its Affiliates or any Commercial Party, using a Licensed Intermediate or a method covered in whole or in part by the Dyax Base Phage Display Patent Rights. "Major Market" means any one of the following: (i) the United States of America, (ii) any country in Europe which is subject to the Marketing Authorisation procedure of the European Medicines Evaluation Agency, or (iii) Japan. "Marketing Authorisation" means any approval (including all applicable pricing and governmental reimbursement approvals) required from the FDA or relevant Competent Authority to market and sell a Product in a particular country. "MedImmune Antibody Phage Display Patents" means: (a) the patents and patent applications listed in Schedule 1 and any patents issuing from such patent applications, together with any divisions, registrations, confirmations, reissues, extensions, renewals, continuations, continuations-in-part, revalidations, additions, substitutions, renewals or supplementary protection certificates thereof throughout the world; and (b) any Patent Rights which claim or cover any invention or discovery which is developed by MedImmune or its Affiliates at any time during the term of this Agreement directly related to Antibody phage display or Antibody Services; provided, however, that MedImmune Antibody Phage Display Patents shall always exclude (i) MedImmune Diabodies Patent Rights, (ii) any Patent Rights owned or controlled by MedImmune which claim or cover Catalytic Antibodies, (iii) any Patent Rights owned or controlled by MedImmune which claim ribosome display technology, (iv) any Patent Rights which claim Single Domain Antibodies, (v) any Patent Rights acquired by MedImmune after 3 January 2003 from any Third Party for consideration or as a result of MedImmune's acquisition of or merger with such Third Party, and (vi) any use of the said Patent Rights in the field of Research Products. "MedImmune Diabodies Patent Rights"means (a) the Patent Rights entitled "Diabodies – multivalent and multispecific binding proteins, their manufacture and use", PCT/GB93/02492 and (b) the Patent Rights entitled "Retargeting antibodies and diabodies", PCT/GB94/02019. "MedImmune Gatekeeping Procedure" means the procedure set out in Schedule 2 which MedImmune shall carry out in respect of a Nominated Target prior to the grant of any Dyax Product Licence. "MedImmune Know-How"means any Confidential Information of MedImmune which constitutes unpatented know-how, technical and other information related to the subject matter of the MedImmune Antibody Phage Display Patents as identified in Schedule 3 and as amended from time to time in accordance with Schedule 3; Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 6 "MedImmune Licensable Antibody" means any Antibody (including a Bi–Specific Antibody or a Poly-Specific Antibody) to a Target (a) where such Antibody has been identified, generated, developed, produced or derived by Dyax or a Dyax Sublicensee or its sublicensees and (b) the identification, generation, development, production or derivation of such Antibody uses any of the processes claimed or covered by a claim of an issued and unexpired patent included within the MedImmune Antibody Phage Display Patents (which has not been held permanently revoked, unenforceable or invalid by a decision of a court or other governmental agency of competent jurisdiction unappealed within the time allowed for appeal, and which has not been admitted to be invalid or unenforceable through reissue or disclaimer or otherwise) or uses the MedImmune Know-How and (c) which is potentially useful for the development of any Diagnostic Antibody Product and/or any Therapeutic Antibody Product. "MedImmune Product" means (a) any preparation for the treatment or prevention of disease, infection, or other condition in humans for any indication which contains, comprises, or the process of development or manufacture of which utilises a Dyax Licensable Antibody or (b) any preparation in the form of a device, compound, kit or service with utility in the diagnosis, prognosis, prediction, or disease management of a disorder for any indication which contains, comprises or the process of development or manufacture of which utilises a Dyax Licensable Antibody. "MedImmune Product Licences" means each licence granted to MedImmune pursuant to Clause 12. "MedImmune Site" means the MedImmune premises described in Clause 11.3. "MedImmune Status Report" means the report described in Clause 12.4. "MedImmune Sublicensee" means any Third Party to which MedImmune grants a sublicense in accordance with the terms of this Agreement, under a MedImmune Product Licence. "Net Sales" means, with respect to a Product sold by Dyax, its Affiliate or a Dyax Sublicensee (or its sublicensees) or an Other Product sold by Dyax , its Affiliate or its sublicensee or with respect to a MedImmune Product sold by MedImmune, its Affiliate or a MedImmune Sublicensee (or its sublicensee), the price invoiced by that party to the relevant purchaser (or in the case of a sale or other disposal otherwise than at arm's length, the price which would have been invoiced in a bona fide arm's length contract or sale) but deducting the costs of packing, transport and insurance, customs duties, any credits actually given for returned or defective Products, Other Products, MedImmune Products, normal trade discounts actually given, and sales taxes, VAT or other similar tax charged on and included in the invoice price to the purchaser. "Nominated Target" has the meaning set forth in Clause 4.1(a). "Original Agreements" means the Therapeutic Product License Agreement and the Antibody Diagnostic License Agreement. "Other Product" has the meaning set forth in Clause 7.1. "Other Purposes" has the meaning set forth in Clause 7.1. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 7 "Party" means MedImmune or Dyax. "Patent Rights" means any patent applications and any patents issuing from such patent applications, author certificates, inventor certificates, utility certificates, improvement patents and models, and certificates of addition and all counterparts of them throughout the Territory, including any divisional applications and patents, filings, renewals, continuations, continuations-in-part, patents of addition, extensions, reissues, substitutions, confirmations, registrations, revalidation and additions of or to any of them, as well as any supplementary protection certificates and equivalent protection rights in respect of any of them. "Pharmacia Agreement" means the agreement between MedImmune and Pharmacia P-L Biochemicals Inc. dated 11 September 1991. "Pharmacia P-L Biochemicals Inc."means Pharmacia P-L Biochemicals Inc (now known as Amersham Biosciences). "Phase I Clinical Trial" means a human clinical trial in any country that is intended to initially evaluate the safety of an investigational Product in volunteer subjects or patients that would satisfy the requirements of 21 CFR 312.21(a), or its foreign equivalent and may evaluate the Product's therapeutic or antigenic effects. "Phase II Clinical Trial" means studies in humans of the safety, dose ranging and efficacy of a Product that would satisfy the requirements of 21 CFR 312.21(b). "Phase III Clinical Trial" means a pivotal human clinical trial in any country the results of which could be used to establish safety and efficacy of a Product as a basis for a marketing application that would satisfy the requirements of 21 CFR 312.21(c). "Product" means a Diagnostic Antibody Product or a Therapeutic Antibody Product. "Quarter" means each period of three (3) months ending on March 31, June 30, September 30, or December 31 and "Quarterly" shall be construed accordingly. "Research Products"means any product in relation to which Pharmacia P-L has an exclusive licence from MedImmune pursuant to the Pharmacia Agreement. "Reservation Period" means the period described in Clause 4.2. "Restatement Date"means the date of this Agreement first written above. "Second Additional Licence Allocation" means the Dyax Product Licences referenced in Clause 3.5(b). "Second Amendment Agreement" means the agreement to amend the Amendment Agreement made between MedImmune and Dyax dated 18 September 2003. "Single Domain Antibodies" means an Antibody containing only a single domain (heavy or light). Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 8 "Specified Diagnostic Agreements" means (i) the Collaboration and License Agreement [*****], and (ii) the Collaboration and License Agreement [*****],and (iii) the Technology Transfer and License Agreement [*****], as such agreements may be amended from time to time. "Supporting Information" means the information described in Clause 10.3. "Target" shall mean: (a) a polynucleotide sequence corresponding to a sequence identified in a publicly available curated database such as GenBank® by means of an accession number or similar sequence information that uniquely identifies that sequence; together with: (i) all variants of the identified sequence in man and other species known and demonstrated to MedImmune or Dyax (as the case may be) at the time of submission to the MedImmune Gatekeeping Procedure or to Dyax (as the case may be) to have functional equivalence to (a); and (ii) all post-transcriptional material encoded by (a) and (i) (including splice variants); and (iii) all post-translational material encoded by such post-transcriptional material; and (iv) all multimeric forms of (iii) irrespective of whether homomeric or heteromeric; and (v) where any of (iii) or (iv) is known to form a heteromeric complex with one or more non-identical subunits, that heteromeric complex must be identified in its entirety at he time of submission to the MedImmune Gatekeeping Procedure or to Dyax (as the case may be) using such accession numbers of a publicly available curated database entry as correspond to each of the component subunits; or (b) a non-proteinaceous antigen that is uniquely identifiable in a routine manner using publicly available curated databases and/or such other suitable written material as is available. "Territory" means all countries of the world. "Therapeutic Antibody Product" means any preparation for the treatment or prevention of disease, infection or other condition in humans for any indication which contains, comprises, or the process of development or manufacture of which utilises, a MedImmune Licensable Antibody.The term "Therapeutic Antibody Product" shall not include any Research Product. "Therapeutic Product License Agreement"means the License Agreement between Dyax and MedImmune dated 31 December 1997 relating to therapeutic products. "Third Party" means any entity or person other than Dyax, MedImmune or their respective Affiliates. "Updates" means the updates described in Clause 11.5. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 9 "Valid Claim"means a claim of an issued and unexpired patent included within either (i) the MedImmune Antibody Phage Display Patents which have been licensed to MedImmune by the MRC; or (ii) the Dyax Patent Rights (as the case may be) which has not been held permanently revoked, unenforceable or invalid by a decision of a court or other governmental agency of competent jurisdiction unappealed within the time allowed for appeal, and which has not been admitted to be invalid or unenforceable through reissue or disclaimer or otherwise. "XOMA Covenant" has the meaning set forth in Clause11.2(b). "XOMA License" means that certain Amended and Restated License Agreement dated October 27, 2006 by and between XOMA Ireland Limited ("XOMA") and Dyax, a redacted copy of which has been provided to MedImmune. "XOMA Know How"has the meaning set forth in the XOMA License. "XOMA Patent Rights" has the meaning set forth in Schedule 9-E. "Year" means initially the period from the Commencement Date to the end of that calendar year, and subsequently a calendar year. The headings to clauses are inserted for convenience only and shall not affect the interpretation or construction of this Agreement. Words imparting the singular shall include the plural and vice versa. References to persons include an individual, company, corporation, firm or partnership. The words and phrases "other", "including" and "in particular" shall not limit the generality of any preceding words or be construed as being limited to the same class as any preceding words where a wider construction is possible. References to any statute or statutory provisions of the United Kingdom shall include (i) any subordinate legislation made under it, (ii) any provision which it has superseded or re-enacted (whether with or without modification), and (iii) any provision which subsequently supersedes it or re-enacts it (whether with or without modification. References to any statute or regulation of the United States of America means that statute or regulation as it may be amended, supplemented or otherwise modified from time to time, and any successor statute or regulation. 2. Amended and Restated Licence Agreement and MedImmune Patent Licence from Dyax This Agreement consolidates and replaces the Original Agreements, the Amendment Agreement the Second Amendment Agreement, the 2006 Amended and Restated Agreement and the 2007 Amended and Restated Agreement. Subject to the terms and conditions set out in this Agreement, Dyax grants MedImmune and its Affiliates a world-wide, non-exclusive, royalty free licence (sub-licensable in accordance with the provisions of Clause 2.4) under the Dyax Base Phage Display Patent Rights (i) to research develop, make, have made, use, import, sell and have sold Licensed Products in the Field of Use, and (ii) to research, develop, make, and use Licensed Intermediates in the Field of Use (a) for sale or transfer to any Commercial Party, or (b) for transfer to any third party who is not permitted by MedImmune or its Affiliates to commercialize such Licensed Intermediates of any Licensed Product. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 10 MedImmune acknowledges that the value of the Dyax Base Phage Display Patent Rights is measured in part by the value of products resulting from any Licensed Intermediate.MedImmune agrees, therefore, that it will not sell, transfer, or otherwise make available a Licensed Intermediate to any Commercial Party and will not provide services or proprietary information with respect to any Licensed Intermediate solely within the Field of Use to any Commercial Party, unless such Commercial Party executes an agreement with MedImmune in which such Commercial Party agrees to use any Licensed Intermediate solely in the Field of Use. Subject to Clause 12.3, MedImmune shall have no right to grant sublicences under the licence to Dyax Base Phage Display Patent Rights granted to MedImmune in this Clause 2, except MedImmune may grant a sublicence under the Dyax Base Phage Display Patent Rights to any Third Party to which MedImmune is licensing, selling or otherwise transferring Antibodies or Antibody Libraries solely for use by such Third Party with the Antibodies (including Antibodies which are supplied to MedImmune by the Third Party and in relation to which MedImmune provides services to optimize that Antibody before handing the Antibody back to the Third Party in its optimized form) or Antibody Libraries licensed, sold or otherwise transferred from MedImmune and solely for the purpose of developing therapeutic Antibody products or diagnostic Antibody products; provided that as a condition to any such sublicense, MedImmune shall require any such sublicensee to be bound by the terms of this Clause 2 and Clause 16.For the avoidance of doubt, in no event shall MedImmune have the right to sublicense the Dyax Base Phage Display Patent Rights to any Third Party which is a bare licensee under the MedImmune Antibody Phage Display Patents.Any Third Party which is granted a sublicense under the Dyax Base Phage Display Patent Rights by MedImmune shall have no right to grant further sublicenses. MedImmune or its sublicensees shall indemnify Dyax and its Affiliates and their directors, officers, employees and agents and their respective successors, heirs and assigns (the "Dyax Indemnitees") against any liability, damage, loss or expense (including attorneys fees and expenses of litigation) incurred by or imposed upon the Dyax Indemnitees or any one of them in connection with any claims, suits, actions, demands or judgments by or in favour of any Third Party concerning any manufacture, use or sale of any Licensed Product or Licensed Intermediate by MedImmune or its sublicensee. In partial consideration for the grant of rights set out above MedImmune agrees not to enforce against Dyax or its Affiliates the MedImmune Antibody Phage Display Patents during the term of this Agreement that Dyax or its Affiliates may infringe in practicing the inventions claimed in the Dyax Patent Rights. 3. Dyax Option for Dyax Product Licences from MedImmune Numbers of Options.In accordance with this Clause 3, MedImmune grants to Dyax the following options to obtain Dyax Product Licences which may be exercised by Dyax for itself and for Dyax Sublicensees: Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 11 (a) an Initial Licence Allocation of [*****] Dyax Product Licences for Therapeutic Antibody Products and/or Diagnostic Antibody Products shall be available from the Commencement Date as set out in Clauses 3.2, 3.3 and 3.4; (b) a First Additional Licence Allocation of [*****] Dyax Product Licences for Therapeutic Antibody Products and Diagnostic Antibody Products shall be available from the Commencement Date as set out in Clause 3.5(a). (c) [*****] Diagnostic Collaboration Licences for Diagnostic Antibody Products shall be available from the Commencement Date as set out in Clause 3.6; (d) [*****] Additional Diagnostic Licences for Diagnostic Antibody Products shall be available from the Commencement Date as set out in Clause 3.7; and (e) a Second Additional Licence Allocation of an unlimited number of Dyax Product Licences for Therapeutic Antibody Products and/or Diagnostic Antibody Products shall be available from the Effective Date of this Agreement as set out in Clause 3.5(b). Subject to Clauses 3.3 and 3.4, MedImmune hereby grants to Dyax the option for Dyax to obtain [*****] Dyax Product Licences for both Therapeutic Antibody Products and Diagnostic Antibody Products, which may be exercised by Dyax only on a cumulative basis in accordance with the following schedule: (a) [*****] Dyax Product Licences on or before 31 December 2003; (b) [*****] additional Dyax Product Licences on or before 31 December 2004; (c) [*****] additional Dyax Product Licences on or before 31 December 2005; (d) [*****] additional Dyax Product Licences on or before 31 December 2006. If the option for any particular Dyax Product Licence set out in clauses (a) through (d) above has not been exercised by Dyax by the relevant date, then such unexercised options will be carried over into the next allocation period, and so on; provided that if any option for a Dyax Product Licence in this Clause 3.2 has not been exercised by Dyax on or before 31 December 2017, then the option for such Dyax Product Licence will lapse irrevocably. If any option for a Dyax Product Licence under Clause 3.2 is exercised and a Dyax Product Licence is granted to Dyax, then for each Product under any such Dyax Product Licence which enters a Phase III Clinical Trial, MedImmune hereby grants to Dyax an additional option for one Dyax Product Licence, up to a maximum of [*****] additional Dyax Product Licences under this Clause 3.3; provided that if any option for a Dyax Product Licence granted in this Clause 3.3 has not been exercised by Dyax on or before 31 December 2017, then the option for such Dyax Product Licence will lapse irrevocably. If any option for a Dyax Product Licence under Clause 3.2 is exercised and a Dyax Product Licence is granted to Dyax, then for each Product under any such Dyax Product Licence which fails in development or for which Dyax decides to terminate its program of development, MedImmune hereby grants to Dyax an additional option for one Dyax Product Licence, up to a maximum of [*****] additional Dyax Product Licences under this Clause 3.4; provided that if any option for a Dyax Product Licence granted in this Clause 3.4 has not been exercised by Dyax on or before 31 December 2017, then the option for such Dyax Product Licence will lapse irrevocably. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 12 In addition to the options for Dyax Product Licences granted by MedImmune to Dyax in Clauses 3.2 to3.4, MedImmune hereby grants to Dyax: (a) the option for a total of an additional [*****] Dyax Product Licences for both Diagnostic Antibody Products and Therapeutic Antibody Products to be granted to Dyax (the "First Additional Licence Allocation"); and (b) the option for an unlimited number of Dyax Product Licences for both Diagnostic Antibody Products and Therapeutic Antibody Products to be granted to Dyax in connection with Diagnostic Antibody Products and/or Therapeutic Antibody Products identified by or on behalf of a Dyax Partner pursuant to an agreement entered into after the Effective Date of this Agreement (the "Second Additional Licence Allocation"); provided that if any option for a Dyax Product Licence in this Clause 3.5 has not been exercised and granted to Dyax on or before 31 December 2017, then the option for such Dyax Product Licence will lapse irrevocably. In addition to the options for Dyax Product Licences granted by MedImmune to Dyax in Clauses 3.2 through 3.5, MedImmune hereby grants to Dyax the option for a total of an additional [*****] Dyax Product Licences for Diagnostic Antibody Products developed by Dyax under the Specified Diagnostic Agreements (the "Diagnostic Collaboration Licences"); provided that if any option for a Diagnostic Collaboration Licence in this Clause 3.6 has not been exercised by Dyax on or before 31 December 2017, then the option for such Dyax Product Licence will lapse irrevocably. In addition to the options for Dyax Product Licences granted by MedImmune to Dyax in Clauses 3.2 through 3.6, MedImmune hereby grants to Dyax the option for a total of an additional [*****] Dyax Product Licences for Diagnostic Antibody Products (the "Additional Diagnostic Licences"); provided that if any option for an Additional Diagnostic Licences has not been exercised by Dyax on or before 31 December 2017, then the option for such Dyax Product Licences will lapse irrevocably. MedImmune agrees that, commencing with effect from 3 January 2003, it will not enter into anyagreement or arrangement with any Third Party whereby a field of use under the MedImmune Antibody Phage Display Patents is exclusively licensed to, reserved for, or otherwise committed to such Third Party.If MedImmune does enter into such an agreement or arrangement it will ensure that such agreement or arrangement does not restrict the activities or rights of Dyax (or any potential Dyax Sublicensee or its sublicensee) contemplated by this Agreement.For the purposes of this Clause, a "field of use" means one or more particular clinical diseases or medical conditions and not one or more uniquely identified Targets. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 13 Except as set forth in Clause 18, the options granted in this Agreement shall not be assigned or otherwise transferred to any Third Party. Prior to [*****], and provided that Dyax obtains a Dyax Product Licence for such Product [*****], MedImmune grants to Dyax, its Affiliates, and Dyax Sublicensees (and their sublicensees) a non-exclusive, royalty free licence in the Territory during the term of this Agreement to use the MedImmune Antibody Phage Display Patents and the MedImmune Know-How for the purposes of carrying out research and development activities in relation to identifying MedImmune Licensable Antibodies or potential Products. 4. Target Option Notice and Gatekeeping Procedure If Dyax wishes to develop and commercialise Diagnostic Antibody Products and/or Therapeutic Antibody Products to a particular Target and provided that Dyax Product Licences are available to Dyax under Clause 3, Dyax may, at any time, in a written notice to MedImmune (each a "Dyax Target Option Notice") request that MedImmune grant Dyax a Dyax Product Licence in relation to such identified Target.In such Target Option Notice, Dyax will: (a) identify the relevant Target against which such MedImmune Licensable Antibodies are directed ("Nominated Target"); and (b) state whether Dyax or the Dyax Sublicensee wishes to develop such MedImmune Licensable Antibodies as Diagnostic Antibody Products and/or Therapeutic Antibody Products. If MedImmune notifies Dyax that the Nominated Target has passed the MedImmune Gatekeeping Procedure in accordance with Clause 4.4.1 below, then, unless otherwise notified by Dyax, MedImmune will reserve such Nominated Target for Dyax and Dyax Sublicensee for a period of [*****] from the date of such MedImmune notice ("Reservation Period").Up to and including [*****] Nominated Targets may be reserved in accordance with the following procedure at any time without charge.For each additional reservation above and beyond [*****] Nominated Targets, Dyax will pay MedImmune a reservation fee of [*****] for the next [*****] Nominated Targets provided that no more [*****] Nominated Targets may be reserved at any one time.[*****].Dyax may, at any time prior to the expiry of the Reservation Period, request in writing that MedImmune extend the Reservation Period by a period of [*****].Such request for an extension shall be accompanied by payment of a fee of [*****] (the "Extension Fee").Upon receipt by MedImmune of the Extension Fee the Reservation Period for the Nominated Target in question will be so extended.[*****].For the purposes of this Clause 4.2 "reserved for" means that a Dyax Product Licence will continue to be available to Dyax and Dyax Sublicensees during that [*****] period (or [*****] month period if the Reservation Period is extended).Dyax may not (a) have more than [*****] Nominated Targets reserved at any one time and (b) exercise the right to reserve Nominated Targets pursuant to this Clause in relation to more Targets than there are Dyax Product Licences remaining available at the relevant time pursuant to Clause 3.In the event that, at any time during which a Nominated Target is reserved for Dyax in accordance with this Clause 4.2, a Third Party request from MedImmune an exclusive license in respect of the relevant Nominated Target, MedImmune will promptly notify Dyax in writing.Dyax will then have a period of [*****] days from the date of MedImmune's notice to decide whether or not it wishes to take a Dyax Product Licence for that Nominated Target.If Dyax notifies MedImmune within that period that it does not wish to take such a Dyax Product Licence or fails to notify MedImmune at all then such Nominated Target shall no longer be reserved for Dyax and MedImmune may grant an exclusive license in respect of such Nominated Target to the Third Party. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 14 Upon receipt of a Dyax Target Option Notice from Dyax under Clause 4.1, MedImmune shall have [*****] days to make a determination whether the Nominated Target passes MedImmune's Gatekeeping Procedure.MedImmune shall: (a) [*****]; and (b) [*****]. Before the expiry of the [*****] days referred to in Clause 4.3, MedImmune shall either; notify Dyax in writing that the Nominated Target has passed the MedImmune Gatekeeping Procedure, in which case (subject to the payment of the applicable Acceptance Fee for Dyax Product Licenses taken from the Initial Licence Allocation or the First Additional Licence Allocation), grant to Dyax a Dyax Product Licence to Exploit Products against such Nominated Target in the Territory; or notify Dyax in writing that the Nominated Target has not passed the MedImmune Gatekeeping Procedure, in which case Dyax shall have no right to obtain a Dyax Product Licence to Exploit Products against such Nominated Target in the Territory. MedImmune agrees that: (a) MedImmune will treat Dyax in the same way as MedImmune treats its other customers, collaborators and licensees when applying the procedure described in this Clause 4; and (b) MedImmune will only disclose information received by it from Dyax in relation to a Nominated Target to those MedImmune employees who need to know such information for the purposes of this Clause 4.Any such information will be deemed to be Confidential Information of Dyax In the case where a MedImmune Licensable Antibody is directed to two Targets (a "Bi-Specific Antibody"), or more than two Targets (a "Poly-Specific Antibody") the Target Option Notice shall identify each relevant Target against which such Bi-Specific Antibody or Poly-Specific Antibody is directed, and each such Target shall be considered a Nominated Target.If MedImmune notifies Dyax that each Nominated Target to which such Bi-Specific Antibody or Poly-Specific Antibody is directed has passed the MedImmune Gatekeeping Procedure, Dyax shall have the right to obtain a Dyax Product Licence with respect to each such Nominated Target; provided however, that such Dyax Product Licence shall be limited so as to allow Dyax to Exploit only Products to such Nominated Targets that comprise or contain the Bi-Specific Antibody or Poly-Specific Antibody, which shall be clearly identified in the Dyax Product Licence.For the avoidance of doubt, the parties acknowledge that: Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 15 (a) Dyax may obtain a Dyax Product Licence for Therapeutic Antibody Products and Diagnostic Antibody Products containing or comprising such Bi-Specific Antibodies against two Nominated Targets or Poly-Specific Antibodies against more than two Nominated Targets by exercising only one (1) option from among the Initial Licence Allocation under Clauses 3.2 to 3.4 and the First and Second Additional Licence Allocations under Clause 3.5; (b) in the event that Dyax requests that MedImmune reserve such Nominated Targets for the Reservation Period all such Nominated Targets will count towards the maximum of [*****] Nominated Targets which may be reserved by Dyax at one time pursuant to Clause 4.2; and (c) in the event that Dyax request that the Reservation Period for any such Nominated Targets be extended for [*****] then Dyax will pay an Extension Fee for each such Nominated Target. 5. Grant of Dyax Product Licence by MedImmune To Dyax.In the event MedImmune notifies Dyax under Clause 4.4.1 above that a Nominated Target has passed the MedImmune Gatekeeping Procedure, then (upon receipt of the applicable Acceptance Fee for Dyax Product Licenses taken from the Initial Licence Allocation or the First Additional Licence Allocation), MedImmune agrees to grant and hereby grants to Dyax and its Affiliates a non-exclusive, royalty-bearing license, with the right to sublicense, under the MedImmune Antibody Phage Display Patents and MedImmune Know-How to Exploit Products against such Nominated Target in the Territory ("Dyax Product Licence").Any Dyax Product Licence granted to Dyax shall be consistent with the terms of this Clause 5 and Clauses 6, 8, 9, 17 and 19 of this Agreement and shall be negotiated by the Parties in good faith; provided, however, that the Parties agree that the terms and conditions and the form of any Dyax Product Licence executed after the Effective Date of this Agreement (i) from the Initial Licence Allocation or the First Additional Licence Allocation shall be substantially similar to the form attached hereto as Schedule 7-A, and (ii) from the Second Additional Licence Allocation shall be substantially similar to the form attached hereto as Schedule 7-B. The Parties agree that Dyax may obtain a Dyax Product Licence for Therapeutic Antibody Products and Diagnostic Antibody Products against the same Nominated Target by exercising only one (1) option from among the Initial Licence Allocation under Clauses 3.2 to 3.4 and the First and Second Additional Licence Allocations under Clause 3.5. Nothing herein shall prevent MedImmune from meeting any obligations it has to Third Parties under any agreements in respect of any Nominated Target for which Dyax submits a Target Option Notice under Clause 4.1 where such Nominated Target is determined by MedImmune under Clause 4 not to pass the MedImmune Gatekeeping Procedure, provided that such obligation does not involve any use or disclosure of any Confidential Information belonging to Dyax. Dyax must request, and be granted, a Dyax Product Licence; in relation to a Therapeutic Antibody Product prior to [*****]; or in relation to a Diagnostic Antibody Product prior to [*****]. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 16 For the avoidance of doubt, the parties acknowledge and agree that a Dyax Partner or Dyax Sublicensee may obtain rights under the MedImmune Antibody Phage Display Patents and MedImmune Know-How to Exploit Products against a Target in the Territory without obtaining rights under a Product License if such Dyax Partner or Dyax Sublicensee obtains such rights under a written agreement directly with MedImmune. Any Dyax Product Licence which may be granted by MedImmune to Dyax from the Initial Licence Allocation or the First Additional Licence Allocation shall not be effective until the receipt by MedImmune of the relevant Acceptance Fee, which shall not be refundable or creditable against any other sums which may be payable by Dyax or a Dyax Sublicensee to MedImmune pursuant to this Agreement. Dyax will, if requested by MedImmune, inform MedImmune of the identity of all Dyax Sublicensees (and their sublicensees) in relation to each Dyax Product Licence.Upon execution of a Dyax Product Licence from the Second Additional Licence Allocation, Dyax shall provide to MedImmune details of the consideration that is, or could be, payable by such Dyax Sublicensee to Dyax pursuant to the sublicence granted to such Dyax Sublicensee. Dyax (and where relevant each Dyax Sublicensee) will ensure that any sublicensee (to which it sublicences its rights in accordance with the terms of this Agreement) executes a written agreement (a) which requires the sublicensee to abide by the terms of one or more specified Dyax Product Licences or (b) which is consistent with the terms of Clauses 3.10 or 7, and Clauses 4, 5.5, and 5.8 of this Agreement and for the purposes of sublicences relating to Other Products only Clauses 8.4, 8.6, 8.8, 8.9, 8.10 and 9.2 through to 9.7. Dyax shall be entitled to sublicense its rights under a Dyax Product Licence to one or more Dyax Sublicensees.Furthermore, each Dyax Sublicensee may also sublicense to any Third Party and so on provided each such sublicence is granted in accordance with Clause 5.7 above.[*****]. 6. Terms of the Dyax Product Licences Each Dyax Product Licence granted to Dyax by MedImmune shall include the following terms: The Dyax Product Licence shall grant rights under the MedImmune Antibody Phage Display Patents and MedImmune Know-How and, for the avoidance of doubt, no rights shall be granted by MedImmune in any Dyax Product Licence to any MedImmune Diabodies Patent Rights, and any Patent Rights owned or controlled by MedImmune which claim Catalytic Antibodies, ribosome display technology, any Patent Rights which claim Single Domain Antibodies and no rights shall be granted by MedImmune in any Dyax Product Licence under the Antibody Phage Display Patents to Exploit Research Products; The Dyax Product Licence shall come into effect upon the date that the Acceptance Fee is paid, except for any Dyax Product Licence taken from the Second Additional License Allocation which shall come into effect upon execution by both Parties.All Dyax Product Licence shall be subject to the applicable terms of Clause 8; Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 17 Unless terminated under Clause 6.10, Clause 6.11 or Clause 6.12, the Dyax Product Licence shall continue, on a country-by-country and Product-by-Product basis until the last Valid Claim of the MedImmune Antibody Phage Display Patents expires, or [*****] years after First Commercial Sale of such Product in the country of sale, whichever occurs later; Dyax and each Dyax Sublicensee (or its sublicensee) shall indemnify MedImmune and its Affiliates and their directors, officers, employees and agents and their respective successors, heirs and assigns (the "MedImmune Indemnitees") against any liability, damage, loss or expense (including attorneys fees and expenses of litigation) incurred by or imposed upon the MedImmune Indemnitees or any one of them in connection with any claims, suits, actions, demands or judgments by or in favour of any Third Party concerning any manufacture, use or sale of any Product by Dyax or such Dyax Sublicensee (or its sublicensee); MedImmune shall not be liable to any Dyax and Dyax Sublicensee (or its sublicensee) in respect of any liability, loss, damage or expense (including attorneys fees and expenses of litigation) incurred or suffered by Dyax and any Dyax Sublicensees (or its sublicensee) in connection with the manufacture, use or sale of any Products by Dyax and Dyax Sublicensees (or its sublicensee); MedImmune provides no warranty or representation from MedImmune that the MedImmune Antibody Phage Display Patents are, or will be, valid or that the exercise of the rights granted under the Dyax Product Licence will not result in the infringement of patents of Third Parties; Dyax shall notify MedImmune promptly of any proceedings or applications for revocation of any of the MedImmune Antibody Phage Display Patents emanating from a Third Party that comes to its notice or if a Third Party takes or threatens to take any proceedings for infringement of any patents of that Third Party by reason of Dyax's use or operation of the MedImmune Antibody Phage Display Patents or manufacture, use or sale of the Products.Dyax shall notify MedImmune promptly of any infringement of the MedImmune Antibody Phage Display Patents by a Third Party which may come to its attention during the term of the Dyax Product Licence, except Dyax shall have no obligation to so notify MedImmune with respect to any infringement by an academic or not-for-profit entity which occurs by reason of such entity carrying out research activities provided such activities are, as far as Dyax is aware, not being carried out with a view to commercialising a product or otherwise for profit; MedImmune shall have the sole right and responsibility, at its sole discretion and cost and with reasonable assistance from Dyax, to file, prosecute and maintain the MedImmune Antibody Phage Display Patents and for the conduct of any lawsuits, claims or proceedings challenging the validity or enforceability thereof including, without limitation, any interference or opposition proceeding relating thereto in all countries.For the avoidance of doubt, Dyax and Dyax Sublicensees will have the right to conduct any proceedings relating to its Product including any proceedings relating to product liability; Dyax and any Dyax Sublicensee may assign the benefit and/or burden of any Dyax Product Licence to any Affiliate or Third Party, provided that such Affiliate or Third Party undertakes to MedImmune to be bound by the terms of the Dyax Product Licence; Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 18 MedImmune shall have the right to terminate any Dyax Product Licence in the event that: Dyax or a Dyax Sublicensee (or its sublicensee) has not filed an IND for a Therapeutic Antibody Product, or a 510(k) or IDE for a Diagnostic Antibody Product within [*****] after the grant of that Dyax Product Licence; provided however, that Dyax shall have the right to extend such period in annual increments by up to [*****], upon the following terms: [*****] $[*****] [*****] $[*****] In order for Dyax to be granted an extension under this Clause 6.10.1, the foregoing amounts must be received by MedImmune prior to the date of expiration.All amounts received by MedImmune under this Clause 6.10.1 will be credited against any amounts that would otherwise be due to MedImmune under the terms of the Dyax Product License; or Dyax or a Dyax Sublicensee (or its sublicensee) directly or indirectly opposes or assists any Third Party to oppose the grant of letters patent or any patent application within the MedImmune Antibody Phage Display Patents, or disputes or directly or indirectly assists any Third Party to dispute the validity of any patent within the MedImmune Antibody Phage Display Patents or any of the claims thereof. In the event that either Party commits a material breach of any of its obligations with respect to a Dyax Product Licence, and such Party fails to remedy that breach within ninety (90) days after receiving written notice thereof from the other Party, that other Party may immediately terminate the Dyax Product Licence upon written notice to the breaching Party. Either Party may terminate a Dyax Product Licence in its entirety by giving notice in writing to the other Party if any one or more of the following events happens: (a) the other Party has any distress or execution levied on the major portion of its assets (as determined by its balance sheet in accordance with GAAP) which is not paid out within thirty (30) days of its being levied; (b) the other Party calls a meeting for the purpose of passing a resolution to wind it up, or such a resolution is passed, or the other Party presents, or has presented, a petition for a winding up order, or presents, or has presented, a petition to appoint an administrator, or has an administrative receiver, or receiver, liquidator or other insolvency practitioner appointed over all or any substantial part of its business, undertaking, property or assets; (c) the other Party stops or suspends making payments (whether of principal or interest) with respect to substantially all of its debts or announces an intention to do so or the other Party suspends or ceases to carry on its business; Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 19 (d) a secured lender to the other Party holding a security interest over the major portion of the tangible assets (as determined by its balance sheet in accordance with GAAP) of such other Party takes any steps to obtain possession of the property on which it has security or otherwise to enforce its security; or (e) the other Party suffers or undergoes any procedure analogous to any of those specified in Clause 6.12(a) - (d) above or any other procedure available in the country in which the other Party is constituted, established or domiciled against or to an insolvent debtor or available to the creditors of such a debtor. 7. Grant of Other Licences Other Products. MedImmune hereby grants with effect from 3 January 2003 to Dyax a non-exclusive licence in the Territory, with the right to sublicence, under the MedImmune Antibody Phage Display Patents and the MedImmune Know-How for any purpose not already covered by the provisions of this Agreement ("Other Purposes") including to Exploit any product, other than a Therapeutic Antibody Product, Diagnostic Antibody Product or Research Product, whose development, manufacture, use or sale would, absent the license hereunder, infringe Valid Claims of the MedImmune Antibody Phage Display Patents or utilize the MedImmune Know-How ("Other Product").The license granted under this Clause 7.1 shall be subject to the terms and conditions applicable under Clauses 5.6, 5.7, 5.8, 6.1, 6.3 through 6.11, 7.3, 7.4, 7.5, 8.5 through 8.7, 9.2 through 9.7, 15.4(c)-(g) and 19. The licence granted in Clause 7.1 does not include any grant by MedImmune of rights to MedImmune Diabodies Patent Rights, or Patent Rights owned or controlled by MedImmune which claim Catalytic Antibodies, or ribosome display technology or Patent Rights which claim Single Domain Antibodies or any use of the said Patent Rights in the field of Research Products.Dyax's rights under the licence granted in Clause 7.1 are expressly subject to any rights which MedImmune has granted to any Third Party prior to 3 January 2003 or may grant to any Third Party after 3 January 2003 provided that any rights granted by MedImmune to any Third Party after 3 January 2003 shall not restrict the freedom of Dyax or Dyax Sublicensees (or their sublicensees) to operate under any agreement entered into by them prior to the date MedImmune grants such Third Party rights. In the event that either Party commits a material breach of any of its obligations with respect to the licence granted in Clause 7.1, and such Party fails to remedy that breach within ninety (90) days after receiving written notice thereof from the other Party, that other Party may immediately terminate the licence upon written notice to the breaching Party. Either Party may terminate a licence set out in Clause 7.1 above in its entirety by giving notice in writing to the other Party if any one or more of the following events happens: (a) the other Party has any distress or execution levied on the major portion of its assets (as determined by its balance sheet in accordance with GAAP) which is not paid out within thirty (30) days of its being levied; Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 20 (b) the other Party calls a meeting for the purpose of passing a resolution to wind it up, or such a resolution is passed, or the other Party presents, or has presented, a petition for a winding up order, or presents, or has presented, a petition to appoint an administrator, or has an administrative receiver, or receiver, liquidator or other insolvency practitioner appointed over all or any substantial part of its business, undertaking, property or assets; (c) the other Party stops or suspends making payments (whether of principal or interest) with respect to substantially all of its debts or announces an intention to do so or the other Party suspends or ceases to carry on its business; (d) a secured lender to the other Party holding a security interest over the major portion of the tangible assets (as determined by its balance sheet in accordance with GAAP) of such other Party takes any steps to obtain possession of the property on which it has security or otherwise to enforce its security; (e) the other Party suffers or undergoes any procedure analogous to any of those specified in Clause 7.4(a) – (d) above or any other procedure available in the country in which the other Party is constituted, established or domiciled against or to an insolvent debtor or available to the creditors of such a debtor; 8. Consideration Payable by Dyax Initial Licence Allocation for Therapeutic Antibody Products. With respect to each Dyax Product Licence from the Initial Licence Allocation for Therapeutic Antibody Products for a Nominated Target, Dyax shall pay to MedImmune the following payments upon achievement of the specified milestones by Dyax or a Dyax Sublicensee (or its sublicensee) for the first Therapeutic Antibody Product directed against such Nominated Target to achieve the relevant milestone: Acceptance Fee [*****] US $[*****] Initiation of first Phase I Clinical Trial US $[*****] Initiation of first Phase III Clinical Trial US $[*****] First filing for Marketing Authorisation in one Major Market country US $[*****] Marketing Authorisation granted in the United States US $[*****] With respect to Dyax Product Licences for a Therapeutic Antibody Product from the Initial Licence Allocation, Dyax shall pay MedImmune royalties in an amount equal to [*****] of Net Sales of the Therapeutic Antibody Product sold by or on behalf of Dyax or the Dyax Sublicensee. Dyax Product Licenses from First Additional Licence Allocation and Second Additional Licence Allocation. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 21 8.2.1Dyax Product Licenses from First Additional Licence Allocation. (a) With respect to each Dyax Product Licence from the First Additional Licence Allocation set forth in Clause 3.5(a) for Therapeutic Antibody Products for a Nominated Target, Dyax shall pay to MedImmune: (i) the following payments upon achievement of the specified milestones by Dyax or a Dyax Sublicensee (or its sublicensee) for the first Therapeutic Antibody Product directed against such Nominated Target to achieve the relevant milestone: Acceptance Fee [*****] US $[*****] Initiation of first Phase I Clinical Trial US $[*****] Initiation of first Phase III Clinical Trial US $[*****] First filing for Marketing Authorisation in one Major Market country US $[*****] First Marketing Authorisation granted in one Major Market country US $[*****] and (ii) royalties in an amount equal to [*****] of Net Sales of the Therapeutic Antibody Product sold by or on behalf of Dyax or the Dyax Sublicensee.Such royalty rate shall apply to the four Dyax Product Licences which MedImmune and Dyax have already executed before the effective date of the Original Agreement and which were taken from the [*****]. (b) With respect to each Dyax Product Licence from the Additional Licence Allocation set forth in Clause 3.5(a) for Diagnostic Antibody Products, Dyax will pay MedImmune the amounts set forth in Clause 8.3. Dyax Product Licenses from Second Additional Licence Allocation. (a) With respect to each Dyax Product Licence from the Second Additional Licence Allocation set forth in Clause 3.5(b) for Therapeutic Antibody Products or Diagnostic Antibody Products for a Nominated Target, Dyax shall pay to MedImmune: (i) royalties in an amount equal to [*****] of Net Sales of any Therapeutic Antibody Product sold by or on behalf of Dyax or the Dyax Sublicensee; and (ii) [*****] of all other net proceeds paid or payable to Dyax arising pursuant to such Dyax Product Licence. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 22 Dyax Product Licences for Diagnostic Products. Subject to Clause 8.2.2, with respect to each Dyax Product Licence for Diagnostic Antibody Products, Dyax shall pay to MedImmune the following payments upon achievement by Dyax or a Dyax Sublicensee (or its sublicensee) of the milestones set out below.For the avoidance of doubt the milestone payments shall be payable in respect of the first Diagnostic Antibody Product directed against each Nominated Target to achieve the relevant milestone: Acceptance Fee [*****] US $[*****] First filing for Marketing Authorisation in one Major Market country US $[*****] Marketing Authorisation granted in each Major Market Country US $[*****] Notwithstanding the foregoing, the parties acknowledge and agree that no milestone payments will be payable by Dyax Sublicensee to MedImmune in respect of Diagnostic Antibody Products developed under the Specified Diagnostic Agreements. With respect to each Dyax Product Licence for a Diagnostic Antibody Product, Dyax shall pay MedImmune royalties on a country-by-country basis in an amount equal to [*****] of Net Sales of Diagnostic Antibody Products sold by or on behalf of Dyax or any Dyax Sublicensee. Other Products.With respect to each Other Product developed by Dyax or one of its sublicensees under Clause 7, Dyax or its sublicensee, as the case may be, shall pay MedImmune royalties on a country-by-country basis in an amount equal to [*****] of Net Sales of each Other Product sold by or on behalf of Dyax or the Dyax Sublicensee in the Territory. In addition to the royalty payments in Clause 8.4, and subject to Clause 8.7.3, Dyax will pay to MedImmune [*****] of all other sums received by Dyax in relation to Other Products or any Other Purposes under sublicense agreements executed after the Commencement Date.For the avoidance of doubt, the sums payable by Dyax shall include [*****] of any sums that Dyax receives from a sublicensee from any further sublicensing but MedImmune shall not receive [*****] of the sum actually received by such a sublicensee from such further sublicensing.Dyax shall be entitled to retain all amounts that it receives from sublicensees in payment for the provision of support services relating to the supply of MedImmune Antibody Libraries or Antibodies derived therefrom as reasonably calculated based on the use of Full Time Equivalents, machine hours, other comparable cost based measures or any combination of the foregoing. For the further avoidance of doubt, Dyax or its sublicensee will retain all non-royalty payments made to Dyax by sublicensees of Other Products under agreements executed prior to 3 January 2003. The Parties hereby agree that, notwithstanding any provision of this Agreement (including without limitation Clauses 8.4, 8.5 and 8.6 of this Agreement), with respect to any [*****] used for [*****] that is developed under that certain Development and License Agreement between Dyax and a Third Party dated [*****] (the "Development and License Agreement"), Dyax's sole obligation to MedImmune is to pay to MedImmune [*****] of all royalties, milestones and other sums (including any consideration in kind) received by Dyax in relation to [*****], except that Dyax shall not pay to MedImmune any percentage of Full Time Equivalent based funded research payments received by Dyax under the Development and License Agreement. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 23 Dyax Antibody Libraries and Funded Discovery Activities. In respect of any agreements concluded between Dyax and any Dyax Partner before 3 January 2003 under which MedImmune Antibody Libraries or Antibodies derived therefrom are made available to such Dyax Partner, the Parties agree that: (a) Dyax will retain all amounts (including without limitation all Antibody Library transfer fees) that it receives in payment from such Dyax Partner prior to the grant of a Dyax Product Licence; (b) Dyax will retain all amounts that it receives in payment from such Dyax Partner after the grant of a Dyax Product Licence hereunder, exclusive of any amounts payable on account of such Dyax Partner's obligation to pay any milestone payments or royalties to MedImmune for any Therapeutic Antibody Product or Diagnostic Antibody Product under the terms of such Dyax Product Licence. In respect of any agreements concluded between Dyax and any Dyax Partner after 3 January 2003 of this Agreement under which MedImmune Antibody Libraries or Antibodies derived therefrom are made available to such Dyax Partner, the Parties agree that: (a) Dyax shall be entitled to retain all amounts that it receives from such Dyax Partner in payment for the provision of support services relating to the supply of the MedImmune Antibody Libraries or Antibodies derived therefrom as reasonably calculated based on the use of Full Time Equivalents, machine hours, other comparable cost-based measures or any combination of the foregoing; and (b) all other amounts (including without limitation all Antibody Library transfer fees) that Dyax receives in payment from such Dyax Partner with respect to development of a Product during the period before the grant of a Dyax Product Licence hereunder will be divided in the proportion [*****] to Dyax and [*****] to MedImmune.After the grant of a Dyax Product Licence for a Product MedImmune shall only be entitled to payments under the Dyax Product Licence for such Product and no further amounts shall be payable under this Clause 8.8.2. The provisions of this Clause 8.8 shall not apply to Other Products, which shall be handled solely in accordance with Clauses 8.4, 8.5 and 8.6 above. All royalties due to MedImmune under Clauses 8.1.2, 8.2.2, 8.3.2, 8.4 or sums due to MedImmune in respect of any Other Product or any Other Purpose under Clause 8.5 or any other sums due to MedImmune under Clause 8.8.2 shall be payable on a country-by-country basis until the last Valid Claim of a MedImmune Antibody Phage Display Patent expires or ten (10) years from the date of First Commercial Sale of such Product or Other Product or Other Purpose, whichever occurs later. Dyax agrees that it will not, without the prior written consent of MedImmune, receive shares or any other non-cash consideration in return for granting any sublicence to a Dyax Sublicensee.Dyax will ensure that each Dyax Sublicensee will also not receive any shares or any other non-cash consideration when granting a sublicence pursuant to the terms of its sublicence agreement. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 24 Dyax shall be free to make MedImmune Antibody Libraries and Antibodies derived from MedImmune Antibody Libraries available to any Dyax Sublicensee and the latter will be free to use the foregoing without any further licence from MedImmune under the MedImmune Antibody Phage Display Patents; provided that (i) any amounts paid to Dyax from any such Dyax Sublicensee will be dealt with in accordance with Clause 8.5 or 8.8, and (ii) such Dyax Sublicensees will only be able to Exploit any Product derived from such MedImmune Antibody Libraries or such Antibodies if a Dyax Product Licence has been sublicensed to them by Dyax. The Parties agree that any payments already made by Dyax to MedImmune under the terms of the Amendment Agreement are not affected by the terms of this Agreement. 9. Provisions relating to Payment of Consideration by Dyax (a) Subject to 9.1(b), all milestone payments shall be paid by Dyax within [*****] days of the applicable milestone being achieved and no milestone payments shall be refundable or creditable against any other sum payable by Dyax hereunder for any reason. (b) All amounts payable by Dyax under a Dyax Product License taken from the Second License Allocation shall: (i) in the event the payment is a milestone payment, be paid by Dyax within [*****] days of the applicable milestone being achieved; (ii) in the event the payment is not a milestone payment or royalty, be paid by Dyax within [*****] days of the requisite sum (in respect of which the payment to MedImmune arises) becoming payable to Dyax. Dyax shall make the payments due to MedImmune under Clause 8 above in United States dollars (if Dyax in turn receives payment in dollars) or in pounds sterling (if Dyax in turn receives payment in pound sterling), or Euros (if Dyax in turn receives payment in Euros).Where Dyax receives payment in a currency other than United States dollars, pounds sterling or Euros, Dyax will convert the relevant sum into pounds sterling (or Euros if Euros have replaced pounds sterling at the time of payment).Dyax will use the conversion rate reported in the Financial Times two (2) Business Days before the day on which Dyax pays MedImmune.Such payment will be made without deduction of exchange, collection or other charges.All payments will be made at Quarterly intervals.Within [*****] of the end of each Quarter after the First Commercial Sale of each Product, or Other Product in any country, Dyax shall prepare a statement which shall show on a country-by-country basis for the previous Quarter Net Sales of each Product, or Other Product by Dyax or its Affiliates and all monies due to MedImmune based on such Net Sales.That statement shall include details of Net Sales broken down to show the country of the sales and the total Net Sales by Dyax or its Affiliates in such country and shall be submitted to MedImmune within such [*****] day period together with remittance of the monies due.With respect to Net Sales of a Product or Other Product by a Dyax Sublicensee (or its sublicensee) Dyax shall prepare a statement which will include the same information and remit that statement and any monies due within the same period except with regard to any Dyax Sublicensee with which Dyax has a licence agreement relating to the technology of Antibody phage display as of or prior to the Commencement Date where the remittance will be made at Quarterly intervals within [*****] days of the date royalties are due to Dyax from such existing Dyax Sublicensees.With respect to any other sums received by Dyax in accordance with Clauses 8.5 and 8.7.2 Dyaxshall within [*****] days of the end of the first Quarter in which Dyax receives such sums prepare and submit to MedImmune a statement, which shall include details of all such sums received by Dyax on a country by country basis in the previous Quarter,together with remittance of any monies due. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 25 All payments shall be made free and clear of and without deduction or deferment in respect of any disputes or claims whatsoever and/or as far as is legally possible in respect of any taxes imposed by or under the authority of any government or public authority.[*****]. Dyax shall keep and shall procure that its Affiliates and Dyax Sublicensees keep true and accurate records and books of account containing all data necessary for the calculation of the amounts payable by it to MedImmune pursuant to this Agreement.Those records and books of account shall be kept for seven (7) years following the end of the Year to which they relate.Upon MedImmune's written request, a firm of accountants appointed by agreement between the Parties or, failing such agreement within ten (10) Business Days of the initiation of discussions between them on this point MedImmune shall have the right to cause an international firm of independent certified public accountants that has not performed auditing or other services for either Party or their Affiliates (or, if applicable, any Dyax Sublicensee with rights to the Product in question) acceptable to Dyax or the Dyax Sublicensee such acceptance not to be unreasonably withheld to inspect such records and books of account.In particular such firm: shall be given access to and shall be permitted to examine and copy such books and records of Dyax and its Affiliates and Dyax Sublicensees upon twenty (20) Business Days notice having been given by MedImmune and at all reasonable times on Business Days for the purpose of certifying that the Net Sales or other relevant sums calculated by Dyax and its Affiliates and Dyax Sublicensees during any Year were reasonably calculated, true and accurate or, if this is not their opinion, certify the Net Sales figure or other relevant sums for such period which in their judgment is true and correct; prior to any such examination taking place, such firm of accountants shall undertake to Dyax that they shall keep all information and data contained in such books and records, strictly confidential and shall not disclose such information or copies of such books and records to any third person including MedImmune, but shall only use the same for the purpose of calculations which they need to perform in order to issue the certificate to which this Clause envisages; any such access examination and certification shall occur no more than once per Year and will not go back over records more than two (2) years old; Dyax and its Affiliates and Dyax Sublicensees shall make available personnel to answer queries on all books and records required for the purpose of that certification; and Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 26 the cost of the accountant shall be the responsibility of Dyax if the certification shows it to have underpaid monies to MedImmune by more than [*****] and the responsibility of MedImmune otherwise. All payments due to MedImmune under the terms of this Agreement are expressed to be exclusive of value added tax (VAT) howsoever arising.[*****]. All payments made to MedImmune under this Agreement shall be made to the bank account of MedImmune as notified by MedImmune to Dyax from time to time. If Dyax fails to make any payment to MedImmune hereunder on the due date for payment, without prejudice to any other right or remedy available to MedImmune it shall be entitled to charge Dyax interest (both before and after judgment) of the amount unpaid at the annual rate of LIBOR (London Interbank Offering Rate) plus [*****] calculated on a daily basis until payment in full is made without prejudice to MedImmune's right to receive payment on the due date. 10.MedImmune Development License for Dyax Therapeutic Antibody Products Right of First Offer; Development License Option. In the event that Dyax undertakes development of any Dyax Therapeutic Antibody Product on its own and then subsequently decides to fully licence-out the further development and commercialisation of such Dyax Therapeutic Antibody Product to a Third Party prior to the filing of the first IND for such Dyax Therapeutic Antibody Product ("Development Licence"), then before granting such license to such Third Party, Dyax shall first offer MedImmune in writing the option to obtain a license to continue the development and commercialisation of such Dyax Therapeutic Antibody Product in the Territory (a "Development Licence Option").As used in this Clause 10.1.1, the term "licence-out" shall apply only to Third Party license agreements in which Dyax will not retain any operational control or funding obligations with respect to the ongoing development and commercialisation of such Dyax Therapeutic Antibody Product. For the avoidance of doubt, if Dyax decides to licence the further development and commercialisation of any Dyax Therapeutic Antibody Product to a Third Party after the filing of the first IND for such Dyax Therapeutic Antibody Product, it shall give MedImmune the option to participate in the bidding process for such a licence but Dyax shall have no obligation to offer MedImmune a Development Licence with respect thereto. MedImmune acknowledges and agrees that, from time to time, the license out by Dyax of a Dyax Therapeutic Antibody Product may be strategically combined with one or more other Dyax Therapeutic Antibody Products or with products and services offered by Dyax, and that in such cases, MedImmune's Development Licence Optionmay only be exercised by agreeing to all of the terms relevant to such strategic combination.If (i) any Development Licence Option offered to MedImmune contains such a combination; and (ii) MedImmune and Dyax do not enter into a Development Licence pursuant to such Development Licence Option in accordance with the provisions of Clause 10.5 below; and (iii) Dyax subsequently decide to alter the combination (for example add or take away a product or service) which is to be the subject of the Development Licence, such altered combination must be offered to MedImmune in accordance with Clause 10.1.1 above and Clauses 10.2 to 10.6 below shall apply. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 27 The written notification by Dyax to MedImmune of a Development Licence Option (a "Development Licence Option Notice") shall set out the general terms upon which Dyax is willing to grant a Development Licence, and it shall be accompanied by all reasonable and relevant scientific, regulatory and technical information relating to the Dyax Therapeutic Antibody Product that is the subject of the Development Licence Option Notice (the "Supporting Information") so that MedImmune can reasonably determine in its sole discretion whether to enter into a Development Licence. MedImmune shall notify Dyax within [*****] days of receipt of the Development Licence Option Notice and all Supporting Information (or such other longer period as the Parties agree) whether or not it wishes to enter into a Development Licence.If MedImmune notifies Dyax that it does not wish to enter into a Development Licence, or MedImmune does not respond to Dyax within the foregoing period, then Dyax shall be free to develop and commercialise the Dyax Therapeutic Antibody Product that was the subject of the Development Licence Option Notice with any Third Party; provided that Dyax shall not enter into such a Development Licence on terms which, taken as a whole, are more favourable to the Third Party then those set out in the Development Licence Option Notice without first offering such more favourable terms to MedImmune. If MedImmune wishes to enter into a Development Licence, the Parties shall forthwith negotiate the terms of such Development Licence in good faith.If the Parties acting reasonably and in good faith are unable to agree the heads of terms of the Development Licence within [*****]months of commencing negotiations, thenDyax shall be free to enter into a Development Licence with any Third Party for the Dyax Therapeutic Antibody that was the subject of the Development Licence Option Notice; provided that Dyax shall not enter into such a Development Licence on terms which, taken as a whole, are more favourable to the Third Party then those set out in the Development Licence Option Notice without first offering such more favourable terms to MedImmune. The provisions of this Clause 10 shall apply to all Dyax Therapeutic Antibody Products. For the avoidance of doubt Dyax shall be free to enter into co-development agreements with any Third Party with respect to any Therapeutic Antibody Product without first offering any rights to such product to MedImmune.If however any proposed co-development agreement changes in nature during negotiations between Dyax and the relevant Third Party to being one of a licence-out the provisions of 10.1 to 10.5 above will apply.In addition, if having entered into a co-development agreement with a Third Party with respect to any Therapeutic Antibody Product, such agreement is terminated and Dyax decides to out license the further development and commercialisation of such product, the provisions of Clauses 10.1 to 10.5 above will apply. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 28 11.Dyax Library Licence Dyax grants to MedImmune and its Affiliates a non-exclusive, non-sublicensable licence to use the Dyax Antibody Library, Dyax Materials, Dyax Know-How and the inventions claimed in the Dyax Patent Rights for the purposes of carrying out research and development activities in relation to identifying Dyax Licensable Antibodies or potential MedImmune Products from the Dyax Antibody Library.Such licence shall commence on the date the Dyax Materials are received by MedImmune pursuant to Clause 11.3 below and continue until [*****]. [*****]. Dyax also grants to MedImmune and its Affiliates the following rights to Third Party intellectual property: (a) Affimed Sublicense.Upon the terms and conditions set forth in Schedule 10-A, MedImmune shall have a sublicense under the Affimed Patent Rights (the "Affimed Sublicense") for use with the Dyax Antibody Library as permitted by the license granted in Clause 11.1. (b) Biosite Sublicense.Upon the terms and conditions set forth in Schedule 10-B, MedImmune shall have a sublicense under the Biosite Patent Rights (the "Biosite Sublicense") for use with the Dyax Antibody Library as permitted by the license granted in Clause 11.1. (c) Domantis Sublicense.Upon the terms and conditions set forth in Schedule 10-C, MedImmune shall have a sublicense under the Domantis Patent Rights and the Domantis Know How (the "Domantis Sublicense") for use with the Dyax Antibody Library as permitted by the license granted in Clause 11.1. (d) Genentech Sublicense.Upon the terms and conditions set forth in Schedule 10-D, MedImmune shall have a sublicense under the Genentech Patent Rights (the "Genentech Sublicense") for use with the Dyax Antibody Library as permitted by the license granted in Clause 11.1. (e) XOMA Covenant.Upon the terms and conditions set forth in Schedule 10-E,MedImmune shall have the benefit of the covenant not to sue conferred pursuant to the XOMA License with regard to infringement of the XOMA Patent Rights or misappropriation of the XOMA Know-How (the "XOMA Covenant") solely to the extent reasonably necessary to permit the use by MedImmune of the Dyax Antibody Library as permitted by the license granted in Clause 11.1; but the benefit of the covenant shall expressly exclude the use and practice of the XOMA Patent Rights or XOMA Know-How for commercial or industrial manufacture or any activities solely directed to the creation of such manufacturing capabilities. As soon as possible following the date of this Agreement Dyax will transfer to MedImmune at its own expense the Dyax Materials and will disclose the Dyax Know-How to MedImmune.Prior to the shipment of the Dyax Materials Dyax and MedImmune shall agree on appropriate specifications for the shipment and delivery of the Dyax Materials.Dyax shall be responsible for obtaining all import and export licences and approvals required in order to transfer the Dyax Materials and Dyax Know-How to MedImmune at its site on Granta Park, Cambridge, England (the "MedImmune Site"). Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 29 Within thirty (30) days after the execution of this Agreement, Dyax shall transfer the Dyax Antibody Libraries (sufficient for [*****] selections), Dyax Materials and Dyax Know-How to MedImmune for use by MedImmune and its Affiliates in accordance with the terms and conditions of this Agreement.Following the [*****], Dyax shall make additional transfers of the Dyax Antibody Libraries at least sufficient for [*****] selections at no additional cost or expense to MedImmune. In the event of any loss of the Dyax Antibody Library by MedImmune, Dyax will provide MedImmune with a new copy of the Dyax Materials as soon as possible following such loss, provided that (i) MedImmune shall not be entitled to request such a new copy more than once in any one hundred and eighty (180) day period, and (ii) MedImmune shall reimburse Dyax for any reasonable costs incurred in connection with the production and delivery of such Dyax Materials.On [*****], Dyax shall provide MedImmune with all material updates and improvements made or controlled by Dyax to the Dyax Antibody Libraries, Dyax Materials and all related Dyax Know-How ("Updates") at no additional cost to MedImmune and such Updates shall thereafter be deemed to be included in the license granted to MedImmune under Clause 11.1. At MedImmune's request, Dyax shall provide on-site training to MedImmune in the use of the Dyax Antibody Libraries and Dyax Materials at mutually acceptable times and locations.Such training shall be provided by [*****].Such training shall be provided at no cost to MedImmune other than Dyax's reasonable, out-of-pocket, invoiced and documented travel, lodging and other similar expenses.After such [*****] of training, Dyax will provide additional training to MedImmune at mutually acceptable times and locations at a cost of [*****] per employee per day, plus reimbursement for Dyax's reasonable, out-of-pocket, invoiced and documented travel, lodging and other similar expenses MedImmune acknowledges that its rights with respect to the Dyax Patent Rights, Dyax Antibody Libraries, Dyax Materials or Dyax Know-How are limited to those expressly granted in this Clause 11 and Clause 2.Each Party agrees that, except as expressly set forth in this Agreement, no other rights or licenses, express or implied, are granted to any patents, Patent Rights,inventions, trademarks, trade secrets or other intellectual property, or to any materials, information, data or know-how, of the other Party.Without in any way limiting the scope of the foregoing, MedImmune also acknowledges and agrees that: (a) no rights are granted to MedImmune by Dyax to use the Dyax Antibody Libraries, Dyax Materials or Dyax Know-How except for the purposes of carrying out research and development activities in relation to identifying Dyax Licensable Antibodies or potential MedImmune Products; (b) the use of the Dyax Antibody Libraries, Dyax Materials, or Dyax Know-How are solely for internal research and development purposes.MedImmune shall not transfer the Dyax Antibody Libraries, Dyax Materials, or Dyax Know-How to any Third Party and shall not perform services or enter co-development lead discovery agreements with or on behalf of a Third Party under which any of the Dyax Antibody Libraries, Dyax Materials or Dyax Know-How are utilized; Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 30 (c) Dyax has previously licensed and will continue to license use of the Dyax Antibody Libraries to Third Parties and as such it may be possible that Third Parties may generate the same Antibodies as MedImmune and therefore have access and rights to the same, and nothing contained in this Agreement shall be deemed to prohibit or restrict Dyax from continuing to supply Dyax Antibody Libraries to Third Parties, or serve as the basis for any claim of liability against Dyax as a result of such activities; (d) Dyax has used and will continue to use the Dyax Antibody Libraries and Dyax Patent Rights in connection with Dyax's own internal research and development activities to discover Antibodies and as such it may be possible for Dyax to generate Antibodies or products that are the same or similar to Licensed Antibodies or Products developed by MedImmune; (e) the Dyax Materials that are provided by Dyax to MedImmune are to be used for research and development purposes only in accordance with Section 11.1; and (f) Dyax is and shall remain the owner of the Dyax Antibody Libraries, including without limitation any improvements to the Dyax Antibody Library that are developed by MedImmune or its Affiliates as a result of exercising the rights granted pursuant to this Agreement ("Dyax Antibody Library Improvements").MedImmune shall execute and deliver to Dyax, without charge, irrevocable assignments of its right, title and interest in and to any and all Dyax Antibody Library Improvements and any intellectual property rights thereto to Dyax and shall take all other actions as may reasonably be requested by Dyax to vest in Dyax all right, title and interest in such Dyax Antibody Library Improvements and intellectual property rights.Dyax shall have the sole right to prepare, file, prosecute, maintain and enforce patent applications and patents arising therefrom claiming inventions made by Dyax or its employees or otherwise relating to the Dyax Antibody Libraries and Dyax Antibody Library Improvements.MedImmune shall have a licence to use any Dyax Antibody Library Improvements on the same terms as set out in Clause 11.1 above and in Clause 12.2 below except that, in the case of the licence granted pursuant to Clause 12.2, such licence shall be [*****]. MedImmune shall indemnify the Dyax Indemnitees against any liability, damage, loss or expense (including attorneys fees and expenses of litigation) incurred by or imposed upon the Dyax Indemnitees or any one of them in connection with any claims, suits, actions, demands or judgments by or in favour of any Third Party concerning any use by MedImmune of the Dyax Antibody Library or Dyax Materials. 12.MedImmune Option for MedImmune Product Licences from Dyax Number of Options: In accordance with this Clause 12 Dyax grants to MedImmune and its Affiliates an option to obtain [*****] MedImmune Product Licences for MedImmune Products. If MedImmune or its Affiliate wishes to develop and commercialise a MedImmune Product to a particular Target, MedImmune may at any time [*****], by written notice to Dyax ("MedImmune Target Option Notice") require that Dyax grant MedImmune or its Affiliate a MedImmune Product Licence in relation to such Target.Provided that MedImmune has at least one option remaining from its allocation set out in Clause 12.1 above, Dyax will be deemed to have granted to MedImmune or its Affiliate a non-exclusive, royalty bearing license, with the right to sublicense under the Dyax Patent Rights and Dyax Know-How to research, develop and Exploit MedImmune Products against such Target in the Territory ("MedImmune Product Licence"). Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 31 MedImmune or its Affiliate shall be entitled to sublicense its rights under any MedImmune Product Licence to one or more MedImmune Sublicensees.Furthermore each MedImmune Sublicensee may also sublicense to any Third Party and so on provided that in each case any sublicensee executes a written agreement (a) which requires sublicensee to abide by the terms of the MedImmune Product Licence and which (b) is consistent with the terms of Clause 11 of this Agreement, this Clause 12 and Clause 13 below.MedImmune (and where relevant each MedImmune Sublicensee) will be liable for any breach of this Agreement by a sublicense. Commencing with the first calendar year following the year in which MedImmune or its Affiliate has obtained rights under its first MedImmune Product Licence, MedImmune will provide to Dyax a brief summary of the status of all outstanding MedImmune Products with respect to which MedImmune has obtained rights under a MedImmune Product Licence ("MedImmune Status Report").MedImmune will prepare and provide to Dyax the MedImmune Status Report on an annual basis by [*****] of each year, which will summarize the status of each MedImmune Product in the preceding calendar year. Unless terminated under Clause 12.12, Clause 12.13 or Clause 12.14, each MedImmune Product Licence shall continue, on a country-by-country and MedImmune Product-by-MedImmune Product basis until [*****] after First Commercial Sale of such MedImmune Product, after which period the licence will become fully paid up. MedImmune and each MedImmune Sublicensee (or its sublicensee) shall indemnify the Dyax Indemnitees against any liability, damage, loss or expense (including attorneys fees and expenses of litigation) incurred by or imposed upon the Dyax Indemnitees or any one of them in connection with any claims, suits, actions, demands or judgments by or in favour of any Third Party concerning any manufacture, use or sale of any MedImmune Product by MedImmune or such MedImmune Sublicensee (or its sublicensee). Dyax shall not be liable to MedImmune or any MedImmune Sublicensee (or its sublicensee) in respect of any liability, loss, damage or expense (including attorneys fees and expenses of litigation) incurred or suffered by MedImmune and any MedImmune Sublicensee (or its sublicensee) in connection with the manufacture, use or sale of any MedImmune Products by MedImmune or such MedImmune Sublicensee (or its sublicensee). No warranty or representation is given by Dyax that the Dyax Patent Rights are, or will be, valid or that the exercise by MedImmune of the rights granted to MedImmune by Dyax under this Agreement will result in any Dyax Licensable Antibodies or MedImmune Products or as a warranty or representation by Dyax that the exploitation of the Dyax Patent Rights, Dyax Antibody Libraries, Dyax Materials or Dyax Know-How any Licensable Antibodies or MedImmune Product will be free from infringement of patents of third parties.FURTHERMORE, DYAX DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND WITH REGARD TO THE DYAX PATENT RIGHTS, DYAX ANTIBODY LIBRARIES, DYAX MATERIALS AND DYAX KNOW-HOW, WHETHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, ANY WARRANTIES ARISING FROM COURSE OF DEALING OR USAGE OF TRADE OR THE WARRANTY OF NONINFRINGEMENT. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 32 MedImmune shall notify Dyax promptly of any proceedings or applications for revocation of any of the Dyax Patent Rights emanating from a Third Party that comes to its notice or if a Third Party takes or threatens to take any proceedings for infringement of any patents of that Third Party by reason of MedImmune's use or operation of the Dyax Patent Rights or manufacture, use or sale of the MedImmune Products.MedImmune shall notify Dyaxpromptly of any infringement of the Dyax Patent Rights by a Third Party which may come to its attention during the term of the MedImmune Product Licence, except MedImmune shall have no obligation to so notify Dyax with respect to any infringement by an academic or not-for-profit entity which occurs by reason of such entity carrying out research activities provided such activities are, as far as MedImmune is aware, not being carried out with a view to commercialising a product or otherwise for profit. Dyax shall have the sole right and responsibility, at its sole discretion and cost and with reasonable assistance from MedImmune, to file, prosecute and maintain the Dyax Patent Rights and for the conduct of any lawsuits, claims or proceedings challenging the validity or enforceability thereof including, without limitation, any interference or opposition proceeding relating thereto in all countries.For the avoidance of doubt, MedImmune and MedImmune Sublicensee (or its sublicensee) will have the right to conduct any proceedings relating to a MedImmune Product including any proceedings relating to product liability. MedImmune and any MedImmune Sublicensee (or its sublicensee) may assign the benefit and/or burden of any MedImmune Product Licence to any Affiliate or Third Party, provided that such Affiliate or Third Party undertakes to Dyax to be bound by the terms of the MedImmune Product Licence. Dyax shall have the right to terminate any MedImmune Product Licence in the event MedImmune or a MedImmune Sublicensee (or its sublicensee) directly or indirectly opposes or assists any Third Party to oppose the grant of letters patent or any patent application within the Dyax Patent Rights, or disputes or directly or indirectly assists any Third Party to dispute the validity of any patent within the Dyax Patent Rights or any of the claims thereof. In the event that either Party commits a material breach of any of its obligations with respect to a MedImmune Product Licence, and such Party fails to remedy that breach within [*****] days after receiving written notice thereof from the other Party, that other Party may immediately terminate the MedImmune Product Licence upon written notice to the breaching Party. Either Party may terminate a MedImmune Product Licence in its entirety by giving notice in writing to the other Party if any one or more of the following events happens: Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 33 (a) the other Party has any distress or execution levied on the major portion of its assets (as determined by its balance sheet in accordance with GAAP) which is not paid out within [*****] days of its being levied; (b) the other Party calls a meeting for the purpose of passing a resolution to wind it up, or such a resolution is passed, or the other Party presents, or has presented, a petition for a winding up order, or presents, or has presented, a petition to appoint an administrator, or has an administrative receiver, or receiver, liquidator or other insolvency practitioner appointed over all or any substantial part of its business, undertaking, property or assets; (c) the other Party stops or suspends making payments (whether of principal or interest) with respect to substantially all of its debts or announces an intention to do so or the other Party suspends or ceases to carry on its business; (d) a secured lender to the other Party holding a security interest over the major portion of the tangible assets (as determined by its balance sheet in accordance with GAAP) of such other Party takes any steps to obtain possession of the property on which it has security or otherwise to enforce its security; or (e) the other Party suffers or undergoes any procedure analogous to any of those specified in Clause 12.14(a) - (d) above or any other procedure available in the country in which the other Party is constituted, established or domiciled against or to an insolvent debtor or available to the creditors of such a debtor. 13.Sums Payable by MedImmune MedImmune will have no obligation whatsoever to make any payments to Dyax for the rights granted to MedImmune under Clause 2 above including by way of royalty, milestone, payment of maintenance fee. Without prejudice to Clause 13.1 above, Dyax agrees that MedImmune will have no obligations whatsoever to make any payments (whether by way of royalty, milestone or otherwise) to Dyax for any reason in relation to the sums MedImmune may have received or will receive in respect of the D2E7 product developed by MedImmune under the Abbott Agreement or any agreement which replaces or amends the Abbott Agreement in the future.Dyax, on behalf of itself and its assigns and successors (each a "Dyax Entity"), hereby releases and forever discharges MedImmune, its Affiliates, assignees, successors and licensees and predecessors and any directors and officers of the foregoing (each a "MedImmune Entity") from any and all actions, courses of action, claims, demands, damages and expenses and any other thing in law, equity or otherwise whether now known or unknown or which have ever existed, now exist or which may exist in the future which any Dyax Entity may have against any MedImmune Entity arising out of or relating to any agreements, events or conduct relating to the D2E7 product developed by MedImmune under the Abbott Agreement. MedImmune will pay to Dyax a royalty of [*****] on Net Sales of MedImmune Products by MedImmune, its Affiliates or a MedImmune Sublicensee (or its sublicensees).All royalties due to Dyax under this Clause 13.3 shall be payable on a country by country basis for [*****] years from the date of First Commercial Sale of such MedImmune Product. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 34 MedImmune shall make the payments due to Dyax under this Clause 13 in United States dollars (if MedImmune in turn receives payment in dollars) or in pounds sterling (if MedImmune in turn receives payment in pound sterling), or Euros (if MedImmune in turn receives payment in Euros).Where MedImmune receives payment in a currency other than United States dollars, pounds sterling or Euros, MedImmune will convert the relevant sum into pounds sterling (or Euros if Euros have replaced pounds sterling at the time of payment).MedImmune will use the conversion rate reported in the Financial Times two (2) Business Days before the day on which MedImmune pays Dyax.Such payment will be made without deduction of exchange, collection or other charges.All payments will be made at Quarterly intervals.Within [*****] days of the end of each Quarter after the First Commercial Sale of each MedImmune Product, in any country, MedImmune shall prepare a statement which shall show on a country-by-country basis for the previous Quarter Net Sales of each MedImmune Product, by MedImmune or its Affiliates and all monies due to Dyax based on such Net Sales.That statement shall include details of Net Sales broken down to show the country of the sales and the total Net Sales by MedImmune or its Affiliates in such country and shall be submitted to Dyax within such [*****] day period together with remittance of the monies due.With respect to Net Sales of a Product, by a MedImmune Sublicensee (or its sublicensee) MedImmune shall prepare a statement which will include the same information and remit that statement and any monies due within the same period. All payments shall be made free and clear of and without deduction or deferment in respect of any disputes or claims whatsoever and/or as far as is legally possible in respect of any taxes imposed by or under the authority of any government or public authority.Any tax (other than VAT) which MedImmune is required to pay or withhold with respect of the payments to be made to Dyax hereunder shall be deducted from the amount otherwise due provided that, in regard to any such deduction, MedImmune shall give Dyax such assistance, which shall include the provision of such documentation as may be required by any revenue authority and other revenue services, as may reasonably be necessary to enable Dyax to claim exemption therefrom or obtain a repayment thereof or a reduction thereof and shall upon request provide such additional documentation from time to time as is needed to confirm the payment of tax.If by law, regulation or fiscal policy of a particular country, a remittance of royalties in the currency stipulated in Clause 13.5 above, as the case may be, is restricted or forbidden, notice thereof will be promptly given to Dyax, and payment of the royalty shall be made by the deposit thereof in local currency to the credit of Dyax in a recognized banking institution designated by Dyax or its Affiliates.When in any country a law or regulation that prohibits both the transmittal and deposit of such payments ceases to be in effect, all royalties that MedImmune would have been under obligation to transmit or deposit but for the prohibition, shall forthwith be deposited or transmitted promptly to the extent allowable. MedImmune shall keep and shall procure that its Affiliates and MedImmune Sublicensees keep true and accurate records and books of account containing all data necessary for the calculation of the amounts payable by it to Dyax pursuant to this Agreement.Those records and books of account shall be kept for seven (7) years following the end of the Year to which they relate.Upon Dyax's written request, a firm of accountants appointed by agreement between the Parties or, failing such agreement within ten (10) Business Days of the initiation of discussions between them on this point Dyax shall have the right to cause an international firm of independent certified public accountants that has not performed auditing or other services for either Party or their Affiliates (or, if applicable, any MedImmune Sublicensee with rights to the MedImmune Product in question) acceptable to MedImmune or the MedImmune Sublicensee such acceptance not to be unreasonably withheld to inspect such records and books of account.In particular such firm: Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 35 shall be given access to and shall be permitted to examine and copy such books and records of MedImmune and its Affiliates and MedImmune Sublicensees upon twenty (20) Business Days notice having been given by Dyax and at all reasonable times on Business Days for the purpose of certifying that the Net Sales or other relevant sums calculated by MedImmune and its Affiliates and MedImmune Sublicensees during any Year were reasonably calculated, true and accurate or, if this is not their opinion, certify the Net Sales figure or other relevant sums for such period which in their judgment is true and correct; prior to any such examination taking place, such firm of accountants shall undertake to MedImmune that they shall keep all information and data contained in such books and records, strictly confidential and shall not disclose such information or copies of such books and records to any third person including Dyax, but shall only use the same for the purpose of calculations which they need to perform in order to issue the certificate to which this Clause envisages; any such access examination and certification shall occur no more than once per Year and will not go back over records more than two (2) years old; MedImmune and its Affiliates and MedImmune Sublicensee shall make available personnel to answer queries on all books and records required for the purpose of that certification; and the cost of the accountant shall be the responsibility of MedImmune if the certification shows it to have underpaid monies to Dyax by more than [*****] and the responsibility of Dyax otherwise. All payments due to Dyax under the terms of this Agreement are expressed to be exclusive of value added tax (VAT) howsoever arising.If Dyax is required to charge VAT on any such payment, Dyax will notify MedImmune.MedImmune will then use all commercially reasonable endeavours to obtain a VAT registration as soon as reasonably possible in order to allow it to reclaim any VAT so chargeable.If MedImmune does obtain a VAT registration then VAT will be added to any relevant payment at the applicable rate.If having used all commercially reasonable endeavours MedImmune is not able to reclaim the VAT (in whole or in part) the parties agree that the amount of any VAT payable will be shared between them equally. All payments made to Dyax under this Agreement shall be made to the bank account of Dyax as notified by Dyax to MedImmune from time to time. If MedImmune fails to make any payment to Dyax hereunder on the due date for payment, without prejudice to any other right or remedy available to Dyax it shall be entitled to chargeMedImmune interest (both before and after judgment) of the amount unpaid at the annual rate of LIBOR (London Interbank Offering Rate) plus [*****] calculated on a daily basis until payment in full is made without prejudice to Dyax's right to receive payment on the due date. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 36 14.Representations and Warranties Each Party represents, warrants, undertakes and agrees for the benefit of the other Party that: it has full power to enter into and perform this Agreement; so far as it is aware the execution and delivery of this Agreement and the performance of and compliance with its terms and provisions will not: (a) conflict with or result in a breach of, or constitute a default under, any agreement or instrument to which it is a party or by which it is bound or with its memorandum and articles of association; (b) conflict with or result in a breach of any law, regulation or order of any court; MedImmune represents, warrants and undertakes for the benefit of Dyax as at 3 January 2003: MedImmune has provided to Dyax a complete and accurate description of MedImmune's Gatekeeping Procedure; MedImmune will keep the agreement between it and the Medical Research Council dated 7 January 1997 in force; the patents and applications listed in Schedule 1 are all the Patent Rights relating to the technology of Antibody phage display owned or controlled by MedImmune (including Patent Rights sublicensed by MedImmune from the Medical Research Council), except as specifically excluded in this Agreement.If MedImmune has inadvertently excluded any such Patent Right from Schedule 1, such omission shall not be considered a breach of this representation and warranty but rather any missing Patent Right shall be deemed to be so included in Schedule 1; Dyax represents, warrants and undertakes for the benefit of MedImmune that: as at 31 December 1997 it possessed the exclusive right, title and interest in and to the Dyax Patent Rights and that it had the full legal right and power to enter into the obligations and grant the rights and licences set forth in this Agreement; as at the date of this Agreement the patents and applications listed in Schedule 5 are all the Patent Rights relating to the technology of creating and using the Dyax Antibody Library owned or controlled by Dyax, except as specifically excluded in this Agreement.If Dyax has inadvertently excluded any such Patent Right from Schedule 5, such omission shall not be considered a breach of this representation and warranty but rather any missing Patent Right shall be deemed to be so included in Schedule 5; and Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 37 as at the date of this Agreement neither Dyax nor any Dyax Affiliate has received any written notice or other communication from a Third Party alleging that the practice of the Dyax Patent Rights infringes the rights of such Third Party. Nothing in this Agreement shall be construed as: a warranty or representation by Dyax or MedImmune as to the validity or scope of any patent included within any Patent Rights licensed pursuant to this Agreement. a warranty or representation that the exploitation of any Patent Rights or the manufacture, use or sale of a Licensed Intermediate or a Licensed Products or a Product, or Other Productis or will be free from infringement of patents of Third Parties; an obligation of either Party to bring or prosecute actions or suits against Third Parties for infringement; an obligation of MedImmune or Dyax to maintain any patent or to continue to prosecute any patent application included within the Patent Rights licensed pursuant to this Agreement in any country; creating any agency, partnership, joint venture or similar relationship between MedImmune and Dyax ; or conferring by implication, estoppel or otherwise any license, immunity or right under any patent of Dyax or MedImmune other than those specified in the Dyax Patent Rights or the MedImmune Antibody Phage Display Patent Rights. 15.Duration and Termination The options granted by MedImmune in Clause 3 will continue until (a) 31 December 2017; or (b) the termination of this Agreement in accordance with Clause 15.3 below. The term of this Agreement shall commence upon the Restatement Date save for those provisions which are expressed to have an effect from the Commencement Date (in which case the relevant term will be deemed to have commenced as of the Commencement Date and be subject to the remaining terms of this Agreement) and shall terminate upon (a) the last-to-expire of claims of an issued and unexpired patent within the MedImmune Antibody Phage Display Patents or the Dyax Patent Rights (as the case may be) (which has not been held permanently revoked, unenforceable or invalid by a decision of a court or other governmental agency of competent jurisdiction unappealed within the time allowed for appeal, and which has not been admitted to be invalid or unenforceable through reissue or disclaimer or otherwise) or (b) the date upon which no payments are due to MedImmune under Clause 8 of this Agreement and no payments are due to Dyax under Clause 13 of this Agreement, whichever event occurs last. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 38 Either Party may terminate this Agreement in its entirety by giving notice in writing to the other Party if any one or more of the following events happens: (a) the other Party commits a material breach of any of its obligations under this Agreement which is incapable of remedy; (b) the other Party fails to remedy, where it is capable of remedy, or persists in any breach of any of its obligations under this Agreement after having been required in writing to remedy or desist from such breach within a period of [*****] days; (c) the other Party has any distress or execution levied on the major portion of its assets (as determined by its balance sheet in accordance with GAAP) which is not paid out within [*****] days of its being levied; (d) the other Party calls a meeting for the purpose of passing a resolution to wind it up, or such a resolution is passed, or the other Party presents, or has presented, a petition for a winding up order, or presents, or has presented, a petition to appoint an administrator, or has an administrative receiver, or receiver, liquidator or other insolvency practitioner appointed over all or any substantial part of its business, undertaking, property or assets; (e) the other Party stops or suspends making payments (whether of principal or interest) with respect to substantially all of its debts or announces an intention to do so or the other Party suspends or ceases to carry on its business; (f) a secured lender to the other Party holding a security interest over the major portion of the tangible assets (as determined by its balance sheet in accordance with GAAP) of such other Party takes any steps to obtain possession of the property on which it has security or otherwise to enforce its security; (g) the other Party suffers or undergoes any procedure analogous to any of those specified in Clause 15.3(c) - (f) above or any other procedure available in the country in which the other Party is constituted, established or domiciled against or to an insolvent debtor or available to the creditors of such a debtor; Upon termination of this Agreement for any reason whatsoever: (a) the relationship of the Parties hereunder shall cease save as (and to the extent) expressly provided for in this Clause 15.4; (b) any unexercised options for Dyax Product Licences granted to Dyax under this Agreement shall terminate; (c) any unexercised options for MedImmune Product Licences granted to MedImmune under this Agreement shall terminate; Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 39 (d) any Dyax Product Licence granted to Dyax before the date of termination shall continue and the Parties will continue to be bound by the terms of this Agreement in relation to any such Dyax Product Licences; (e) any MedImmune Product Licence granted to MedImmune before the date of termination shall continue and the Parties will continue to be bound by the terms of this Agreement in relation to any such MedImmune Product Licences; (f) the licence granted to Dyax for Other Purposes shall continue with respect to any Other Products commercialised prior to the date of termination of this Agreement and the Parties will continue to be bound by the terms of this Agreement in relation to any such Other Product; (g) any sublicences granted by Dyax in accordance with the terms of this Agreement will continue in force provided that such sublicensees are not in breach of the relevant sublicence and that each sublicensee agrees to enter into a direct agreement with MedImmune upon the terms of this Agreement; (h) the Parties acknowledge and agree that Dyax Sublicensees, as well as sublicensees of the foregoing to the extent permitted under this Agreement, each derive independent and significant value from the agreements set forth herein and may rely thereon and to that extent only shall each have the right to enforce the provisions of Clause 15.4 (g) of this Agreement and be a third party beneficiary for that purpose only; (i) Dyax shall immediately return or procure to be returned to MedImmune at such place as it directs and at the expense of Dyax (or if MedImmune so requires by notice to Dyax in writing, destroy) all MedImmune Know-How together with all copies of such MedImmune Know-How in its possession or under its control; (j) MedImmune shall immediately return or procure to be returned to Dyax at such place as it directs and at the expense of MedImmune (or if Dyax so requires by notice to MedImmune in writing, destroy) all Dyax Antibody Libraries, Dyax Materials and Dyax Know-How together with all copies, where applicable, in its possession or under its control; (k) the rights of any Commercial Party shall not be affected by the termination or expiration of this Agreement provided that the Commercial Party continues to perform the obligations of MedImmune pursuant to Clause 2.MedImmune's rights and obligations, with respect to Licensed Products developed using the Dyax Base Phage Display Patent Rights, or developed as a result of Licensed Intermediates, during the term of this Agreement will survive termination or expiration of this Agreement; (l) any sublicences granted by MedImmune with respect to the rights granted to MedImmune under Clause 2 of this Agreement will continue in force provided that such sublicensees are not in breach of the relevant sublicence and that each sublicensee agrees to enter into a direct agreement with Dyax upon the terms of this Agreement; Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 40 (m) the Parties acknowledge and agree that MedImmune sublicensees each derive independent and significant value from the agreements set forth herein and may rely thereon and to that extent only shall each have the right to enforce the provisions of Clause 15.4 (l) of this Agreement and be a third party beneficiary for that purpose only; 16.Confidentiality and Publicity With respect to any confidential information received from the other Party ("Confidential Information"), each Party undertakes and agrees to: only use the Confidential Information for the purposes envisaged under this Agreement and not to use the same for any other purpose whatsoever; ensure that only those of its officers and employees who are directly concerned with the carrying of this Agreement have access to the Confidential Information on a strictly "need to know" basis and are informed of the secret and confidential nature of it; keep the Confidential Information secret, confidential, safe and secure and shall not directly or indirectly disclose or permit to be disclosed the same to any Third Party, including any consultants or other advisors, without the prior written consent of the disclosing party except to the extent disclosure is necessary in connection with its use as envisaged under this Agreement; ensure that the Confidential Information will not be covered by any lien or other encumbrance in any way; and not copy, reproduce or otherwise replicate for any purpose or in any manner whatsoever any documents containing the Confidential Information except to the extent necessary in connection with its use as envisaged under this Agreement. The obligations referred to in Clause 16.1 above shall not extend to any Confidential Information which: is or becomes generally available to the public otherwise than be reason of breach by a recipient Party of the provision of Clause 16.1; is known to the recipient Party and is at its free disposal (having been generated independently by the recipient Party or a Third Party in circumstances where it has not been derived directly or indirectly from the disclosing Party's Confidential Information prior to its receipt from the disclosing Party), provided that evidence of such knowledge is furnished by the recipient Party to the disclosing Party within twenty eight (28) days of recipient of that Confidential Information; is subsequently disclosed to the recipient Party without obligations of confidence by a Third Party owing no such obligations to the disclosing Party in respect of that Confidential Information; is required by law to be disclosed (including as part of any regulatory submission or approval process) and then only when prompt written notice of this requirement has been given to the disclosing Party so that it may, if so advised, seek appropriate relief to prevent such disclosure, provided always that in such circumstances such disclosure shall be only to the extent so required and shall be subject to prior consultation with the disclosing Party with a view to agreeing on the timing and content of such disclosure. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 41 No public announcement or other disclosures to Third Parties concerning the terms of this Agreement shall be made, whether directly or indirectly, by any Party to this Agreement (except confidential disclosures to professional advisors) without first obtaining the approval of the other Party and agreement upon the nature and text of such announcement or disclosure provided that: a Party may disclose those terms which it is required by regulation or law to disclose, provided that it takes advantage of all provisions to keep confidential as many terms of this Agreement as possible; and the Party desiring to make any such public announcement or other disclosure shall inform the other Party of the proposed announcement or disclosure in reasonably sufficient time prior to public release, and shall provide the other Party with a written copy thereof, in order to allow such Party to comment upon such announcement or disclosure in reasonably sufficient time prior to public release, and shall provide the other Party with a written copy thereof, in order to allow such Party to comment upon such announcement or disclosure.Each Party agrees that it shall cooperate fully with the other with respect to all disclosures regarding this Agreement to the US Securities Exchange Commission, the UK Stock Exchange and any other comparable body including requests for confidential information or proprietary information of either party included in any such disclosure.The Parties agree that each shall be entitled from time to time to include the name of other within a list of licensees under the respective Patent Rights in a public announcement. 17.Governing Law and Jurisdiction This Agreement shall be governed by and construed in accordance with the laws of the Commonwealth of Massachusetts. Any dispute, controversy or claim arising under, out of or relating to this agreement and any subsequent amendments of this contract, including, without limitation, its formation, validity, binding effect, interpretation, performance, breach or termination, as well as non-contractual claims, shall be referred to and finally determined by arbitration in accordance with the World Intellectual Property Organization Arbitration Rules. The arbitral tribunal shall consist of three arbitrators. The place of arbitration shall be Boston, Massachusetts if the arbitration is initiated by MedImmune, and it shall be London, England if the arbitration is initiated by Dyax.The language to be used in the arbitral proceedings shall be English.The dispute, controversy or claim shall be decided in accordance with the law of the Commonwealth of Massachusetts, U.S.A. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 42 18.Assignment Subject to Clause 6.9, this Agreement may not be assigned by either Party without the prior written consent of the other Party, except that either Party may assign the Agreement to any of its Affiliates or either Party may assign this Agreement to a successor in connection with the merger, consolidation or sale of all or substantially all of its assets or the portion of its business pertaining to the subject matter of this Agreement with prompt notice to the other Party of such assignment.This Agreement shall inure for the benefit of and be binding on the Parties and their respective lawful successors and assignees. 19.Miscellaneous Acknowledgement Regarding Royalties.Dyax and MedImmune each acknowledge and agree that the amount of royalties due from one Party to the other under this Agreement and the duration of such royalty payments have been chosen for the convenience of the Parties as payment for use of the other Party's proprietary technology to identify, generate, develop, produce or optimize Antibodies Products and MedImmune Products including in the case of patented technology, for use thereof during the life of such patents. Notices - All notices, requests, demands and other communications required or permitted to be given pursuant to this Agreement shall be in writing and shall be deemed to have been duly given upon the date of receipt if delivered by hand, recognized international overnight courier, confirmed facsimile transmission, or registered or certified mail, return receipt requested, postage prepaid to the following addresses or facsimile numbers: If to Dyax: If to MedImmune: Dyax Corp. MedImmune Limited 55 Network Drive Milstein Building, Granta Park Burlington, MA 01803 Cambridge, CB21 6GH USA UK Attention:General Counsel Attention:Company Secretary Facsimile: [*****] Facsimile:[*****] Compliance with Law - Nothing in this Agreement shall be construed so as to require the commission of any act contrary to law, and wherever there is any conflict between any provision of this Agreement and any statute, law, ordinance or treaty, the latter shall prevail, but in such event the affected provisions of the Agreement shall be conformed and limited only to the extent necessary to bring it within the applicable legal requirements. Amendment and Waiver - This Agreement may be amended, supplemented, or otherwise modified only by means of a written instrument signed by both parties.Any waiver of any rights or failure to act in a specific instance shall relate only to such instance and shall not be construed as an agreement to waive any rights or fail to act in any other instance, whether or not similar. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 43 Severability - In the event that any provision of this Agreement shall, for any reason, be held to be invalid or unenforceable in any respect, such invalidity or unenforceability shall not affect any other provision hereof, and the parties shall negotiate in good faith to modify the Agreement to preserve (to the extent possible) their original intent. Entire Agreement - This Agreement, together with (i) [*****] and (iii) that [*****], constitutes the entire agreement between the parties with respect to the subject matter hereof and supersedes all prior agreements or understandings between the parties relating to the subject matter hereof. [*****]. Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 44 IN WITNESS OF THE ABOVE the Parties have signed this Agreement on the date written at the head of this Agreement. SIGNED by ) ) ) )/s/ AndrewWilliams for and on behalf of ) Authorised Signatory MEDIMMUNE LIMITED ) SIGNED by ) ) ) )/s/ Kia Motesharei for and on behalf of ) Authorised Signatory DYAX CORP. ) ) Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 45 Schedule 1 Antibody Phage Display Patents Family 1 (includes PCT/GB89/01344) Patent or Publication No. Title AU 634186 B2 Single domain ligands, receptors comprising said ligands, methods for their production and use of said ligands and receptors CA 2002868 C Single domain ligands, receptors comprising said ligands, methods for their production, and use of said ligands and receptors DK 175392 B1 Enkelt-domaene-ligander, receptorer omfattende disse lignader, fremgangsmaader til fremstilling af dem og anvendelse af disse ligander og receptorer (Danish) EP 368684 B2 Cloning immunoglobulin variable domain sequences GB 8826444 A0 Cloning immunoglobulin variable domains for expression by polymerase GB 8906034 A0 Recombinant DNA method GB 8911047 A0 Antibody binding GB 8912652 A0 Antibody binding GB 8913900 A0 Antibody binding GB 8918543 A0 Antibody binding GB 899217 A0 Antibody binding JP 2919890 B2 JP 3502801 T2 KR 184860 B1 Single domain ligands, receptors comprising said ligands, methods for their production and use of said ligands and receptors US 6248516 Single domain ligands, receptors comprising said ligands, methods for their production and use of said ligands and receptors US 6545142 Single domain ligands, receptors comprising said ligands, methods for their production and use of said ligands and receptors US 20030114659 Single domain ligands, receptors comprising said ligands, methods for their production and use of said ligands and receptors US 20030130496 Single domain ligands, receptors comprising said ligands, methods for their production and use of said ligands and receptors US 20040110941 Single domain ligands, receptors comprising said ligands, methods for their production and use of said ligands and receptors WO 9005144 Single domain ligands, receptors comprising said ligands, methods for their production, and use of said ligands and receptors Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 46 Family 2 (includesPCT/US90/02890, PCT/US90/02835, PCT/US90/02836) Patent or Publication No. Title AU 643948 B2 A new method for tapping the immunological repertoire AU 651065 B2 Method for isolating receptors having a preselected specificity AU 652539 B2 Co-expression of heteromeric receptors CA 2016841 C A method for producing polymers having a preselected activity EP 425661 B1 A new method for tapping the immunological repertoire EP 472638 B1 Method for isolating receptors having a preselected specificity EP 478627 A1 (wd) Co-expression of heteromeric receptors EP 1026239 A2/A3 A new method for tapping the immunological repertoire GR 1002149 B Method for producing polymers having a preselected activity GR 1002158 B Method for tapping the immunological repertoire JP 3321159 B2 JP 4500607 T2 JP 4506600 T2 JP 5501348 T2 PT 94065 B Processo de producao de um acido nucleico conservado e de um receptor codificado pelo referido acido PT 94066 B Processo para a producao de vectores de and de cadeia dupla e de um sistema de clonacao compreendendo os referidos vectores US 6291158 Method for tapping the immunological repertoire US 6291159 Method for producing polymers having a preselected activity US 6291160 Method for producing polymers having a preselected activity US 6291161 Method for tapping the immunological repertoire US 6680192 Method for producing polymers having a preselected activity US 6969586 Method for tapping the immunological repertoire US 7189841 Method for tapping the immunological repertoire US 20060019260 Method for tapping the immunological repertoire WO 9014424 Method for isolating receptors having a preselected specificity WO 9014430 A new method for tapping the immunological repertoire WO 9014443 Co-expression of heteromeric receptors Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 47 Family 3 (includes PCT/GB92/00883, PCT/GB91/01134, PCT/GB92/01755, PCT/GB92/02240, PCT/GB93/00605) Patent or Publication No. Title AU 664155 B2 Methods for producing members of specific binding pairs AU 665025 B2 Production of chimeric antibodies - a combinatorial approach AU 665190 B2 Methods for producing members of specific binding pairs AU 665221 B2 Production of anti-self antibodies from antibody segment repertoires and displayed on phage AU 673515 B2 Methods for producing members of specific binding pairs AU 703319 B2 Specific binding members for human carcinoembryonic antigen, materials and methods CA 2086936 C Method for producing members of specific binding pairs CA 2109602 C Methods for producing members of specific binding pairs CA 2119930 C Production of chimeric antibodies - a combinatorial approach EP 585287 B1 Methods for producing members of specific binding pairs EP 589877 B2 Methods for producing members of specific binding pairs EP 605522 B1 Production of chimeric antibodies - a combinatorial approach EP 616640 B1 Production of anti-self antibodies from antibody seqment repertoires and displayed on phage EP 656941 B1 Methods for producing members of specific binding pairs EP 774511 B1 Phagemid-based method of producing filamentous bacteriophage particles displaying antibody molecules and the corresponding bacteriophage paricles EP 844306 B1 Methods of producing members of specific binding pairs EP 865492 B1 Specific binding members for human carcinoembryonic antigen, materials and methods EP 1433846 B1 Phagemid-based method of producing filamentous bacteriophage particles displaying antibody molecules and the corresponding bacteriophage paricles Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 48 EP 1024191 A2/A3 Production of chimeric antibodies from antibody segment repertoires and displayed on phage EP 1754787 A2 Methods for producing members of specific binding pairs GB 9015198 A0 Binding substance GB 9022845 A0 Antibodies GB 9024503 A0 Binding substances GB 9104744 A0 Binding substances GB 9110549 A0 Binding substances GB 9120252 A0 Improvement binding substances GB 9120377 A0 Improved binding substances GB 9125579 A0 Binding molecules 1 GB 9125582 A0 Binding molecules 2 GB 9206318 A0 Binding substances GB 9206372 A0 Binding substances GB 9525004 A0 Specific binding members, materials and methods GB 9610824 A0 Specific binding members, materials and methods GB 9621295 A0 Specific binding members, materials and methods JP 3176917 B2 JP 3507073 B2 JP 3540315 B2 JP 5508076 T2 JP 6508511 T2 JP 6510671 T2 JP 7502167 T2 JP 7505055 T2 JP 2000504204 T2 KR 222326 B1 Method for producing members of specific binding pairs US 5565332 Production of chimeric antibodies - a combinatorial approach US 5733743 Methods for producing members of specific binding pairs Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 49 US 5858657 Methods for producing members of specific binding pairs US 5871907 Methods for producing members of specific binding pairs US 5872215 Specific binding members, materials and methods US 5885793 Production of anti-self antibodies from antibody segment repertoires and displayed on phage US 5962255 Methods for producing recombinant vectors US 5969108 Methods for producing members of specific binding pairs US 6140471 Methods for producing members of specific binding pairs US 6172197 Methods for producing members of specific binding pairs US 6225447 Methods for producing members of specific binding pairs US 6291650 Methods for producing members of specific binding pairs US 6492160 Methods for producing members of specific binding pairs US 6521404 Production of anti-self antibodies from antibody segment repertoires and displayed on phage US 6544731 Production of anti-self antibodies from antibody segment repertoires and displayed on phage US 6555313 Production of anti-self antibodies from antibody segment repertoires and displayed on phage US 6582915 Production of anti-self antibodies from antibody segment repertoires and displayed on phage US 6593081 Production of anti-self antibodies from antibody segment repertoires and displayed on phage US 6806079 Methods for producing members of specific binding pairs US 6916605 Methods for producing members of specific binding pairs US 7063943 Methods for producing members of specific binding pairs US 20030190674 Production of anti-self antibodies from antibody segment repertoires and displayed on phage US 20040157214 Methods for producing members of specific binding pairs US 20040157215 Methods for producing members of specific binding pairs WO 9201047 Methods for producing members of specific binding pairs WO 9220791 Methods for producing members of specific binding pairs WO 9306213 Production of chimeric antibodies - a combinatorial approach WO 9311236 Production of anti-self antibodies from antibody segment repertoires and displayed on phage WO 9319172 Methods for producing members of specific binding pairs WO 9720932 Specific binding members for human carcinoembryonic antigen, materials and methods Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 50 Family 4 (includes PCT/GB92/01483) Patent or Publication No. Title AU 665365 B2 Treatment of cell populations EP 597960 B1 Treatment of cell populations GB 9117352 A0 Recombinant DNA method GB 9212419 A0 Recombinant DNA method JP 6509473 T2 US 5830663 In situ recombinant PCR within single cells WO 9303151 Treatment of cell populations Family 5 (includes PCT/GB94/01422) Patent or Publication No. Title AU 691817 B2 SBP members with a chemical moiety covalently bound within the binding site; production and selection thereof EP 706569 B1 SBP members with a chemical moiety covalently bound within the binding site; production and selection thereof GB 9313509 A0 Chemisynthetic libraries JP 9500016 T2 US 6017732 Bacteriophage library displaying immunoglobulin repertoires with a chemical moiety covalently bound within the binding site: production and selection thereof WO 9501438 SBP members with a chemical moiety covalently bound within the binding site; production and selection thereof Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 51 Family 6 (includes PCT/GB94/02662) Patent or Publication No. Title AU 674568 B2 Improved method for the refolding of proteins AU 680685 B2 Retargeting antibodies AU 690171 B2 Recombinant binding proteins and peptides AU 690528 B2 Multivalent and multispecific binding proteins, their manufacture and use CA 2155335 C Improved method for the refolding of proteins EP 672142 B1 Multivalent and multispecific binding proteins, their manufacture and use EP 686162 B1 Improved method for the refolding of proteins EP 720624 B1 Retargeting antibodies EP 731842 A1 Recombinant binding proteins and peptides FI 113272 B1 Parannettu proteiinien laskostamismenetelma forbattrat forfarande for veckning av proteiner (Swedish) GB 9225453 A0 Binding proteins GB 9300816 A0 Improvements in or relating to binding proteins GB 9319969 A0 Binding proteins IV GB 9412147 A0 Recombinant binding proteins and peptides GB 9412166 A0 Retargeting antibodies JP 3695467 B2 JP 3720353 B2 JP 8504100 T2 JP 8506243 T2 JP 9503759 T2 JP 9506508 T2 NO 316274 B1 Fremgangsmate til refolding av proteiner (Norwegian) US 5739281 Interative method of at least three cycles for the refolding of proteins US 5837242 Multivalent and multispecific binding proteins, their manufacture and use US 5917018 Interative method of at least five cycles for the refolding of proteins US 6010884 Recombinant binding proteins and peptides US 6492123 Multivalent and multispecific binding proteins, their manufacture and use US 6589527 Retargeting antibodies WO 9413804 Multivalent and multispecific binding proteins, their manufacture and use WO 9418227 Improved method for the refolding of proteins WO 9508577 Retargeting antibodies WO 9515388 Recombinant binding proteins and peptides Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 52 Family 7 (includes PCT/GB97/01835) Patent or Publication No. Title AU 715796 B2 Labelling and selection of molecules EP 906571 B1 Labelling and selection of molecules EP 1353180 B1 Labelling and selection of molecules GB 9614292 A0 Labelling and selection of specific binding molecules GB 9624880 A0 Labelling and selection of specific binding molecules GB 9712818 A0 Labelling and selection of specific binding molecules GB 9714397 A0 Labelling and selection of molecules GB 9900205 A0 Labelling and selection of molecules GB 2330909 B2 Labelling and selection of molecules GB 2315125 B2 Labelling and selection of molecules JP 2000517046 T2 US 5994519 Labelling and selection of molecules US 6180336 Labelling and selection of molecules US 6342588 Labelling and selection of molecules US 6489123 Labelling and selection of molecules US 20020004215 Labelling and selection of molecules WO 9801757 Labelling and selection of molecules Confidential materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote such omission. Page 53 Schedule 2 MedImmune Gatekeeping Procedure For each Nominated Target (which must be accompanied by a GenBank® accession number or similar information which uniquely identifies that Nominated Target) submitted by Dyax under Clause 4.1, MedImmune will, on a Nominated -Target-by-Nominated -Target basis, not grant a Dyax Product Licence to Dyax, if MedImmune is, at the date of submission of the Target Option Notice by Dyax, contractually obligated on an exclusive basis in respect of that Nominated Target with a Third Party pursuant to an agreement with that Third Party which was entered into prior to 3 January 2003. NOTES 1. For the avoidance of doubt, MedImmune will not subject any Nominated Target to the MedImmune Gatekeeping Procedure unless and until Dyax supplies MedImmune with a GenBank® accession number or similar information which uniquely identifies that Nominated Target. 2. If Dyax supplies MedImmune with an incorrect GenBank® accession number for a Nominated Target or otherwise incorrectly identifies a Nominated Target which is then subjected to the MedImmune Gatekeeping Procedure, the result of the MedImmune Gatekeeping Procedure in respect of such Nominated Target shall prevail even if it is subsequently discovered that such incorrect GenBank® accession number or identifying information had been provided by Dyax. 3. Within one (1) month after notice is given to Dyax of a refusal by MedImmune to grant a Dyax Product Licence in respect of any Nominated Target, Dyax may notify MedImmune that it wishes to appoint an Expert to make such enquiries of MedImmune as may be reasonably necessary for the Expert to be able to confirm to Dyax that the MedImmune Gatekeeping Procedure had been correctly applied by MedImmune in respect of such Nominated Target.MedImmune shall provide such information to the Expert as the Expert may reasonably determine is required in order to make such confirmation.For the avoidance of doubt the Expert shall not be entitled (unless MedImmune consents) to enter MedImmune premises in order to carry out its enquiries, shall only provide the confirmation to Dyax on a "Yes/No" basis and shall not give or be obliged to give to Dyax any other information obtained from MedImmune in respect of the MedImmune Gatekeeping Procedure or the relevant Nominated Target.The Expert shall, prior to making any enquiries of MedImmune, enter into a confidential disclosure agreement with MedImmune.Notwithstanding the foregoing, MedImmune shall not be obliged to respond to the enquiries of the Expert if to do so would, or would reasonably be expected to, cause a breach in terms of any agreement MedImmune may have with any other Third Parties; provided, however, that such disclosure subject to the confidential disclosure agreement shall be treated by MedImmune in the same manner as disclosure in its normal business operations. The Expert shall complete its investigations and provide the confirmation to Dyax (with a copy to MedImmune) within thirty (30) days after appointment by Dyax, and payment of the Expert's fee shall be conditioned on such delivery being timely made.If such written confirmation is not made within such thirty (30) days period, then a replacement Expert shall be appointed within 10 days thereafter, subject to same terms and conditions stated above.If an Expert provides notice that he or she cannot complete the analysis because MedImmune has failed without good reason to provide any information requested as provided above, then MedImmune shall have no more than 30 days to provide the information and the Expert shall then have no more than 15 days after the information is provided to the Expert to evaluate the information and make a determination.Failure of the second Expert to provide such written confirmation to Dyax on a "Yes/No" basis within thirty (30) days after appointment shall be irrevocably deemed to be confirmation that MedImmune correctly applied the MedImmune Gatekeeping Procedure to the Nominated Target in question, provided, however that until (i) MedImmune provides all information that it is required to provide in accordance with this Schedule 2 and (ii) the expiration of any extension required for the Expert to evaluate such information, there shall not be deemed to be any such confirmation that MedImmune correctly applied the MedImmune Gatekeeping Procedure to the Nominated Target in question. Schedule 2 - Page 1 If the Expert appointed by Dyax hereunder decides that MedImmune correctly applied, or is deemed to have correctly applied, the MedImmune Gatekeeping Procedure, Dyax shall be responsible for the Expert's fees and MedImmune shall thereafter have no obligations to Dyax in respect of such Nominated Target.If the Expert decides that MedImmune did not correctly apply the MedImmune Gatekeeping Procedure Dyax shall be granted a Dyax Product Licence in relation to the Nominated Target in question (provided that MedImmune is not restricted by obligations to any Third Party in relation to the Nominated Target in question in which case the Dyax Product Licence will be subject to those restrictions) and MedImmune shall be responsible for the Expert's fees."Expert" shall mean a patent agent who is independent of MedImmune and all of the other parties with an interest in the outcome of a determination regarding a Nominated Target, who has suitable knowledge and experience in the reasonable opinion of Dyax to perform the above activities, subject to MedImmune's consent, which consent shall not be unreasonably withheld or delayed. Schedule 2 - Page 2 Schedule 3 MedImmune Know-How [*****] Schedule 3 - Page 1 Schedule 4 [RESERVED] Schedule 5 Dyax Patent Rights A.Dyax Base Phage Display Patent Rights COUNTRY SERIAL NO. TITLE PUB. NO. PATENT NO. AT IMPROVED EPITOPE DISPLAYING PHAGE E262036 CA GENERATION AND SELECTION OF NOVEL DNA-BINDING PROTEINS AND POLYPEPTIDES CA PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS CH IMPROVED EPITOPE DISPLAYING PHAGE DE IMPROVED EPITOPE DISPLAYING PHAGE DE 69233325T2 69233325.8-08 DK IMPROVED EPITOPE DISPLAYING PHAGE EP GENERATION AND SELECTION OF RECOMBINANT VARIED BINDING PROTEINS EP0436597 EP PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS EP1279731 EP IMPROVED EPITOPE DISPLAYING PHAGE EP0573611 EP IMPROVED EPITOPE DISPLAYING PHAGE EP GENERATION AND SELECTION OF RECOMBINANT VARIED BINDING PROTEINS EP1541682 ES IMPROVED EPITOPE DISPLAYING PHAGE FR IMPROVED EPITOPE DISPLAYING PHAGE GR IMPROVED EPITOPE DISPLAYING PHAGE IE 2834/89 GENERATION AND SELECTION OF RECOMBINANT VARIED BINDING PROTEINS IL GENERATION AND SELECTION OF RECOMBINANT VARIED BINDING PROTEINS IL CHIMERIC BINDING PROTEIN IL FUSION PROTEINS DISPLAYED DISPLAYABLE ON THE SURFACE OF FILAMENTOUS PHAGE AND A RECOMBINANT FILAMENTOUS PHAGE BEARING SAME IL METHOD FOR OBTAINING NUCLEIC ACID ENCODING A PROTEINACOUS BINDING DOMAIN Schedule 5 - Page 1 IT IMPROVED EPITOPE DISPLAYING PHAGE JP 510087/1989 GENERATION AND SELECTION OF RECOMBINANT VARIED BINDING PROTEINS JP 507558/1992 PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS JP 508216/1992 IMPROVED EPITOPE DISPLAYING PHAGE JP 130929/2003 IMPROVED EPITOPE DISPLAYING PHAGE 2004-221 NL IMPROVED EPITOPE DISPLAYING PHAGE SE IMPROVED EPITOPE DISPLAYING PHAGE US 07/664,989 DIRECTED EVOLUTION OF NOVEL BINDING PROTEINS US 08/009,319 VIRUSES EXPRESSING CHIMERIC BINDING PROTEINS US 08/057,667 DIRECTED EVOLUTION OF NOVEL BINDING PROTEINS US 08/415,922 DIRECTED EVOLUTION OF NOVEL BINDING PROTEINS US 09/781,988 DIRECTED EVOLUTION OF NOVEL BINDING PROTEINS US-2002-0150881 A1 US 09/893,878 DIRECTED EVOLUTION OF NOVEL BINDING PROTEINS US-2003-0113717 A1 US 10/126,544 METHOD OF RECOVERING A NUCLEIC ACID ENCODING A PROTEINACEOUS BINDING DOMAIN WHICH BINDS A TARGET MATERIAL US-2004-0023205a1 US 10/207,797 DIRECTED EVOLUTION OF DISULFIDE BONDED MICROPROTEINS US-2006-0084113-A1 WO PCT/US92/01456 PROCESS FOR THE DEVELOPMENT OF BINDING MINI-PROTEINS WO9215677 WO PCT/US92/01539 IMPROVED DISPLAY PHAGE WO92/15679 WO PCT/US89/03731 GENERATION AND SELECTION OF RECOMBINANT VARIED BINDING PROTEINS WO9002809 Schedule 5 - Page 2 B.Dyax Library-Related Patent Rights COUNTRY SERIAL NO. TITLE PUB. NO. PATENT NO. AU FOCUSED LIBRARIES OF GENETIC PACKAGES WO02/061071 A2 CA FOCUSED LIBRARIES OF GENETIC PACKAGES EP FOCUSED LIBRARIES OF GENETIC PACKAGES EP1360288 JP 2002-561628 FOCUSED LIBRARIES OF GENETIC PACKAGES US 11/416,460 FOCUSED LIBRARIES OF GENETIC PACKAGES US-2006-0257937-A1 WO PCT/US01/50297 FOCUSED LIBRARIES OF GENETIC PACKAGES AU NOVEL METHODS OF CONSTRUCTIONG LIBRARIES OF HUMAN FAB ANTIBODY FRAGMENTS DISPLAYED ON FILAMENTOUS PHAGE (CJ Library) AU NOVEL METHODS OF CONSTRUCTIONG LIBRARIES COMPRISING DISPLAYED AND/OR EXPRESSED MEMBERS OF A DIVERSE FAMILY OF PEPTIDES, POLYPEPTIDES OR PROTEINS AND THE NOVEL LIBRARIES CA NOVEL METHODS OF CONSTRUCTIONG LIBRARIES OF HUMAN FAB ANTIBODY FRAGMENTS DISPLAYED ON FILAMENTOUS PHAGE CA NOVEL METHODS OF CONSTRUCTIONG LIBRARIES COMPRISING DISPLAYED AND/OR EXPRESSED MEMBERS OF A DIVERSE FAMILY OF PEPTIDES, POLYPEPTIDES OR PROTEINS AND THE NOVEL LIBRARIES EP NOVEL METHODS OF CONSTRUCTIONG LIBRARIES OF HUMAN FAB ANTIBODY FRAGMENTS DISPLAYED ON FILAMENTOUS PHAGE EP1276855 EP NOVEL METHODS OF CONSTRUCTIONG LIBRARIES COMPRISING DISPLAYED AND/OR EXPRESSED MEMBERS OF A DIVERSE FAMILY OF PEPTIDES, POLYPEPTIDES OR PROTEINS AND THE NOVEL LIBRARIES EP1578903 JP 2001-577464 NOVEL METHODS OF CONSTRUCTIONG LIBRARIES OF HUMAN FAB ANTIBODY FRAGMENTS DISPLAYED ON FILAMENTOUS PHAGE JP PCT/US02/12405 NOVEL METHODS OF CONSTRUCTIONG LIBRARIES COMPRISING DISPLAYED AND/OR EXPRESSED MEMBERS OF A DIVERSE FAMILY OF PEPTIDES, POLYPEPTIDES OR PROTEINS AND THE NOVEL LIBRARIES US 10/045,674 NOVEL METHODS OF CONSTRUCTIONG LIBRARIES COMPRISING DISPLAYED AND/OR EXPRESSED MEMBERS OF A DIVERSE FAMILY OF PEPTIDES, POLYPEPTIDES OR PROTEINS AND THE NOVEL LIBRARIES US 2003-0232333 A1 Schedule 5 - Page 3 US 11/365,556 NOVEL METHODS OF CONSTRUCTING LIBRARES COMPRISING DISPLAYED AND/OR EXPRESSED MEMBERS OF A DIVERSE FAMILY OF PEPTIDES, POLYPEPTIDES OR PROTEINS AND NOVEL LIBRARIES US-2006-0166252-A1 WO PCT/US01/12454 NOVEL METHODS OF CONSTRUCTIONG LIBRARIES OF HUMAN FAB ANTIBODY FRAGMENTS DISPLAYED ON FILAMENTOUS PHAGE 2003-530853 WO PCT/US02/12405 NOVEL METHODS OF CONSTRUCTIONG LIBRARIES COMPRISING DISPLAYED AND/OR EXPRESSED MEMBERS OF A DIVERSE FAMILY OF PEPTIDES, POLYPEPTIDES OR PROTEINS AND THE NOVEL LIBRARIES WO02083872 US 10/383,902 LIGAND SCREENING AND DISCOVERY US 2003-0224408 A1 AU 51422/00 NOVEL FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE CA NOVEL FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE EP NOVEL FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE EP1054018 JP 2000-618429 NOVEL FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE US 09/988,899 NOVEL FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE US 2002-0102613 A1 WO PCT/US00/13682 NOVEL FAB FRAGMENT LIBRARIES AND METHODS FOR THEIR USE WO00/70023 Schedule 5 - Page 4 Schedule 6 Dyax Antibody Libraries,Dyax Materials and Dyax Know-How [*****] Schedule 6 - Page 1 Schedule 7-A Private & Confidential DATED AS OF , 20 MEDIMMUNE LIMITED(1) and DYAX CORP.(2) DYAX PRODUCT LICENCE FOR [] Schedule 7-A Page 1 THIS AGREEMENT is made as of , 20 BETWEEN: MEDIMMUNE LIMITED (Registered in England No. 2451177) whose registered office is at Milstein Building, Granta Park, Cambridge, CB21 6GH, UK ("MedImmune"). DYAX CORP. a corporation organised and existing under the laws of the State of Delaware having its principal place of business at 55 Network Drive, Burlington, Massachusetts01803 USA ("Dyax"). BACKGROUND: (a) By the terms of the Amended Agreement (as defined below), MedImmune granted Dyax certain options to be granted Dyax Product Licences under the Antibody Phage Display Patents and MedImmune Know How (all as defined below). (b) Dyax has nominated the Target, and this Target has passed the MedImmune Gatekeeping Procedure (each as defined below). (c) By this Agreement MedImmune wishes to grant to Dyax a Dyax Product Licence in respect of Diagnostic Antibody Products and Therapeutic Antibody Products against the Target. In consideration of the mutual covenants and undertakings set out below, THE PARTIES AGREE as follows: 1. Definitions In this Agreement, the terms defined in this Clause shall have the meanings specified below: "Acceptance Fee" means [*****]. "Affiliate" means any company, partnership or other entity which directly or indirectly Controls, is Controlled by or is under common Control with any other entity. "Agreement"means this Dyax Product Licence and any and all Schedules, appendices and other addenda to it as may be amended from time to time in accordance with the provisions of this agreement. "Amended Agreement"means the Amended and Restated Agreement executed by Dyax and MedImmune on July , 2012. "Antibody"means a molecule or a gene encoding such a molecule comprising or containing one or more immunoglobulin variable domains or parts of such domains or any existing or future fragments, variants, modifications or derivatives thereof. Schedule 7-A Page 2 "Antibody Library" means any antibody library constructed using processes which are covered by a claim of an issued and unexpired patent included within the Antibody Phage Display Patents which has not been held permanently revoked, unenforceable or invalid by a decision of a court or other governmental agency of competent jurisdiction unappealed within the time allowed for appeal, and which has not been admitted to be invalid or unenforceable through reissue or disclaimer or otherwise. "Antibody Phage Display Patents" means:(a) the patents and patent applications listed in Schedule 1 and any patents issuing from such patent applications, together with any divisions, registrations, confirmations, reissues, extensions, renewals, continuations, continuations-in-part, revalidations, additions, substitutions, renewals or supplementary protection certificates thereof throughout the world; and (b) any Patent Rights which claim or cover any invention or discovery which is developed by MedImmune or its Affiliates at any time during the term of this Agreement directly related to Antibody phage display or Antibody Services; provided, however, that Antibody Phage Display Patents shall always exclude (i) MedImmune Diabodies Patent Rights, (ii) any Patent Rights owned or controlled by MedImmune which claim or cover Catalytic Antibodies, (iii) any Patent Rights owned or controlled by MedImmune which claim ribosome display technology, (iv) any Patent Rights which claim Single Domain Antibodies, and (v) any Patent Rights acquired by MedImmune after the Commencement Date from any Third Party for consideration or as a result of MedImmune's acquisition of or merger with such Third Party. "Antibody Services" means the provision of research and/or development services for the identification, generation, derivation or development of one or more MedImmune Antibody Libraries or Antibodies derived therefrom. "Business Day" means a day (other than a Saturday or Sunday) on which the banks are ordinarily open for business in the City of London and the Commonwealth of Massachusetts. "Catalytic Antibodies"means solely those Antibodies which bind to and catalyze the chemical transformation of a substrate and in which an Antibody binding region is involved in said catalysis. "Commencement Date" means the date of this Agreement first written above. "Competent Authority" means any national or local agency, authority, department, inspectorate, minister, ministry official, parliament or public or statutory person (whether autonomous or not) of any government of any country having jurisdiction over either any of the activities contemplated by this Agreement or the Parties including the European Commission, the Court of First Instance and the European Court of Justice. "Controls" means the ownership, directly or indirectly, of more than fifty percent (50%) of the outstanding equity securities of a corporation which are entitled to vote in the election of directors or a more than fifty percent (50%) interest in the net assets or profits of an entity which is not a corporation. "Diagnostic Antibody Product" means any preparation in the form of a device, compound, kit or service with utility in the diagnosis, prognosis, prediction or disease management of a disorder for any indication which contains, comprises or the process of development or manufacture of which utilises a MedImmune Licensable Antibody.The term "Diagnostic Antibody Product" shall not include any Research Product, Schedule 7-A Page 3 "Dyax Product Licence" means the licence granted to Dyax pursuant to Clause 2 of this Agreement. "Dyax Therapeutic Antibody Product" means any Therapeutic Antibody Product identified, generated or derived by Dyax for itself or its Affiliates but not a Therapeutic Antibody Product identified, generated or derived by Dyax for, or on behalf of, a Third Party. "Dyax Sublicensee" means any Third Party who is granted a sublicense under Clause 3.4 of this Agreement to Exploit Products against the Target in the Territory. "Exploit" means to make, have made, use, sell or import. "FDA" means the United States Food and Drug Administration, the equivalent Competent Authority in any country of the Territory or any successor bodies thereto. "First Additional Licence Allocation" means the options for licences granted pursuant to Clause 3.5(a) of the Amended Agreement. "First Commercial Sale" means the first commercial sale of any Product by Dyax or a Dyax Sublicensee (or its sublicensee) in any country after grant of a Marketing Authorisation. "GAAP" means United States generally accepted accounting principles, consistently applied. "IDE"means an Investigational Device Exemption application, as defined in Title 21 of the United States Code of Federal Regulations, filed with the FDA or an equivalent foreign filing. "IND"means an Investigational New Drug Application, as defined in Title 21 of the United States Code of Federal Regulations, that is required to be filed with the FDA before beginning Phase I Clinical Trials of any Therapeutic Antibody Product in human subjects, or an equivalent foreign filing. "Initial Licence Allocation" means the [*****] Dyax Product Licences in Clause 3.2, the up to [*****] additional Dyax Product Licences in Clause 3.3, and the up to [*****] additional Dyax Product Licences in Clause 3.4. "Major Market" means any one of the following:(i) the United States of America, (ii) any country in Europe which is subject to the Marketing Authorisation procedure of the European Medicines Evaluation Agency, or (iii) Japan. "Marketing Authorisation" means any approval (including all applicable pricing and governmental reimbursement approvals) required from the FDA or relevant Competent Authority to market and sell a Product in a particular country. "MedImmune Diabodies Patent Rights"means (a) the Patent Rights entitled "Diabodies – multivalent and multispecific binding proteins, their manufacture and use", PCT/GB93/02492 and (b) the Patent Rights entitled "Retargeting antibodies and diabodies", PCT/GB94/02019. Schedule 7-A Page 4 "MedImmune Gatekeeping Procedure" means the procedure set out in Schedule 2 of the Amended Agreement which MedImmune has carried out in respect of the Target prior to the grant of this Dyax Product Licence. "MedImmune Know-How"means any Confidential Information of MedImmune which constitutes unpatented know-how, technical and other information related to the subject matter of the Antibody Phage Display Patents as identified in Schedule 2 and as amended from time to time in accordance with Schedule 2. "MedImmune Licensable Antibody" means any Antibody (including any Bi-Specific or Poly-Specific Antibody) to the Target (a) where such Antibody has been identified, generated, developed, produced or derived by Dyax or a Dyax Sublicensee or its sublicensees and (b) the identification, generation, development, production or derivation of such Antibody uses any of the processes claimed or covered by a claim of an issued and unexpired patent included within the Antibody Phage Display Patents (which has not been held permanently revoked, unenforceable or invalid by a decision of a court or other governmental agency of competent jurisdiction unappealed within the time allowed for appeal, and which has not been admitted to be invalid or unenforceable through reissue or disclaimer or otherwise) or uses the MedImmune Know-How and (c) which is potentially useful for the development of any Diagnostic Antibody Product and/or any Therapeutic Antibody Product. "Net Sales" means, with respect to a Product sold by Dyax or a Dyax Sublicensee (or its sublicensees), the price invoiced by that party to the relevant purchaser (or in the case of a sale or other disposal otherwise than at arm's length, the price which would have been invoiced in a bona fide arm's length contract or sale) but deducting the costs of packing, transport and insurance, customs duties, any credits actually given for returned or defective Products, normal trade discounts actually given, and sales taxes, VAT or other similar tax charged on and included in the invoice price to the purchaser. "Party" means MedImmune or Dyax. "Patent Rights" means any patent applications and any patents issuing from such patent applications, author certificates, inventor certificates, utility certificates, improvement patents and models, and certificates of addition and all counterparts of them throughout the Territory, including any divisional applications and patents, filings, renewals, continuations, continuations-in-part, patents of addition, extensions, reissues, substitutions, confirmations, registrations, revalidation and additions of or to any of them, as well as any supplementary protection certificates and equivalent protection rights in respect of any of them. "Pharmacia Agreement" means the agreement between MedImmune and Pharmacia P-L Biochemicals Inc.dated 11 September 1991. "Pharmacia P-L Biochemicals Inc."means Pharmacia P-L Biochemicals Inc (now known as Amersham Biosciences). Schedule 7-A Page 5 "Phase I Clinical Trial" means a human clinical trial in any country that is intended to initially evaluate the safety of an investigational Product in volunteer subjects or patients that would satisfy the requirements of 21 CFR 312.21(a), or its foreign equivalent and may evaluate the Product's therapeutic or antigenic effects. "Phase III Clinical Trial" means a pivotal human clinical trial in any country the results of which could be used to establish safety and efficacy of a Product as a basis for a marketing application that would satisfy the requirements of 21 CFR 312.21(c). "Product" means a Diagnostic Antibody Product or a Therapeutic Antibody Product. "Quarter" means each period of three (3) months ending on March 31, June 30, September 30, or December 31 and "Quarterly" shall be construed accordingly. "Research Products"means any product in relation to which Pharmacia P-L has an exclusive licence from MedImmune pursuant to the Pharmacia Agreement. "Single Domain Antibodies" means an Antibody containing only a single domain (heavy or light). "Status Report"has the meaning set forth in Clause 4.1. "Target" means [], as set out in Schedule 3. "Territory" means all countries of the world. "Therapeutic Antibody Product" means any preparation for the treatment or prevention of disease, infection or other condition in humans for any indication which contains, comprises, or the process of development or manufacture of which utilises, a MedImmune Licensable Antibody.The term "Therapeutic Antibody Product" shall not include any Research Product, "Third Party" means any entity or person other than Dyax, MedImmune or their respective Affiliates. "Valid Claim"means a claim of an issued and unexpired patent included within the Antibody Phage Display Patents which have been licensed to MedImmune by the MRC which has not been held permanently revoked, unenforceable or invalid by a decision of a court or other governmental agency of competent jurisdiction unappealed within the time allowed for appeal, and which has not been admitted to be invalid or unenforceable through reissue or disclaimer or otherwise. "Year" means initially the period from the Commencement Date to the end of that calendar year, and subsequently a calendar year. The headings to clauses are inserted for convenience only and shall not affect the interpretation or construction of this Agreement. Words imparting the singular shall include the plural and vice versa.References to persons include an individual, company, corporation, firm or partnership. Schedule 7-A Page 6 The words and phrases "other", "including" and "in particular" shall not limit the generality of any preceding words or be construed as being limited to the same class as any preceding words where a wider construction is possible. References to any statute or statutory provisions of the United Kingdom shall include (i)any subordinate legislation made under it, (ii) any provision which it has superseded or re-enacted (whether with or without modification), and (iii) any provision which subsequently supersedes it or re-enacts it (whether with or without modification.References to any statute or regulation of the United States of America means that statute or regulation as it may be amended, supplemented or otherwise modified from time to time, and any successor statute or regulation. 2. Grant of Dyax Product Licence Subject to Clause 2.4 below, MedImmune hereby grants to Dyax and its Affiliates a non-exclusive, royalty-bearing licence (on the terms of this Agreement) with the right to sublicense (on the terms of Clause 3) under the Antibody Phage Display Patents and MedImmune Know-How to Exploit Products against the Target in the Territory. The Dyax Product Licence granted under this Agreement is pursuant to Dyax's exercise of one (1) option from the [*****] under the Amended Agreement. For the avoidance of doubt, no rights are granted by MedImmune under this Agreement to any MedImmune Diabodies Patent Rights, and any Patent Rights owned or controlled by MedImmune which claim Catalytic Antibodies, ribosome display technology, any Patent Rights which claim Single Domain Antibodies and no rights are granted by MedImmune in this Agreement under the Antibody Phage Display Patents to Exploit Research Products. This Dyax Product Licence shall come into effect upon the date that the Acceptance Fee is received by MedImmune.The Acceptance Fee of three hundred and twenty-five thousand dollars (US $325,000) will be due upon execution of this Product Licence.The Acceptance Fee shall not be refundable or creditable against any other sums which may be payable by Dyax or a Dyax Sublicensee to MedImmune pursuant to this Agreement. 3. Sub-Licensing Dyax will, if requested by MedImmune, inform MedImmune of the identity of all Dyax Sublicensees (and their sublicensees) in relation to this Agreement. Dyax will ensure that any Third Party which receives a sublicence of its rights in accordance with the terms of this Agreement executes a written agreement which requires the Third Party to abide by the terms of this Agreement. Dyax will be liable for any breach of the sublicences granted in accordance with Clause 3.2. Schedule 7-A Page 7 For the avoidance of doubt, the rights granted to Dyax to Exploit Products against the Target in the Territory may be sublicensed to one or more Third Parties (and further sublicensed by any such Third Party), provided that any such sublicense would remain subject to the terms and conditions of this Agreement. 4. Status Report Dyax will provide to MedImmune a brief summary of the status of each Product against the Target that Dyax or Dyax Sublicensees desire to Exploit under this Agreement ("Status Report").During the Term, Dyax will submit such Status Report to MedImmune for a particular Product prior to the time Dyax or Dyax Sublicensees begin the first human clinical trial with respect to such Product. [*****]. 5. Gatekeeping The Parties acknowledge that, as of the Commencement Date, the Target has passed MedImmune's Gatekeeping Procedure under the Amended Agreement. 6. Consideration Therapeutic Antibody Products With respect to Therapeutic Antibody Products, Dyax shall pay to MedImmune the following payments upon achievement of the specified milestones by Dyax or a Dyax Sublicensee (or its sublicensee) for the first Therapeutic Antibody Product to achieve the relevant milestone: Initiation of first Phase I Clinical Trial US $[*****] Initiation of first Phase III Clinical Trial US $[*****] First filing for Marketing Authorisation in one Major Market country US $[*****] Marketing Authorisation granted in the United States US $[*****] With respect to Therapeutic Antibody Products, Dyax shall pay MedImmune royalties in an amount equal to [*****] percent [*****] of Net Sales of the Therapeutic Antibody Product sold by or on behalf of Dyax or the Dyax Sublicensee. Diagnostic Products With respect to Diagnostic Antibody Products, Dyax shall pay to MedImmune the following payments upon achievement by Dyax or a Dyax Sublicensee (or its sublicensee) of the milestones set out below.For the avoidance of doubt the milestone payments shall be payable in respect of the first Diagnostic Antibody Product to achieve the relevant milestone: First filing for Marketing Authorisation in one Major Market country US $[*****] Marketing Authorisation granted in each Major Market Country US $[*****] Schedule 7-A Page 8 With respect to Diagnostic Antibody Products, Dyax shall pay MedImmune royalties on a country-by-country basis in an amount equal to [*****] of Net Sales of Diagnostic Antibody Products sold by or on behalf of Dyax or any Dyax Sublicensee. All royalties due to MedImmune pursuant to Clauses 6.1.2 and 6.2.2 shall be payable on a country-by-country basis until the last Valid Claim expires or ten (10) years from the date of First Commercial Sale of such Product, whichever occurs later. 7. Provisions Relating to Payment of Consideration All milestone payments shall be paid by Dyax within [*****] days of the applicable milestone being achieved and no milestone payments shall be refundable or creditable against any other sum payable by Dyax hereunder for any reason. Dyax shall make the payments due to MedImmune under Clause 6 above in United States dollars (if Dyax in turn receives payment in dollars) or in pounds sterling (if Dyax in turn receives payment in pound sterling), or Euros (if Dyax in turn receives payment in Euros).Where Dyax receives payment in a currency other than United States dollars, pounds sterling or Euros, Dyax will convert the relevant sum into pounds sterling (or Euros if Euros have replaced pounds sterling at the time of payment).Dyax will use the conversion rate reported in the Financial Times two (2) Business Days before the day on which Dyax pays MedImmune.Such payment will be made without deduction of exchange, collection or other charges.All payments will be made at Quarterly intervals.Within [*****] days of the end of each Quarter after the First Commercial Sale of each Product in any country, Dyax shall prepare a statement which shall show on a country-by-country basis for the previous Quarter Net Sales of each Product by Dyax or its Affiliates and all monies due to MedImmune based on such Net Sales.That statement shall include details of Net Sales broken down to show the country of the sales and the total Net Sales by Dyax or its Affiliates in such country and shall be submitted to MedImmune within such [*****] day period together with remittance of the monies due.With respect to Net Sales of a Product by a Dyax Sublicensee (or its sublicensee) Dyax shall prepare a statement which will include the same information and remit that statement and any monies due within the same period except with regard to any Dyax Sublicensee with which Dyax has a licence agreement relating to the technology of Antibody phage display as of the Commencement Date where the remittance will be made at Quarterly intervals within [*****] days of the date royalties are due to Dyax from such existing Dyax Sublicensees. All payments shall be made free and clear of and without deduction or deferment in respect of any disputes or claims whatsoever and/or as far as is legally possible in respect of any taxes imposed by or under the authority of any government or public authority.[*****]. Dyax shall keep and shall procure that its Affiliates and Dyax Sublicensees keep true and accurate records and books of account containing all data necessary for the calculation of the amounts payable by it to MedImmune pursuant to this Agreement.Those records and books of account shall be kept for seven (7) years following the end of the Year to which they relate.Upon MedImmune's written request, a firm of accountants appointed by agreement between the Parties or, failing such agreement within ten (10) Business Days of the initiation of discussions between them on this point MedImmune shall have the right to cause an international firm of independent certified public accountants that has not performed auditing or other services for either Party or their Affiliates (or, if applicable, any Dyax Sublicensee with rights to the Product in question) acceptable to Dyax or the Dyax Sublicensee such acceptance not to be unreasonably withheld to inspect such records and books of account.In particular such firm: Schedule 7-A Page 9 shall be given access to and shall be permitted to examine and copy such books and records of Dyax and its Affiliates and Dyax Sublicensees upon twenty (20) Business Days notice having been given by MedImmune and at all reasonable times on Business Days for the purpose of certifying that the Net Sales or other relevant sums calculated by Dyax and its Affiliates and Dyax Sublicensees during any Year were reasonably calculated, true and accurate or, if this is not their opinion, certify the Net Sales figure or other relevant sums for such period which in their judgment is true and correct; prior to any such examination taking place, such firm of accountants shall undertake to Dyax and its Affiliates and Dyax' Sublicenseesthat they shall keep all information and data contained in such books and records, strictly confidential and shall not disclose such information or copies of such books and records to any third person including MedImmune, but shall only use the same for the purpose of calculations which they need to perform in order to issue the certificate to which this Clause envisages; any such access examination and certification shall occur no more than once per Year and will not go back over records more than two (2) years old; Dyax and its Affiliates and Dyax Sublicensees shall make available personnel to answer queries on all books and records required for the purpose of that certification; and the cost of the accountant shall be the responsibility of Dyax if the certification shows it to have underpaid monies to MedImmune by more than [*****] and the responsibility of MedImmune otherwise. All payments due to MedImmune under the terms of this Agreement are expressed to be exclusive of value added tax (VAT) howsoever arising.[*****]. All payments made to MedImmune under this Agreement shall be made to the bank account of MedImmune as notified by MedImmune to Dyax from time to time. If Dyax fails to make any payment to MedImmune hereunder on the due date for payment, without prejudice to any other right or remedy available to MedImmune it shall be entitled to chargeDyax interest (both before and after judgment) of the amount unpaid at the annual rate of LIBOR (London Interbank Offering Rate) plus [*****] calculated on a daily basis until payment in full is made without prejudice to MedImmune's right to receive payment on the due date. Schedule 7-A Page 10 8. Confidentiality With respect to any confidential information received from the other Party ("Confidential Information"), each Party undertakes and agrees to: (a) only use the Confidential Information for the purposes envisaged under this Agreement and not to use the same for any other purpose whatsoever; (b) ensure that only those of its officers and employees who are directly concerned with the carrying of this Agreement have access to the Confidential Information on a strictly "need to know" basis and are informed of the secret and confidential nature of it; (c) keep the Confidential Information secret, confidential, safe and secure and shall not directly or indirectly disclose or permit to be disclosed the same to any Third Party, including any consultants or other advisors, without the prior written consent of the disclosing Party except to the extent disclosure is necessary in connection with its use as envisaged under this Agreement; (d) ensure that the Confidential Information will not be covered by any lien or other encumbrance in any way, and (e) not copy, reproduce or otherwise replicate for any purpose or in any manner whatsoever any documents containing the Confidential Information except to the extent necessary in connection with its use as envisaged under this Agreement. For the avoidance of doubt, the Parties agree that the identity of the Target, any information related to the Target provided to MedImmune by Dyax, and the Status Report is the Confidential Information of Dyax. The obligations referred to in Clause 8.1 above shall not extend to any Confidential Information which: (a) is or becomes generally available to the public otherwise than be reason of breach by a recipient Party of the provision of Clause 8.1; (b) is known to the recipient Party and is at its free disposal (having been generated independently by the recipient Party or a Third Party in circumstances where it has not been derived directly or indirectly from the disclosing Party's Confidential Information prior to its receipt from the disclosing Party), provided that evidence of such knowledge is furnished by the recipient Party to the disclosing Party within twenty-eight (28) days of recipient of that Confidential Information; (c) is subsequently disclosed to the recipient Party without obligations of confidence by a Third Party owing no such obligations to the disclosing Party in respect of that Confidential Information; (d) is required by law to be disclosed (including as part of any regulatory submission or approval process) and then only when prompt written notice of this requirement has been given to the disclosing Party so that it may, if so advised, seek appropriate relief to prevent such disclosure, provided always that in such circumstances such disclosure shall be only to the extent so required and shall be subject to prior consultation with the disclosing Party with a view to agreeing on the timing and content of such disclosure. Schedule 7-A Page 11 No public announcement or other disclosures to Third Parties concerning the terms of this Agreement shall be made, whether directly or indirectly, by either Party (except confidential disclosures to professional advisors) without first obtaining the approval of the other Party and agreement upon the nature and text of such announcement or disclosure with the exceptions that: (a) a Party may disclose those terms which it is required by regulation or law to disclose, provided that it takes advantage of all provisions to keep confidential as many terms of this Agreement as possible; and (b) the Party desiring to make any such public announcement or other disclosure shall inform the other Party of the proposed announcement or disclosure in reasonably sufficient time prior to public release, and shall provide the other Party with a written copy thereof in order to allow such Party to comment upon such announcement or disclosure.Each Party agrees that it shall cooperate fully with the other with respect to all disclosures regarding this Agreement to the U.S. Securities Exchange Commission, the UK Stock Exchange and any other comparable body including requests for confidential information or proprietary information of either Party included in any such disclosure. 9. Indemnification Dyax hereby indemnifies MedImmune and its Affiliates and their directors, officers, employees and agents and their respective successors, heirs and assigns (the "MedImmune Indemnitees") against any liability, damage, loss or expense (including attorneys fees and expenses of litigation) incurred by or imposed upon the MedImmune Indemnitees or any one of them in connection with any claims, suits, actions, demands or judgments by or in favour of any Third Party concerning any manufacture, use or sale of any Product by Dyax or any Dyax Sublicensee (or their sublicensee). In addition, each Dyax Sublicensee (or their sublicensee) shall indemnify the MedImmune Indemnitees against any liability, damage, loss or expense (including attorneys fees and expenses of litigation) incurred by or imposed upon the MedImmune Indemnitees or any one of them in connection with any claims, suits, actions, demands or judgments by or in favour of any Third Party concerning any manufacture, use or sale of any Product by such Dyax Sublicensee (or their sublicensee). MedImmune shall not be liable to Dyax and Dyax Sublicensee (or its sublicensee) in respect of any liability, loss, damage or expense (including attorneys fees and expenses of litigation) incurred or suffered by Dyax and Dyax Sublicensees (or its sublicensee) in connection with the manufacture, use or sale of any Products by Dyax and Dyax Sublicensees (or its sublicensee). MedImmune gives no warranty or representation that the Antibody Phage Display Patents are, or will be, valid or that the exercise of the rights granted under this Agreement will not result in the infringement of patents of Third Parties. Schedule 7-A Page 12 10.Infringement and Patent Prosecution Dyax shall notify MedImmune promptly of any proceedings or applications for revocation of any of the Antibody Phage Display Patents emanating from a Third Party that comes to its notice or if a Third Party takes or threatens to take any proceedings for infringement of any patents of that Third Party by reason of Dyax's use or operation of the Antibody Phage Display Patents or manufacture, use or sale of the Products.Dyax shall notify MedImmune promptly of any infringement of the Antibody Phage Display Patents by a Third Party which may come to its attention during the term of the Dyax Product Licence, except Dyax shall have no obligation to so notify MedImmune with respect to any infringement by an academic or not-for-profit entity which occurs by reason of such entity carrying out research activities provided such activities are, as far as Dyax is aware, not being carried out with a view to commercialising a product or otherwise for profit. MedImmune shall have the sole right and responsibility, at its sole discretion and cost and with reasonable assistance from Dyax, to file, prosecute and maintain the Antibody Phage Display Patents and for the conduct of any lawsuits, claims or proceedings challenging the validity or enforceability thereof including, without limitation, any interference or opposition proceeding relating thereto in all countries.For the avoidance of doubt, Dyax and Dyax Sublicensees will have the right to conduct any proceedings relating to its Product including any proceedings relating to product liability. 11.Termination Unless terminated under this Clause 11, this Agreement shall commence on the Commencement Date and shall terminate, on a country-by-country and Product-by-Product basis upon the last to expire of claims of an issued and unexpired patent within the Antibody Phage Display Patents (which has not been held permanently revoked, unenforceable or invalid by a decision of a court or other governmental agency of competent jurisdiction unappealed within the time allowed for appeal, and which has not been admitted to be invalid or unenforceable through reissue or disclaimer or otherwise) or (b) the date upon which no payments are due to MedImmune under Clause 6 of this Agreement, whichever occurs later. MedImmune shall have the right to terminate this Agreement in the event that: Dyax or a Dyax Sublicensee (or its sublicensee) has not filed an IND for a Therapeutic Antibody Product, or a 510(k) or IDE for a Diagnostic Antibody Product within [*****] after the Commencement Date; provided however, that Dyax shall have the right to extend such period in annual increments by up to [*****], upon the following terms: First Annual Extension $[*****] Second Annual Extension $[*****] In order for Dyax to be granted an extension under this Clause 11.2.1, the foregoing amounts must be received by MedImmune prior to the date of expiration.All amounts received by MedImmune under this Clause 11.2.1 will be credited against any milestones and royalties that would otherwise be due to MedImmune under the terms of the Product License; or Schedule 7-A Page 13 Dyax or a Dyax Sublicensee (or its sublicensee) directly or indirectly opposes or assists any Third Party to oppose the grant of letters patent or any patent application within the Antibody Phage Display Patents, or disputes or directly or indirectly assists any Third Party to dispute the validity of any patent within the Antibody Phage Display Patents or any of the claims thereof. In the event that either Party commits a material breach of any of its material obligations with respect to this Agreement, and such Party fails to remedy that breach within ninety (90) days after receiving written notice thereof from the other Party, that other Party may immediately terminate this Agreement upon written notice to the breaching Party. Either Party may terminate this Agreement in its entirety by giving notice in writing to the other Party if any one or more of the following events happens: (a) the other Party has any distress or execution levied on the major portion of its assets (as determined by its balance sheet in accordance with GAAP) which is not paid out within thirty (30) days of its being levied; (b) the other Party calls a meeting for the purpose of passing a resolution to wind it up, or such a resolution is passed, or the other Party presents, or has presented, a petition for a winding up order, or presents, or has presented, a petition to appoint an administrator, or has an administrative receiver, or receiver, liquidator or other insolvency practitioner appointed over all or any substantial part of its business, undertaking, property or assets; (c) the other Party stops or suspends making payments (whether of principal or interest) with respect to substantially all of its debts or announces an intention to do so or the other Party suspends or ceases to carry on its business; (d) a secured lender to the other Party holding a security interest over the major portion of the tangible assets (as determined by its balance sheet in accordance with GAAP) of such other Party takes any steps to obtain possession of the property on which it has security or otherwise to enforce its security; (e) the other Party suffers or undergoes any procedure analogous to any of those specified in Clause 11.4(a)-(d) above or any other procedure available in the country in which the other Party is constituted, established or domiciled against or to an insolvent debtor or available to the creditors of such a debtor. 12.Consequences of Termination Upon termination of this Agreement for any reason whatsoever: Schedule 7-A Page 14 (a) the relationship of the Parties hereunder shall cease save as (and to the extent) expressly provided for in this Clause 12; (b) any sublicenses granted by Dyax in accordance with the terms of this Agreement will continue in force provided that such sublicensees are not in breach of the relevant sublicense and that each sublicensee agrees to enter into a direct agreement with MedImmune upon the terms of this Agreement; (c) Dyax shall immediately return or procure to be returned to MedImmune at such place as it directs and at the expense of Dyax (or if MedImmune so requires by notice to Dyax in writing, destroy) all MedImmune Know-How together with all copies of such MedImmune Know-How in its possession or under its control; (d) The following provisions shall survive expiration or termination of this Agreement: Clauses 7 (in relation to any accrued payment obligations of Dyax prior to termination or expiry), 8, 9, 12, 13 and 15; and (e) Expiry or termination of this Agreement shall not affect the rights and obligations of the Parties accrued prior to such expiry or termination including any accrued obligation for Dyax to make any payments under Clause 6. 13.Dispute Resolution Any dispute arising between the Parties relating to, arising out of or in any way connected with this Agreement or any term or condition thereof, or the performance by either Party of its obligations hereunder, whether before or after termination of this Agreement, shall be referred to the Chief Executive Officers of each of the Parties.The Chief Executive Officers shall meet to resolve such deadlock within thirty (30) days of the date that the dispute is referred to them, at a time and place mutually acceptable to them.Any dispute that has not been resolved following good faith negotiations of the Chief Executive Officers for a period of thirty (30) days shall be referred to and finally settled by binding arbitration in accordance with the then current Commercial Arbitration Rules of the American Arbitration Association.There shall be three (3) arbitrators, each Party to designate one arbitrator and the two Party-designated arbitrators to select the third arbitrator.The Party initiating recourse to arbitration shall include in its notice of arbitration its appointment of an arbitrator.The appointing authority, in the event a Party does not or the Parties do not appoint arbitrator(s), shall be the American Arbitration Association in [*****].The place of arbitration shall be [*****]. The language to be used in the arbitration shall be English.Any determination by the arbitration panel shall be final and conclusively binding.Judgement on any arbitration award may be entered in any court having jurisdiction thereof.Each Party shall bear its own costs and expenses incurred in the arbitration; provided that the arbitration panel may assess the costs and expenses of the prevailing Party, including reasonable attorneys fees, against the non-prevailing Party. Schedule 7-A Page 15 14.Notices All notices, requests, demands and other communications required or permitted to be given pursuant to this Agreement shall be in writing and shall be deemed to have been duly given upon the date of receipt if delivered by hand, recognized international overnight courier, confirmed facsimile transmission, or registered or certified mail, return receipt requested, postage prepaid to the following addresses or facsimile numbers: If to Dyax: If to MedImmune: Dyax Corp. MedImmune Limited 55 Network Drive Milstein Building, Granta Park Burlington, MA 01803 Cambridge, CB21 6GH USA UK Attention:General Counsel Attention:Company Secretary Facsimile: [*****] Facsimile: [*****] Either party may change its designated address and facsimile number by notice to the other party in the manner provided in this Clause. 15.Governing Law This Agreement shall be governed by and construed in accordance with the laws of the [*****]. Save as provided in this Clause, the United Kingdom Legislation entitled the Contracts (Rights of Third Parties) Act 1999 will not apply to this Agreement.No person, other than a MedImmune Indemnitee (as defined in Clause 9.1), who is not a Party to this Agreement (including any employee, officer, agent, representative or subcontractor of either Party) will have the right (whether under the Contracts (Rights of Third Parties) Act 1999 or otherwise) to enforce any term of this Agreement which expressly or by implication confers a benefit on that person without the express prior agreement in writing of the Parties which agreement must refer to this Clause, except that any Dyax Sublicensee shall have the right to enforce the provisions of Clause 12.1(b) of this Agreement and shall be a third party beneficiary for that purpose only. 16.Specific Performance The parties agree that irreparable damage will occur in the event that the provisions of Clause 8 are not specifically enforced.In the event of a breach or threatened breach of any such provisions, each Party agrees that the other Party shall, in addition to all other remedies, be entitled to temporary or permanent injunction, without showing any actual damage or that monetary damages would not provide an adequate remedy and without the necessity of posting any bond, and/or a decree for specific performance, in accordance with the provisions hereof. 17.Assignment This Agreement may not be assigned by either party without the prior written consent of the other party, except that either Party may assign the benefit and/or burden of this Agreement to any Affiliate of it or any Third Party, provided that such Affiliate or Third Party undertakes to the other Party to be bound by the terms of this Agreement. This Agreement shall inure to the benefit of and be binding upon the parties and their respective lawful successors and assigns. Schedule 7-A Page 16 18.Compliance With Law Nothing in this Agreement shall be construed so as to require the commission of any act contrary to law, and wherever there is any conflict between any provision of this Agreement and any statute, law, ordinance, or treaty, the latter shall prevail, but in, such event the affected provisions of the Agreement shall be conformed and limited only to the extent necessary to bring it within the applicable legal requirements. 19.Amendment and Waiver This Agreement may be amended, supplemented, or otherwise modified only by means of a written instrument signed by both parties.Any waiver of any rights or failure to act in a specific instance shall relate only to such instance and shall not be construed as an agreement to waive any rights or fail to act in any other instance, whether or not similar. 20.Severabi1ity In the event that any provision of this Agreement shall, for any reason, be held to be invalid or unenforceable in any respect, such invalidity or unenforceability shall not affect any other provision hereof and the parties shall negotiate in good faith to modify the Agreement to preserve (to the extent possible) their original intent. 21.Entire Agreement This Agreement and the Amendment Agreement constitute the entire agreement between the parties with respect to the subject matter hereof and supersede all prior agreements or understandings between the parties relating to the subject matter hereof. IN WITNESS OF THE ABOVE the Parties have signed this Agreement on the date written at the head of this Agreement. SIGNED by ) ) ) for and on behalf of ) Authorised Signatory MEDIMMUNE LIMITED ) Schedule 7-A Page 17 SIGNED by ) ) ) for and on behalf of ) Authorised Signatory DYAX CORP. ) ) Schedule 7-A Page 18 Schedule 1 (to Dyax Product Licence, Schedule 7A) Antibody Phage Display Patents 1. “Single Domain Ligands, Receptors Comprising said Ligands, Methods for their Production and Use of Said Ligands and Receptors” PCT/GB89/01344, filed November 13, 1989. 2. “Co-expression of Heteromeric Receptors” PCT/US90/02890, filed May 16, 1990. 3. “Method for Isolating Receptors Having a Preselected Specificity” PCT/US90/02835, filed May 16, 1990. 4. “A new method for tapping the immunological repertoire” PCT/US90/02836, filed May 16, 1990. 5. “Methods for producing members of specific binding pairs” PCT/GB91/01134, filed July 10, 1991. 6. “Methods for producing members of specific binding pairs” PCT/GB92/00883, filed May 15, 1992. 7. “Treatment of Cell Populations” PCT/GB92/01483, filed August 10, 1992. 8. “Production of chimeric antibodies – a combinational approach” PCT/GB92/01755, filed September 23, 1992. 9. “Production of anti-self antibodies from antibody segment repertoires and displayed on phage” PCT/GB92/02240, filed December 2, 1992. “Methods for producing members of specific binding pairs” PCT/GB93/00605, filed March 24, 1993. “SBP members with a chemical moiety covalently bound within the binding site; production and selection thereof” PCT/GB94/01422, filed June 30, 1994. “Recombinant Binding Proteins and peptides” PCT/GB94/02662, filed December 5, 1994. “Labelling and selection of Specified Binding Molecules” PCT/GB97/01835, filed July 8, 1997. Schedule 7-A Page 19 Schedule 2 (to Dyax Product Licence, Schedule 7A) MedImmune Know-How MedImmune Training Manual “Antibody Phage Display” 2002. MedImmune mammalian expression IgG vectors: pEU1.2 (human gamma-1 heavy chain) pEU3.2 (human kappa light chain) pEU4.2 (human lambda light chain) pEU8.2 (human gamma-4 heavy chain) MedImmune may supplement the above with any revisions which it may make to the Training Manual or with any new vectors at its discretion from time to time (in each case accompanied by notice to Dyax under the Agreement) or with such additional know-how as the Parties may agree. Schedule 7-A Page 20 Schedule 3 (to Dyax Product Licence, Schedule 7A) Identification of Target: The Target is identified as follows: [ ] GenBank accession number: [ ] Schedule 7-A Page 21 Schedule 7-B Private & Confidential DATED AS OF , 20 MEDIMMUNE LIMITED(1) and DYAX CORP.(2) DYAX PRODUCT LICENCE FOR [] THIS AGREEMENT is made as of XX 20 BETWEEN: MEDIMMUNE LIMITED (Registered in England No. 2451177) whose registered office is at Milstein Building, Granta Park, Cambridge, CB21 6GH, UK ("MedImmune"). DYAX CORP. a corporation organised and existing under the laws of the State of Delaware having its principal place of business 55 Network Drive, Burlington, Massachusetts01803USA ("Dyax"). BACKGROUND: (a) By the terms of the Amended Agreement (as defined below), MedImmune granted Dyax certain options to be granted Dyax Product Licences under the Antibody Phage Display Patents and MedImmune Know How (all as defined below). (b) Dyax has nominated the Target and this Target has passed the MedImmune Gatekeeping Procedure (each as defined below). (c) By this Agreement MedImmune wishes to grant to Dyax a Dyax Product Licence in respect of Diagnostic Antibody Products and Therapeutic Antibody Products against the Target. In consideration of the mutual covenants and undertakings set out below, THE PARTIES AGREE as follows: 1. Definitions In this Agreement, the terms defined in this Clause shall have the meanings specified below: "Affiliate" means any company, partnership or other entity which directly or indirectly Controls, is Controlled by or is under common Control with any other entity. "Agreement"means this Dyax Product Licence and any and all Schedules, appendices and other addenda to it as may be amended from time to time in accordance with the provisions of this agreement. "Amended Agreement"means the Amended and Restated Agreement executed by Dyax and MedImmune on July , 2012. "Antibody"means a molecule or a gene encoding such a molecule comprising or containing one or more immunoglobulin variable domains or parts of such domains or any existing or future fragments, variants, modifications or derivatives thereof. "Antibody Library" means any antibody library constructed using processes which are covered by a claim of an issued and unexpired patent included within the Antibody Phage Display Patents which has not been held permanently revoked, unenforceable or invalid by a decision of a court or other governmental agency of competent jurisdiction unappealed within the time allowed for appeal, and which has not been admitted to be invalid or unenforceable through reissue or disclaimer or otherwise. 2 "Antibody Phage Display Patents" means:(a) the patents and patent applications listed in Schedule 1 and any patents issuing from such patent applications, together with any divisions, registrations, confirmations, reissues, extensions, renewals, continuations, continuations-in-part, revalidations, additions, substitutions, renewals or supplementary protection certificates thereof throughout the world; and (b) any Patent Rights which claim or cover any invention or discovery which is developed by MedImmune or its Affiliates at any time during the term of this Agreement directly related to Antibody phage display or Antibody Services; provided, however, that Antibody Phage Display Patents shall always exclude (i) MedImmune Diabodies Patent Rights, (ii) any Patent Rights owned or controlled by MedImmune which claim or cover Catalytic Antibodies, (iii) any Patent Rights owned or controlled by MedImmune which claim ribosome display technology, (iv) any Patent Rights which claim Single Domain Antibodies, and (v) any Patent Rights acquired by MedImmune after the Commencement Date from any Third Party for consideration or as a result of MedImmune's acquisition of or merger with such Third Party. "Antibody Services" means the provision of research and/or development services for the identification, generation, derivation or development of one or more MedImmune Antibody Libraries or Antibodies derived therefrom. "Business Day" means a day (other than a Saturday or Sunday) on which the banks are ordinarily open for business in the City of London and the Commonwealth of Massachusetts. "Catalytic Antibodies"means solely those Antibodies which bind to and catalyze the chemical transformation of a substrate and in which an Antibody binding region is involved in said catalysis. "Commencement Date" means the date of this Agreement first written above. "Competent Authority" means any national or local agency, authority, department, inspectorate, minister, ministry official, parliament or public or statutory person (whether autonomous or not) of any government of any country having jurisdiction over either any of the activities contemplated by this Agreement or the Parties including the European Commission, the Court of First Instance and the European Court of Justice. "Controls" means the ownership, directly or indirectly, of more than fifty percent (50%) of the outstanding equity securities of a corporation which are entitled to vote in the election of directors or a more than fifty percent (50%) interest in the net assets or profits of an entity which is not a corporation. "Diagnostic Antibody Product" means any preparation in the form of a device, compound, kit or service with utility in the diagnosis, prognosis, prediction or disease management of a disorder for any indication which contains, comprises or the process of development or manufacture of which utilises a MedImmune Licensable Antibody.The term "Diagnostic Antibody Product" shall not include any Research Product, "Dyax Product Licence" means the licence granted to Dyax pursuant to Clause 2 of this Agreement. 3 "Dyax Therapeutic Antibody Product" means any Therapeutic Antibody Product identified, generated or derived by Dyax for itself or its Affiliates but not a Therapeutic Antibody Product identified, generated or derived by Dyax for, or on behalf of, a Third Party. "Dyax Sublicensee" means any Third Party who is granted a sublicense under Clause 3.4 of this Agreement to Exploit Products against the Target in the Territory. "Exploit" means to make, have made, use, sell or import. "FDA" means the United States Food and Drug Administration, the equivalent Competent Authority in any country of the Territory or any successor bodies thereto. "First Commercial Sale" means the first commercial sale of any Product by Dyax or a Dyax Sublicensee (or its sublicensee) in any country after grant of a Marketing Authorisation. "GAAP" means United States generally accepted accounting principles, consistently applied. "IDE"means an Investigational Device Exemption application, as defined in Title 21 of the United States Code of Federal Regulations, filed with the FDA or an equivalent foreign filing. "IND"means an Investigational New Drug Application, as defined in Title 21 of the United States Code of Federal Regulations, that is required to be filed with the FDA before beginning Phase I Clinical Trials of any Therapeutic Antibody Product in human subjects, or an equivalent foreign filing. "Second Additional Licence Allocation" means the options for licences granted pursuant to Clause 3.5(b) of the Amended Agreement. "Marketing Authorisation" means any approval (including all applicable pricing and governmental reimbursement approvals) required from the FDA or relevant Competent Authority to market and sell a Product in a particular country. "MedImmune Diabodies Patent Rights"means (a) the Patent Rights entitled "Diabodies – multivalent and multispecific binding proteins, their manufacture and use", PCT/GB93/02492 and (b) the Patent Rights entitled "Retargeting antibodies and diabodies", PCT/GB94/02019. "MedImmune Gatekeeping Procedure" means the procedure set out in Schedule 2 of the Amended Agreement which MedImmune has carried out in respect of the Target prior to the grant of this Dyax Product Licence. "MedImmune Know-How"means any Confidential Information of MedImmune which constitutes unpatented know-how, technical and other information related to the subject matter of the Antibody Phage Display Patents as identified in Schedule 2 and as amended from time to time in accordance with Schedule 2. 4 "MedImmune Licensable Antibody" means any Antibody (including any Bi-Specific or Poly-Specific Antibody) to the Target (a) where such Antibody has been identified, generated, developed, produced or derived by Dyax or a Dyax Sublicensee or its sublicensees and (b) the identification, generation, development, production or derivation of such Antibody uses any of the processes claimed or covered by a claim of an issued and unexpired patent included within the Antibody Phage Display Patents (which has not been held permanently revoked, unenforceable or invalid by a decision of a court or other governmental agency of competent jurisdiction unappealed within the time allowed for appeal, and which has not been admitted to be invalid or unenforceable through reissue or disclaimer or otherwise) or uses the MedImmune Know-How and (c) which is potentially useful for the development of any Diagnostic Antibody Product and/or any Therapeutic Antibody Product. "Net Sales" means, with respect to a Product sold by Dyax or a Dyax Sublicensee (or its sublicensees), the price invoiced by that party to the relevant purchaser (or in the case of a sale or other disposal otherwise than at arm's length, the price which would have been invoiced in a bona fide arm's length contract or sale) but deducting the costs of packing, transport and insurance, customs duties, any credits actually given for returned or defective Products, normal trade discounts actually given, and sales taxes, VAT or other similar tax charged on and included in the invoice price to the purchaser. "Party" means MedImmune or Dyax. "Patent Rights" means any patent applications and any patents issuing from such patent applications, author certificates, inventor certificates, utility certificates, improvement patents and models, and certificates of addition and all counterparts of them throughout the Territory, including any divisional applications and patents, filings, renewals, continuations, continuations-in-part, patents of addition, extensions, reissues, substitutions, confirmations, registrations, revalidation and additions of or to any of them, as well as any supplementary protection certificates and equivalent protection rights in respect of any of them. "Pharmacia Agreement" means the agreement between MedImmune and Pharmacia P-L Biochemicals Inc.dated 11 September 1991. "Pharmacia P-L Biochemicals Inc."means Pharmacia P-L Biochemicals Inc (now known as Amersham Biosciences). "Product" means a Diagnostic Antibody Product or a Therapeutic Antibody Product. "Quarter" means each period of three (3) months ending on March 31, June 30, September 30, or December 31 and "Quarterly" shall be construed accordingly. "Research Products"means any product in relation to which Pharmacia P-L has an exclusive licence from MedImmune pursuant to the Pharmacia Agreement. "Single Domain Antibodies" means an Antibody containing only a single domain (heavy or light). "Status Report"has the meaning set forth in Clause 4.1. 5 "Target" means [], as set out in Schedule 3. "Territory" means all countries of the world. "Therapeutic Antibody Product" means any preparation for the treatment or prevention of disease, infection or other condition in humans for any indication which contains, comprises, or the process of development or manufacture of which utilises, a MedImmune Licensable Antibody.The term "Therapeutic Antibody Product" shall not include any Research Product. "Third Party" means any entity or person other than Dyax, MedImmune or their respective Affiliates. "Valid Claim"means a claim of an issued and unexpired patent included within the Antibody Phage Display Patents which have been licensed to MedImmune by the MRC which has not been held permanently revoked, unenforceable or invalid by a decision of a court or other governmental agency of competent jurisdiction unappealed within the time allowed for appeal, and which has not been admitted to be invalid or unenforceable through reissue or disclaimer or otherwise. "Year" means initially the period from the Commencement Date to the end of that calendar year, and subsequently a calendar year. The headings to clauses are inserted for convenience only and shall not affect the interpretation or construction of this Agreement. Words imparting the singular shall include the plural and vice versa.References to persons include an individual, company, corporation, firm or partnership. The words and phrases "other", "including" and "in particular" shall not limit the generality of any preceding words or be construed as being limited to the same class as any preceding words where a wider construction is possible. References to any statute or statutory provisions of the United Kingdom shall include (i) any subordinate legislation made under it, (ii) any provision which it has superseded or re-enacted (whether with or without modification), and (iii) any provision which subsequently supersedes it or re-enacts it (whether with or without modification.References to any statute or regulation of the United States of America means that statute or regulation as it may be amended, supplemented or otherwise modified from time to time, and any successor statute or regulation. 2. Grant of Dyax Product Licence Subject to Clause 2.4 below, MedImmune hereby grants to Dyax and its Affiliates a non-exclusive, royalty-bearing licence (on the terms of this Agreement) with the right to sublicense (on the terms of Clause 3) under the Antibody Phage Display Patents and MedImmune Know-How to Exploit Products against the Target in the Territory. The Dyax Product Licence granted under this Agreement is pursuant to Dyax's exercise of one (1) option from the Second Additional Licence Allocation under the Amended Agreement. 6 For the avoidance of doubt, no rights are granted by MedImmune under this Agreement to any MedImmune Diabodies Patent Rights, and any Patent Rights owned or controlled by MedImmune which claim Catalytic Antibodies, ribosome display technology, any Patent Rights which claim Single Domain Antibodies and no rights are granted by MedImmune in this Agreement under the Antibody Phage Display Patents to Exploit Research Products. 3. Sub-Licensing Dyax will, if requested by MedImmune, inform MedImmune of the identity of all Dyax Sublicensees (and their sublicensees) in relation to this Agreement. Dyax will ensure that any Third Party which receives a sublicence of its rights in accordance with the terms of this Agreement executes a written agreement which requires the Third Party to abide by the terms of this Agreement. Dyax will be liable for any breach of the sublicences granted in accordance with Clause 3.2. For the avoidance of doubt, the rights granted to Dyax to Exploit Products against the Target in the Territory may be sublicensed to one or more Third Parties (and further sublicensed by any such Third Party), provided that any such sublicense would remain subject to the terms and conditions of this Agreement. 4. Status Report Dyax will provide to MedImmune a brief summary of the status of each Product against the Target that Dyax or Dyax Sublicensees desire to Exploit under this Agreement ("Status Report").During the Term, Dyax will submit such Status Report to MedImmune for a particular Product prior to the time Dyax or Dyax Sublicensees begin the first human clinical trial with respect to such Product. Dyax will prepare and provide to MedImmune an annual update to such Status Report by March 31st of each year which will summarize the status of the particular Product in the preceding calendar year. 5. Gatekeeping The Parties acknowledge that, as of the Commencement Date, the Target has passed MedImmune's Gatekeeping Procedure under the Amended Agreement. 6. Consideration With respect to each Therapeutic Antibody Products or Diagnostic Antibody Products, Dyax shall pay to MedImmune: royalties in an amount equal to [*****] of Net Sales of any Therapeutic Antibody Product sold by or on behalf of Dyax or a Dyax Sublicensee; and 7 [*****] of all other net paid or payable to Dyax arising pursuant to this Agreement. All amounts due to MedImmune pursuant to this Clause 6 shall be payable on a country-by-country basis until the last Valid Claim expires or ten (10) years from the date of First Commercial Sale of such Product, whichever occurs later. 7. Provisions Relating to Payment of Consideration All milestone payments shall be paid by Dyax within [*****] days of the applicable milestone being achieved and no milestone payments shall be refundable or creditable against any other sum payable by Dyax hereunder for any reason. All other payments that are not milestone payments or royalties, shall be paid by Dyax within [*****] of the requisite sum (in respect of which the payment to MedImmune arises) becoming payable to Dyax. Dyax shall make the payments due to MedImmune under Clause 6 above in United States dollars (if Dyax in turn receives payment in dollars) or in pounds sterling (if Dyax in turn receives payment in pound sterling), or Euros (if Dyax in turn receives payment in Euros).Where Dyax receives payment in a currency other than United States dollars, pounds sterling or Euros, Dyax will convert the relevant sum into pounds sterling (or Euros if Euros have replaced pounds sterling at the time of payment).Dyax will use the conversion rate reported in the Financial Times two (2) Business Days before the day on which Dyax pays MedImmune.Such payment will be made without deduction of exchange, collection or other charges.All payments will be made at Quarterly intervals.Within [*****] days of the end of each Quarter after the First Commercial Sale of each Product in any country, Dyax shall prepare a statement which shall show on a country-by-country basis for the previous Quarter Net Sales of each Product by Dyax or its Affiliates and all monies due to MedImmune based on such Net Sales.That statement shall include details of Net Sales broken down to show the country of the sales and the total Net Sales by Dyax or its Affiliates in such country and shall be submitted to MedImmune within such [*****] day period together with remittance of the monies due.With respect to Net Sales of a Product by a Dyax Sublicensee (or its sublicensee) Dyax shall prepare a statement which will include the same information and remit that statement and any monies due within the same period except with regard to any Dyax Sublicensee with which Dyax has a licence agreement relating to the technology of Antibody phage display as of the Commencement Date where the remittance will be made at Quarterly intervals within [*****] days of the date royalties are due to Dyax from such existing Dyax Sublicensees. All payments shall be made free and clear of and without deduction or deferment in respect of any disputes or claims whatsoever and/or as far as is legally possible in respect of any taxes imposed by or under the authority of any government or public authority.[*****]. Dyax shall keep and shall procure that its Affiliates and Dyax Sublicensees keep true and accurate records and books of account containing all data necessary for the calculation of the amounts payable by it to MedImmune pursuant to this Agreement.Those records and books of account shall be kept for seven (7) years following the end of the Year to which they relate.Upon MedImmune's written request, a firm of accountants appointed by agreement between the Parties or, failing such agreement within ten (10) Business Days of the initiation of discussions between them on this point MedImmune shall have the right to cause an international firm of independent certified public accountants that has not performed auditing or other services for either Party or their Affiliates (or, if applicable, any Dyax Sublicensee with rights to the Product in question) acceptable to Dyax or the Dyax Sublicensee such acceptance not to be unreasonably withheld to inspect such records and books of account.In particular such firm: 8 shall be given access to and shall be permitted to examine and copy such books and records of Dyax and its Affiliates and Dyax Sublicensees upon twenty (20) Business Days notice having been given by MedImmune and at all reasonable times on Business Days for the purpose of certifying that the Net Sales or other relevant sums calculated by Dyax and its Affiliates and Dyax Sublicensees during any Year were reasonably calculated, true and accurate or, if this is not their opinion, certify the Net Sales figure or other relevant sums for such period which in their judgment is true and correct; prior to any such examination taking place, such firm of accountants shall undertake to Dyax and its Affiliates and Dyax Sublicensees that they shall keep all information and data contained in such books and records, strictly confidential and shall not disclose such information or copies of such books and records to any third person including MedImmune, but shall only use the same for the purpose of calculations which they need to perform in order to issue the certificate to which this Clause envisages; any such access examination and certification shall occur no more than once per Year and will not go back over records more than two (2) years old; Dyax and its Affiliates and Dyax Sublicensees shall make available personnel to answer queries on all books and records required for the purpose of that certification; and the cost of the accountant shall be the responsibility of Dyax if the certification shows it to have underpaid monies to MedImmune by more than [*****] and the responsibility of MedImmune otherwise. All payments due to MedImmune under the terms of this Agreement are expressed to be exclusive of value added tax (VAT) howsoever arising.[*****]. All payments made to MedImmune under this Agreement shall be made to the bank account of MedImmune as notified by MedImmune to Dyax from time to time. If Dyax fails to make any payment to MedImmune hereunder on the due date for payment, without prejudice to any other right or remedy available to MedImmune, it shall be entitled to charge Dyax interest (both before and after judgment) of the amount unpaid at the annual rate of LIBOR (London Interbank Offering Rate) plus [*****] calculated on a daily basis until payment in full is made without prejudice to MedImmune's right to receive payment on the due date. 9 8. Confidentiality With respect to any confidential information received from the other Party ("Confidential Information"), each Party undertakes and agrees to: (a) only use the Confidential Information for the purposes envisaged under this Agreement and not to use the same for any other purpose whatsoever; (b) ensure that only those of its officers and employees who are directly concerned with the carrying of this Agreement have access to the Confidential Information on a strictly "need to know" basis and are informed of the secret and confidential nature of it; (c) keep the Confidential Information secret, confidential, safe and secure and shall not directly or indirectly disclose or permit to be disclosed the same to any Third Party, including any consultants or other advisors, without the prior written consent of the disclosing Party except to the extent disclosure is necessary in connection with its use as envisaged under this Agreement; (d) ensure that the Confidential Information will not be covered by any lien or other encumbrance in any way, and (e) not copy, reproduce or otherwise replicate for any purpose or in any manner whatsoever any documents containing the Confidential Information except to the extent necessary in connection with its use as envisaged under this Agreement. For the avoidance of doubt, the Parties agree that the identity of the Target, any information related to the Target provided to MedImmune by Dyax, and the Status Report is the Confidential Information of Dyax. The obligations referred to in Clause 8.1 above shall not extend to any Confidential Information which: (a) is or becomes generally available to the public otherwise than be reason of breach by a recipient Party of the provision of Clause 8.1; (b) is known to the recipient Party and is at its free disposal (having been generated independently by the recipient Party or a Third Party in circumstances where it has not been derived directly or indirectly from the disclosing Party's Confidential Information prior to its receipt from the disclosing Party), provided that evidence of such knowledge is furnished by the recipient Party to the disclosing Party within twenty-eight (28) days of recipient of that Confidential Information; (c) is subsequently disclosed to the recipient Party without obligations of confidence by a Third Party owing no such obligations to the disclosing Party in respect of that Confidential Information; (d) is required by law to be disclosed (including as part of any regulatory submission or approval process) and then only when prompt written notice of this requirement has been given to the disclosing Party so that it may, if so advised, seek appropriate relief to prevent such disclosure, provided always that in such circumstances such disclosure shall be only to the extent so required and shall be subject to prior consultation with the disclosing Party with a view to agreeing on the timing and content of such disclosure. 10 No public announcement or other disclosures to Third Parties concerning the terms of this Agreement shall be made, whether directly or indirectly, by either Party (except confidential disclosures to professional advisors) without first obtaining the approval of the other Party and agreement upon the nature and text of such announcement or disclosure with the exceptions that: (a) a Party may disclose those terms which it is required by regulation or law to disclose, provided that it takes advantage of all provisions to keep confidential as many terms of this Agreement as possible; and (b) the Party desiring to make any such public announcement or other disclosure shall inform the other Party of the proposed announcement or disclosure in reasonably sufficient time prior to public release, and shall provide the other Party with a written copy thereof in order to allow such Party to comment upon such announcement or disclosure.Each Party agrees that it shall cooperate fully with the other with respect to all disclosures regarding this Agreement to the U.S. Securities Exchange Commission, the UK Stock Exchange and any other comparable body including requests for confidential information or proprietary information of either Party included in any such disclosure. 9. Indemnification Dyax hereby indemnifies MedImmune and its Affiliates and their directors, officers, employees and agents and their respective successors, heirs and assigns (the "MedImmune Indemnitees") against any liability, damage, loss or expense (including attorneys fees and expenses of litigation) incurred by or imposed upon the MedImmune Indemnitees or any one of them in connection with any claims, suits, actions, demands or judgments by or in favour of any Third Party concerning any manufacture, use or sale of any Product by Dyax or any Dyax Sublicensee (or their sublicensee). In addition, each Dyax Sublicensee (or their sublicensee) shall indemnify the MedImmune Indemnitees against any liability, damage, loss or expense (including attorneys fees and expenses of litigation) incurred by or imposed upon the MedImmune Indemnitees or any one of them in connection with any claims, suits, actions, demands or judgments by or in favour of any Third Party concerning any manufacture, use or sale of any Product by such Dyax Sublicensee (or their sublicensee). MedImmune shall not be liable to Dyax and Dyax Sublicensee (or its sublicensee) in respect of any liability, loss, damage or expense (including attorneys fees and expenses of litigation) incurred or suffered by Dyax and Dyax Sublicensees (or its sublicensee) in connection with the manufacture, use or sale of any Products by Dyax and Dyax Sublicensees (or its sublicensee). MedImmune gives no warranty or representation that the Antibody Phage Display Patents are, or will be, valid or that the exercise of the rights granted under this Agreement will not result in the infringement of patents of Third Parties. 11 10.Infringement and Patent Prosecution Dyax shall notify MedImmune promptly of any proceedings or applications for revocation of any of the Antibody Phage Display Patents emanating from a Third Party that comes to its notice or if a Third Party takes or threatens to take any proceedings for infringement of any patents of that Third Party by reason of Dyax's use or operation of the Antibody Phage Display Patents or manufacture, use or sale of the Products.Dyax shall notify MedImmune promptly of any infringement of the Antibody Phage Display Patents by a Third Party which may come to its attention during the term of the Dyax Product Licence, except Dyax shall have no obligation to so notify MedImmune with respect to any infringement by an academic or not-for-profit entity which occurs by reason of such entity carrying out research activities provided such activities are, as far as Dyax is aware, not being carried out with a view to commercialising a product or otherwise for profit. MedImmune shall have the sole right and responsibility, at its sole discretion and cost and with reasonable assistance from Dyax, to file, prosecute and maintain the Antibody Phage Display Patents and for the conduct of any lawsuits, claims or proceedings challenging the validity or enforceability thereof including, without limitation, any interference or opposition proceeding relating thereto in all countries.For the avoidance of doubt, Dyax and Dyax Sublicensees will have the right to conduct any proceedings relating to its Product including any proceedings relating to product liability. 11.Termination Unless terminated under this Clause 11, this Agreement shall commence on the Commencement Date and shall terminate, on a country-by-country and Product-by-Product basis upon the last to expire of claims of an issued and unexpired patent within the Antibody Phage Display Patents (which has not been held permanently revoked, unenforceable or invalid by a decision of a court or other governmental agency of competent jurisdiction unappealed within the time allowed for appeal, and which has not been admitted to be invalid or unenforceable through reissue or disclaimer or otherwise) or (b) the date upon which no payments are due to MedImmune under Clause 6 of this Agreement, whichever occurs later. MedImmune shall have the right to terminate this Agreement in the event that: Dyax or a Dyax Sublicensee (or its sublicensee) has not filed an IND for a Therapeutic Antibody Product, or a 510(k) or IDE for a Diagnostic Antibody Product within [*****] after the Commencement Date; provided however, that Dyax shall have the right to extend such period in annual increments by up to [*****], upon the following terms: First Annual Extension $[*****] Second Annual Extension $[*****] In order for Dyax to be granted an extension under this Clause 11.2.1, the foregoing amounts must be received by MedImmune prior to the date of expiration.All amounts received by MedImmune under this Clause 11.2.1 will be credited against any milestones and royalties that would otherwise be due to MedImmune under the terms of the Product License; or Dyax or a Dyax Sublicensee (or its sublicensee) directly or indirectly opposes or assists any Third Party to oppose the grant of letters patent or any patent application within the Antibody Phage Display Patents, or disputes or directly or indirectly assists any Third Party to dispute the validity of any patent within the Antibody Phage Display Patents or any of the claims thereof. 12 In the event that either Party commits a material breach of any of its material obligations with respect to this Agreement, and such Party fails to remedy that breach within ninety (90) days after receiving written notice thereof from the other Party, that other Party may immediately terminate this Agreement upon written notice to the breaching Party. Either Party may terminate this Agreement in its entirety by giving notice in writing to the other Party if any one or more of the following events happens: (a) the other Party has any distress or execution levied on the major portion of its assets (as determined by its balance sheet in accordance with GAAP) which is not paid out within thirty (30) days of its being levied; (b) the other Party calls a meeting for the purpose of passing a resolution to wind it up, or such a resolution is passed, or the other Party presents, or has presented, a petition for a winding up order, or presents, or has presented, a petition to appoint an administrator, or has an administrative receiver, or receiver, liquidator or other insolvency practitioner appointed over all or any substantial part of its business, undertaking, property or assets; (c) the other Party stops or suspends making payments (whether of principal or interest) with respect to substantially all of its debts or announces an intention to do so or the other Party suspends or ceases to carry on its business; (d) a secured lender to the other Party holding a security interest over the major portion of the tangible assets (as determined by its balance sheet in accordance with GAAP) of such other Party takes any steps to obtain possession of the property on which it has security or otherwise to enforce its security; (e) the other Party suffers or undergoes any procedure analogous to any of those specified in Clause 11.4(a)-(d) above or any other procedure available in the country in which the other Party is constituted, established or domiciled against or to an insolvent debtor or available to the creditors of such a debtor. 12.Consequences of Termination Upon termination of this Agreement for any reason whatsoever: (a) the relationship of the Parties hereunder shall cease save as (and to the extent) expressly provided for in this Clause 12; (b) any sublicenses granted by Dyax in accordance with the terms of this Agreement will continue in force provided that such sublicensees are not in breach of the relevant sublicense and that each sublicensee agrees to enter into a direct agreement with MedImmune upon the terms of this Agreement; 13 (c) Dyax shall immediately return or procure to be returned to MedImmune at such place as it directs and at the expense of Dyax (or if MedImmune so requires by notice to Dyax in writing, destroy) all MedImmune Know-How together with all copies of such MedImmune Know-How in its possession or under its control; (d) The following provisions shall survive expiration or termination of this Agreement: Clauses 7 (in relation to any accrued payment obligations of Dyax prior to termination or expiry), 8, 9, 12, 13 and 15; and (e) Expiry or termination of this Agreement shall not affect the rights and obligations of the Parties accrued prior to such expiry or termination including any accrued obligation for Dyax to make any payments under Clause 6. 13.Dispute Resolution Any dispute arising between the Parties relating to, arising out of or in any way connected with this Agreement or any term or condition thereof, or the performance by either Party of its obligations hereunder, whether before or after termination of this Agreement, shall be referred to the Chief Executive Officers of each of the Parties.The Chief Executive Officers shall meet to resolve such deadlock within thirty (30) days of the date that the dispute is referred to them, at a time and place mutually acceptable to them.Any dispute that has not been resolved following good faith negotiations of the Chief Executive Officers for a period of thirty (30) days shall be referred to and finally settled by binding arbitration in accordance with the then current Commercial Arbitration Rules of the American Arbitration Association.There shall be three (3) arbitrators, each Party to designate one arbitrator and the two Party-designated arbitrators to select the third arbitrator.The Party initiating recourse to arbitration shall include in its notice of arbitration its appointment of an arbitrator.The appointing authority, in the event a Party does not or the Parties do not appoint arbitrator(s), shall be the American Arbitration Association in [*****].The place of arbitration shall be [*****]. The language to be used in the arbitration shall be English.Any determination by the arbitration panel shall be final and conclusively binding.Judgement on any arbitration award may be entered in any court having jurisdiction thereof.Each Party shall bear its own costs and expenses incurred in the arbitration; provided that the arbitration panel may assess the costs and expenses of the prevailing Party, including reasonable attorneys fees, against the non-prevailing Party. 14.Notices All notices, requests, demands and other communications required or permitted to be given pursuant to this Agreement shall be in writing and shall be deemed to have been duly given upon the date of receipt if delivered by hand, recognized international overnight courier, confirmed facsimile transmission, or registered or certified mail, return receipt requested, postage prepaid to the following addresses or facsimile numbers: 14 If to Dyax: If to MedImmune: Dyax Corp. MedImmune Limited 55 Network Drive Milstein Building, Granta Park Burlington, MA 01803 Cambridge, CB21 6GH USA UK Attention:General Counsel Attention:Company Secretary Facsimile: [*****] Facsimile:[*****] Either party may change its designated address and facsimile number by notice to the other party in the manner provided in this Clause. 15.Governing Law This Agreement shall be governed by and construed in accordance with the laws of the [*****]. Save as provided in this Clause, the United Kingdom Legislation entitled the Contracts (Rights of Third Parties) Act 1999 will not apply to this Agreement.No person, other than a MedImmune Indemnitee (as defined in Clause 9.1), who is not a Party to this Agreement (including any employee, officer, agent, representative or subcontractor of either Party) will have the right (whether under the Contracts (Rights of Third Parties) Act 1999 or otherwise) to enforce any term of this Agreement which expressly or by implication confers a benefit on that person without the express prior agreement in writing of the Parties which agreement must refer to this Clause, except that any Dyax Sublicensee shall have the right to enforce the provisions of Clause 12.1(b) of this Agreement and shall be a third party beneficiary for that purpose only. 16.Specific Performance The parties agree that irreparable damage will occur in the event that the provisions of Clause 8 are not specifically enforced.In the event of a breach or threatened breach of any such provisions, each Party agrees that the other Party shall, in addition to all other remedies, be entitled to temporary or permanent injunction, without showing any actual damage or that monetary damages would not provide an adequate remedy and without the necessity of posting any bond, and/or a decree for specific performance, in accordance with the provisions hereof. 17. Assignment This Agreement may not be assigned by either party without the prior written consent of the other party, except that either Party may assign the benefit and/or burden of this Agreement to any Affiliate of it or any Third Party, provided that such Affiliate or Third Party undertakes to the other Party to be bound by the terms of this Agreement. This Agreement shall inure to the benefit of and be binding upon the parties and their respective lawful successors and assigns. 15 18.Compliance With Law Nothing in this Agreement shall be construed so as to require the commission of any act contrary to law, and wherever there is any conflict between any provision of this Agreement and any statute, law, ordinance, or treaty, the latter shall prevail, but in, such event the affected provisions of the Agreement shall be conformed and limited only to the extent necessary to bring it within the applicable legal requirements. 19.Amendment and Waiver This Agreement may be amended, supplemented, or otherwise modified only by means of a written instrument signed by both parties.Any waiver of any rights or failure to act in a specific instance shall relate only to such instance and shall not be construed as an agreement to waive any rights or fail to act in any other instance, whether or not similar. 20.Severabi1ity In the event that any provision of this Agreement shall, for any reason, be held to be invalid or unenforceable in any respect, such invalidity or unenforceability shall not affect any other provision hereof and the parties shall negotiate in good faith to modify the Agreement to preserve (to the extent possible) their original intent. 21.Entire Agreement This Agreement and the Amendment Agreement constitute the entire agreement between the parties with respect to the subject matter hereof and supersede all prior agreements or understandings between the parties relating to the subject matter hereof. 16 IN WITNESS OF THE ABOVE the Parties have signed this Agreement on the date written at the head of this Agreement. SIGNED by ) ) ) for and on behalf of ) Authorised Signatory MEDIMMUNE LIMITED ) SIGNED by ) ) ) for and on behalf of ) Authorised Signatory DYAX CORP. ) ) 17 Schedule 1 (to Dyax Product Licence, Schedule 7B) Antibody Phage Display Patents 1. “Single Domain Ligands, Receptors Comprising said Ligands, Methods for their Production and Use of Said Ligands and Receptors” PCT/GB89/01344, filed November 13, 1989. 2. “Co-expression of Heteromeric Receptors” PCT/US90/02890, filed May 16, 1990. 3. “Method for Isolating Receptors Having a Preselected Specificity” PCT/US90/02835, filed May 16, 1990. 4. “A new method for tapping the immunological repertoire” PCT/US90/02836, filed May 16, 1990. 5. “Methods for producing members of specific binding pairs” PCT/GB91/01134, filed July 10, 1991. 6. “Methods for producing members of specific binding pairs” PCT/GB92/00883, filed May 15, 1992. 7. “Treatment of Cell Populations” PCT/GB92/01483, filed August 10, 1992. 8. “Production of chimeric antibodies – a combinational approach” PCT/GB92/01755, filed September 23, 1992. 9. “Production of anti-self antibodies from antibody segment repertoires and displayed on phage” PCT/GB92/02240, filed December 2, 1992. “Methods for producing members of specific binding pairs” PCT/GB93/00605, filed March 24, 1993. “SBP members with a chemical moiety covalently bound within the binding site; production and selection thereof” PCT/GB94/01422, filed June 30, 1994. “Recombinant Binding Proteins and peptides” PCT/GB94/02662, filed December 5, 1994. “Labelling and selection of Specified Binding Molecules” PCT/GB97/01835, filed July 8, 1997. 18 Schedule 2 (to Dyax Product Licence, Schedule 7B) MedImmune Know-How MedImmune Training Manual “Antibody Phage Display” 2002. MedImmune mammalian expression IgG vectors: pEU1.2 (human gamma-1 heavy chain) pEU3.2 (human kappa light chain) pEU4.2 (human lambda light chain) pEU8.2 (human gamma-4 heavy chain) MedImmune may supplement the above with any revisions which it may make to the Training Manual or with any new vectors at its discretion from time to time (in each case accompanied by notice to Dyax under the Agreement) or with such additional know-how as the Parties may agree. 19 Schedule 3 (to Dyax Product Licence, Schedule 7B) Identification of Target: The Target is identified as follows: [ ] GenBank accession number: [ ] 20 Schedule 8 [RESERVED] 21 Schedule 9-A [*****] Schedule 9-A - Page 1 Schedule 9-B [*****] Schedule 9-B - Page 1 Schedule 9-C [*****] Schedule 9-C - Page 1 Schedule 9-D [*****] Schedule 9-D - Page 1 Schedule 9-E [*****] Schedule 9-E - Page 1 Schedule 10-A AFFIMED SUBLICENSE TERMS AND CONDITIONS MedImmune hereby acknowledges and agrees that the Affimed Sublicense granted to MedImmune under Section 11.2(a) is subject to the following terms and conditions: (a)Nothing in this Agreement shall be deemed to grant MedImmune rights under the Affimed Patent Rights broader than the field and scope of the license granted to Dyax under the Affimed License; and nothing in this Agreement shall be deemed to grant MedImmune the right to (i) make, sell, offer for sale or import any composition of matter other than Products which would, but for the licenses granted herein, infringe a Valid Claim of the Affimed Patent Rights, or (ii) use any phage or phagemid library other than the Dyax Antibody Library; (b)The Affimed Sublicense shall be subject to the applicable terms and conditions of the Affimed License; (c)MedImmune agrees that, promptly after execution of this Agreement, Dyax shall deliver to Affimed only those relevant portions of this Agreement evidencing the sublicense granted hereunder is in compliance with the terms and conditions set forth in the Affimed License; (d)In the event that the Affimed License is terminated prior to its expiration for any reason, the Affimed Sublicense shall terminate; and (e)If MedImmune fails to comply with any terms and conditions set forth herein, the Affimed Sublicense shall automatically terminate. Schedule 10-A - Page 1 Schedule 10-B BIOSITE SUBLICENSE TERMS AND CONDITIONS MedImmune hereby acknowledges and agrees that the Biosite Sublicense granted to MedImmune under Section 11.2(b) is subject to the following terms and conditions: (a)MedImmune shall comply with the restrictions imposed by Biosite on any potential sublicensee under Section 2.2 of the Biosite License; (b)Nothing in this Biosite Sublicense shall be deemed to grant MedImmune rights under the Biosite Patent Rights and Biosite Know-How Rights broader than the rights granted to the Dyax Antibody Library and the Dyax Patent Rights under this Agreement and such rights to the Biosite Patent Rights and Biosite Know-How are limited to use with the Dyax Antibody Library and Antibody Compounds as permitted by Clause 11.1 of the Agreement; (c)MedImmune and its Affiliates shall not enforce (or attempt or purport to enforce) against Biosite or its Affiliates any patent that claims (or purports to claim) any process of, any composition for or any use of (i) Biosite Know-How Rights, provided that such Biosite Know-How Rights have been disclosed to MedImmune by Dyax, (ii) creating, constructing or producing immune libraries from immunized rodents for the purpose of phage display therefrom of antibodies or binding fragments thereof, or (iii) phage display of antibodies or binding fragments thereof, or (iv) selecting or producing antibodies or binding fragments thereof derived from such libraries.The Biosite Sublicense shall automatically terminate upon any breach of this covenant, which shall survive any termination of the Biosite Sublicense; (d)A signed copy of this Biosite Sublicense (with any provisions of the Agreementreasonablydeemed necessary by Dyax and Biosite) shall be provided to Biosite in order to confirm that Dyax has complied with Biosite’s restrictions on granting sublicenses contained in the Biosite License; (e)In the event that the Biosite License be terminated early, the Biosite Sublicense shall also terminate; and (f)The Biosite Sublicense shall not become effective until all of the conditions of this Schedule 10-B have been met. The parties expressly acknowledge that the term of the Biosite Sublicense shall be coextensive with the term of the Agreement; provided, however, that the Biosite Sublicense is subject to early termination, upon written notice by Dyax to MedImmune, if the Biosite License terminates early for any reason. Schedule 10-B - Page 1 Schedule 10-C DOMANTIS SUBLICENSE TERMS AND CONDITIONS MedImmune hereby acknowledges and agrees that the Domantis Sublicense granted to MedImmune under Section 11.2(c) is subject to the following terms and conditions: (a)Nothing in this Agreement shall be deemed to grant MedImmune rights under the Domantis Patent Rights broader than the field and scope of the license granted to Dyax under the Domantis License; and nothing in this Agreement shall be deemed to grant MedImmune the right to (i) make, sell, offer for sale or import any composition of matter other than Products which would, but for the licenses granted herein, infringe a Valid Claim of the Domantis Patent Rights, or (ii) use any phage or phagemid library other than the Dyax Antibody Library; and (b)MedImmune agrees that, promptly after execution of this Agreement, Dyax shall have the right to notify Domantis of this Agreement in compliance with the terms and conditions set forth in the Domantis License. Schedule 10-C - Page 1 Schedule 10-D GENENTECH SUBLICENSE TERMS AND CONDITIONS MedImmune hereby acknowledges and agrees that the Genentech Sublicense granted to MedImmune under Section 11.2(d) is subject to the following terms and conditions: (a)MedImmune shall comply with the restrictions imposed by Genentech on any potential Genentech Sublicensee under Section 2.3 of the Genentech License; (b)Nothing in the Genentech Sublicense shall be deemed to grant MedImmune rights under the Genentech Patent Rights broader than the rights granted to the Dyax Antibody Library and the Dyax Patent Rights under the Agreement and such rights to the Genentech Patent Rights are limited to use with the Dyax Antibody Library and Antibody Compounds as permitted under Clause 11.1 of the Agreement; (c)A signed copy of this Genentech Sublicense (with any provisions of the Agreement reasonably deemed necessary by Dyax and Genentech) shall be provided to Genentech in order to confirm that Dyax has complied with Genentech’s restrictions on granting sublicenses contained in the Genentech License; (d)In the event that the Genentech License is terminated early, the Genentech Sublicense shall also terminate; and (e)The Genentech Sublicense shall not become effective until all of the conditions of this Schedule 10-D have been met. The parties expressly acknowledge that the term of the Genentech Sublicense shall be coextensive with the term of the Agreement; provided, however, that the Genentech Sublicense is subject to early termination, upon written notice by Dyax to MedImmune, if the Genentech License terminates early for any reason. Schedule 10-D - Page 1 Schedule 10-E XOMA COVENANT TERMS AND CONDITIONS As required by the XOMA Agreement, MedImmune acknowledge and agree that the XOMA Covenant is subject to the following provisions: (a) shall not extend to the use of the XOMA Expression Technology to make any amount of a Licensed Immunoglobulin or Product other than Research Quantities; provided, however, that this limitation shall not preclude the manufacture, in commercial quantities, of a Licensed Immunoglobulin discovered using the XOMA Expression Technology in accordance with this Agreement when produced in a production system other than a prokaryot; (b) MedImmune agrees that the "first sale" doctrine does not apply to any Disposition of Transferred Materials; (c) MedImmune shall Dispose of Transferred Materials only to a Third Party who otherwise meets the definition of a Dyax Collaborator under the XOMA Agreement and who executes a written agreement in which its undertakes all of the obligations set forth herein, provided, however, that this Section (c) shall not apply to the Disposition of any Licensed Immunoglobulin hereunder ; (d) If MedImmune or any person or entity controlled by MedImmune contests the validity or enforceability of any of the XOMA Patent Rights hereunder, XOMA shall have the right to terminate (or cause Dyax to terminate) all of the rights hereby granted to MedImmune under the XOMA Patent Rights; (e) MedImmune acknowledges and agrees that nothing in this Agreement or this Schedule 10-E shall be construed as a release or waiver of past, present or future infringement of the XOMA Patent Rights by MedImmune acting outside the scope of this Agreement nor as a release from Dyax from any claim of infringement of the XOMA Patent Rights nor as any right to release any Third Party from any claim of infringement under the XOMA Patent Rights; (f) MedImmune acknowledges and agrees that the XOMA Covenant shall not extend to infringement of the XOMA Patent Rights arising out of making or the means or methods used to make any amount of a Licensed Antibody or Product other than those quantities of Antibody reasonably required for Research and Development purposes; provided, however, that Dyax or MedImmune shall be permitted to make or have made any Licensed Antibody by any means of its selection other than those which otherwise infringe a Valid Claim of the XOMA Patent Rights; (g) MedImmune acknowledges and agrees that the XOMA Covenant shall become void and without effect as to MedImmune if MedImmune fails to materially discharge or comply with any terms of this Agreement with respect to the XOMA Patent Rights; (h) MedImmune acknowledges and agrees that the XOMA Covenant is personal to Dyax and MedImmune and cannot be assigned or transferred; (i) MedImmune agrees that Dyax shall have the right to deliver to XOMA a written report which shall specify the name, address and contact person for MedImmune; and (j) In the event of the termination of the XOMA Agreement by Dyax, the licenses and rights granted to Dyax and MedImmune under the XOMA Agreement shall survive.In the event of the termination of the XOMA Agreement by XOMA, the licenses and rights granted to Dyax and MedImmune under the XOMA Agreement shall terminate; and (k) XOMA shall be an intended third party beneficiary with respect to the foregoing provisions MedImmune and Dyax agree that capitalized terms used in this Schedule 10-E that are not defined in the Agreement shall have the meanings given to them under the XOMA Agreement. 2
